Exhibit 10.1

SEPARATION AND DISTRIBUTION AGREEMENT

by and between

THE FIRST AMERICAN CORPORATION

and

FIRST AMERICAN FINANCIAL CORPORATION

Dated as of June 1, 2010

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page ARTICLE I. DEFINITIONS AND INTERPRETATION    2   
Section 1.1    General    2    Section 1.2    References; Interpretation    28
   Section 1.3    Effective Time    28 ARTICLE II. THE SEPARATION    28   
Section 2.1    General    28    Section 2.2    Transfer of Assets    29   
Section 2.3    Assumption and Satisfaction of Liabilities    30    Section 2.4
   Intercompany Accounts    30    Section 2.5    Limitation of Liability    31
   Section 2.6   

Transfers Not Effected On or Prior to the Effective Time; Transfers Deemed
Effective as of the Effective Time

   32    Section 2.7    Conveyancing and Assumption Instruments    34   
Section 2.8    Further Assurances    34    Section 2.9    Novation of
Liabilities    35    Section 2.10    Guaranties    36    Section 2.11   
Disclaimer of Representations and Warranties    37 ARTICLE III. CERTAIN ACTIONS
AT OR PRIOR TO THE DISTRIBUTIONS    37    Section 3.1    Certificate of
Incorporation; Bylaws    37    Section 3.2    Directors    38    Section 3.3   
Resignations    38    Section 3.4    Ancillary Agreements    38 ARTICLE IV. THE
DISTRIBUTION    38    Section 4.1    Stock Dividends to FAC Shareholders    38
   Section 4.2    Fractional Shares    38    Section 4.3    Actions in
Connection with the Distribution    39    Section 4.4    Sole Discretion of FAC
   40    Section 4.5    Conditions to the Distribution    40 ARTICLE V. CERTAIN
COVENANTS    41    Section 5.1    Corporate Names and Trademarks    41   
Section 5.2    Financial Statements and Accounting    42    Section 5.3   
Certain Securities    43    Section 5.4    Administration of Specified Shared
Expenses    44    Section 5.5    Cooperation    44    Section 5.6    Periodic
Meetings    44 ARTICLE VI. EMPLOYEE MATTERS    45    Section 6.1    Stock
Options    45    Section 6.2    Restricted Stock Units    47

 

© Copyright 2010

i



--------------------------------------------------------------------------------

               Page    Section 6.3    Employee Stock Purchase Plan    48   
Section 6.4    Nonqualified Deferred Compensation Plans    49    Section 6.5   
Pension Plans    51    Section 6.6    401(k) Savings Plans    52    Section 6.7
   Pension Restoration Plan    53    Section 6.8    Health, Welfare and Fringe
Benefit Plans    54    Section 6.9    Cooperation and Administrative Provisions
   58    Section 6.10    Approval of Plans; Terms of Participation by Employees
in Plans    61    Section 6.11    Tax Consequences    62    Section 6.12   
International Regulatory Compliance    62    Section 6.13    No Service
Providers Are Third Party Beneficiaries    62    Section 6.14    Indemnification
   62 ARTICLE VII. CONTINGENT SHARED ASSETS AND CONTINGENT SHARED LIABILITIES   
63    Section 7.1    Contingent Shared Assets and Contingent Shared Liabilities
   63    Section 7.2    Management of Contingent Shared Assets and Contingent
Shared Liabilities    64    Section 7.3    Access to Information; Certain
Services; Expenses    65    Section 7.4    Notice Relating to Contingent Shared
Assets and Contingent Shared Liabilities; Disputes    66    Section 7.5   
Cooperation with Governmental Entity    67    Section 7.6    Default    67   
Section 7.7    Litigation Management Agreement    67 ARTICLE VIII. ISSUANCE OF
FAC SHARES; REGISTRATION RIGHTS    67    Section 8.1    Issuance of FAC Shares
to FinCo    67    Section 8.2    Cash Adjustment; Promissory Note    68   
Section 8.3    Right of First Offer    68    Section 8.4    Registration Rights
   69 ARTICLE IX. RES DATABASE PURCHASE RIGHT    77    Section 9.1    Purchase
Right    77    Section 9.2    Cooperation    78    Section 9.3    Procedure   
79    Section 9.4    Purchase Price    79    Section 9.5    No Lien    80   
Section 9.6    FAC Use of RES Database    80    Section 9.7    Transfer of
Embodiments    80    Section 9.8    Transferees    80    Section 9.9    Effect
of Not Following Procedure    80    Section 9.10    FinCo Assignment; Change in
Control    80    Section 9.11    Remedies    81 ARTICLE X. INDEMNIFICATION    81
   Section 10.1    Release of Pre-Distribution Claims    81

 

© Copyright 2010

ii



--------------------------------------------------------------------------------

               Page    Section 10.2    Indemnification by FAC    83   
Section 10.3    Indemnification by FinCo    83    Section 10.4    Procedures for
Indemnification    84    Section 10.5    Cooperation in Defense and Settlement
   86    Section 10.6    Indemnification Payments    86    Section 10.7   
Contribution    87    Section 10.8    Indemnification Obligations Net of
Insurance Proceeds and Other Amounts    87    Section 10.9    Additional
Matters; Survival of Indemnities    88 ARTICLE XI. CONFIDENTIALITY; ACCESS TO
INFORMATION    88    Section 11.1    Provision of Corporate Records    88   
Section 11.2    Access to Information    89    Section 11.3    Witness Services
   89    Section 11.4    Reimbursement; Other Matters    89    Section 11.5   
Confidentiality    90    Section 11.6    Privileged Matters    91   
Section 11.7    Ownership of Information    93    Section 11.8    Other
Agreements    93 ARTICLE XII. DISPUTE RESOLUTION    93    Section 12.1   
Negotiation Period    93    Section 12.2    Arbitration    94    Section 12.3   
Arbitration with Respect to Monetary Damages    94    Section 12.4   
Arbitration Period    95    Section 12.5    Treatment of Negotiations and
Arbitration    95    Section 12.6    Continuity of Service and Performance    95
   Section 12.7    Consolidation    95    Section 12.8    Exception to
Arbitration    95 ARTICLE XIII. INSURANCE    96    Section 13.1    Policies and
Rights Included Within Assets    96    Section 13.2    [Reserved]    96   
Section 13.3    [Reserved]    96    Section 13.4    Administration; Other
Matters    96    Section 13.5    Agreement for Waiver of Conflict and Shared
Defense    97    Section 13.6    Cooperation    97    Section 13.7    Certain
Matters Relating to FAC’s Organizational Documents    97 ARTICLE XIV.
MISCELLANEOUS    98    Section 14.1    Complete Agreement; Construction    98   
Section 14.2    Ancillary Agreements    98    Section 14.3    Counterparts    98
   Section 14.4    Survival of Agreements    98    Section 14.5    Expenses   
98    Section 14.6    Notices    99    Section 14.7    Waivers and Consents   
99

 

© Copyright 2010

iii



--------------------------------------------------------------------------------

               Page    Section 14.8    Amendments    99    Section 14.9   
Assignment    99    Section 14.10    Successors and Assigns    100   
Section 14.11    Certain Termination and Amendment Rights    100   
Section 14.12    Payment Terms    100    Section 14.13    No Circumvention   
100    Section 14.14    Subsidiaries    100    Section 14.15    Third Party
Beneficiaries    101    Section 14.16    Title and Headings    101   
Section 14.17    Exhibits and Schedules    101    Section 14.18    Governing Law
   101    Section 14.19    Consent to Jurisdiction    101    Section 14.20   
Specific Performance    101    Section 14.21    Waiver of Jury Trial    101   
Section 14.22    Severability    102    Section 14.23    Force Majeure    102   
Section 14.24    Interpretation    102    Section 14.25    No Duplication; No
Double Recovery    102

 

© Copyright 2010

iv



--------------------------------------------------------------------------------

              Page    List of Schedules    Schedule 1.1(a)   Contingent Shared
Assets       Schedule 1.1(b)   Contingent Shared Liabilities       Schedule
1.1(c)   Continuing Arrangements       Schedule 1.1(d)   FAC Equity Plans      
Schedule 1.1(e)   FAC Group       Schedule 1.1(f)   FAC Retained Assets      
Schedule 1.1(g)   FAC Retained Liabilities       Schedule 1.1(h)   FinCo Assets
      Schedule 1.1(i)   FinCo Group       Schedule 1.1(j)   FinCo Liabilities   
   Schedule 1.1(k)   Former Corporate Employees       Schedule 1.1(l)   Former
FAC Employees       Schedule 1.1(m)   Former FinCo Employees       Schedule
1.1(n)   Specified Shared Expenses       Schedule 2.2(b)   Shared Contracts   
   Schedule 2.10(a)   Guaranties Not Removed       Schedule 2.10(a)(i)   FAC
Removed Guaranties       Schedule 2.10(a)(ii)   FinCo Removed Guaranties      
Schedule 3.3   FAC Employees/Directors Not Resigning       Schedule 6.1(c)  
FAC/FinCo Employees       Schedule 6.1(d)   Additional FAC Option Holders      
Schedule 6.3   Employees Eligible for ESPP       Schedule 6.4(a)   FinCo
Deferred Compensation Plans       Schedule 6.4(b)   FAC Deferred Compensation
Plans       Schedule 6.6(b)   Employees Eligible for FAC/First Advantage 401(k)
Plans       Schedule 6.9(c)   FinCo Employees on International Assignment      
Schedule 6.10(c)   Service Credits Under Plans       Schedule 12.8   Exceptions
to Arbitration   

 

© Copyright 2010

v



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”), dated as of June 1,
2010, by and between The First American Corporation, a California corporation
(“FAC”) and First American Financial Corporation, a Delaware corporation
(“FinCo”). Each of FAC and FinCo is sometimes referred to herein as a “Party”
and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, FAC, acting through its direct and indirect Subsidiaries, currently
conducts (i) the FinCo Business (as defined herein) and (ii) the FAC Retained
Business (as defined herein);

WHEREAS, the Board of Directors of FAC has determined that it is appropriate,
desirable and in the best interests of FAC and its shareholders to separate FAC
into two separate, publicly traded companies, one for the FinCo Business, which
shall be owned and conducted, directly or indirectly, by FinCo, and one for the
FAC Retained Business, which shall be owned and conducted, directly or
indirectly, by FAC;

WHEREAS, in order to effect such separation, the Board of Directors of FAC has
determined that it is appropriate, desirable and in the best interests of FAC
and its shareholders (i) to enter into a series of transactions whereby (A) FAC
and/or one or more members of the FAC Group will, collectively, own all of the
FAC Retained Assets and assume (or retain) all of the FAC Retained Liabilities
and (B) FinCo and/or one or more members of the FinCo Group will, collectively,
own all of the FinCo Assets and assume (or retain) all of the FinCo Liabilities
and (ii) for FAC to distribute to the holders of FAC Common Shares on a pro rata
basis (in each case without consideration being paid by such shareholders) all
of the outstanding shares of common stock, par value $0.00001 per share, of
FinCo (the “FinCo Common Stock”) (such transactions as they may be amended or
modified from time to time, collectively, the “Plan of Separation”);

WHEREAS, each of FAC and FinCo has determined that it is necessary and
desirable, on or prior to the Effective Time (as defined herein), to allocate
and transfer to the applicable Party or its Subsidiaries the FAC Retained Assets
and the FinCo Assets, and to allocate and assign to the applicable Party or its
Subsidiaries responsibility for the FAC Retained Liabilities and the FinCo
Liabilities;

WHEREAS, it is the intention of the Parties that the contributions of Assets to,
and the assumption of Liabilities by FinCo, together with the corresponding
distribution of all of the FinCo Common Stock, qualifies as a reorganization
within the meaning of Sections 368(a)(1)(D) and 355 of the Internal Revenue Code
of 1986, as amended (the “Code”);

WHEREAS, it is the intention of the Parties that the distribution of the FinCo
Common Stock to the shareholders of FAC will qualify as tax-free under
Section 355(a) of the Code to such shareholders, and as tax-free to FAC under
Section 361(c) of the Code;

WHEREAS, each of FAC and FinCo has determined that it is necessary and desirable
to set forth the principal corporate transactions required to effect the Plan of
Separation and the

 

© Copyright 2010

1



--------------------------------------------------------------------------------

Distribution and to set forth other agreements that will govern certain other
matters following the Effective Time.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.1 General. As used in this Agreement, the following terms shall have
the following meanings:

“2010 Internal Control Audit and Management Assessments” shall have the meaning
set forth in Section 5.2(a).

“Acquiring Title Underwriter” shall mean any Title Underwriter that is a party
to a transaction with FAC or any member of the FAC Group that results in the
occurrence of a Triggering Event.

“Action” shall mean any demand, action, claim, suit, countersuit, arbitration,
inquiry, subpoena, proceeding or investigation by or before any court or grand
jury, any Governmental Entity or any arbitration or mediation tribunal.

“Active Trade or Business Assets” shall mean any Assets that FinCo relied upon
to satisfy the active trade or business requirement of Section 355(b) of the
Code in connection with the Distribution-Related Transactions.

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
Contract or otherwise. It is expressly agreed that no Party or member of any
Group shall be deemed to be an Affiliate of another Party or member of such
other Party’s Group by reason of having one or more directors in common. For the
avoidance of doubt, the Parties shall constitute Affiliates of one another prior
to, but not after, the Effective Time.

“Agreement” shall have the meaning set forth in the preamble.

“Agreement Disputes” shall have the meaning set forth in Section 12.1.

“Allocable Portion of Insurance Proceeds” shall have the meaning set forth in
Section 13.4(b).

“Allocable Share of the Deductible” shall have the meaning set forth in
Section 13.4(c).

 

© Copyright 2010

2



--------------------------------------------------------------------------------

“Ancillary Agreements” shall mean all of the written Contracts, instruments,
assignments, licenses, guaranties, indemnities or other arrangements (other than
this Agreement) entered into in connection with the transactions contemplated
hereby, including the Conveyancing and Assumption Instruments, the Tax Sharing
Agreement, the Transition Services Agreements, the Litigation Management
Agreement, the License Agreement and the Non-Compete Agreement.

“Annual Reports” shall have the meaning set forth in Section 5.2(c).

“Applicable FAC Percentage” shall mean fifty percent (50%).

“Applicable FinCo Percentage” shall mean fifty percent (50%).

“Applicable Percentage” shall mean (i) as to FAC, the Applicable FAC Percentage
and (ii) as to FinCo, the Applicable FinCo Percentage.

“Assets” shall mean assets, properties, claims and rights (including goodwill),
wherever located (including in the possession of vendors or other third parties
or elsewhere), of every kind, character and description, whether real, personal
or mixed, tangible, intangible or contingent, in each case whether or not
recorded or reflected or required to be recorded or reflected on the Records or
financial statements of any Person, including the following:

(i) all accounting and other legal and business books, records, ledgers and
files, whether printed, electronic or written;

(ii) all apparatuses, computers and other electronic data processing and
communications equipment, fixtures, machinery, equipment, furniture, office
equipment, automobiles, trucks, aircraft and other transportation equipment,
special and general tools, test devices, molds, tooling, dies, prototypes and
models and other tangible personal property;

(iii) all inventory, including supplies, parts, goods, raw materials and
products;

(iv) all interests in and rights with respect to real property of whatever
nature, including easements, whether as owner, mortgagee or holder of a Security
Interest in real property, lessor, sublessor, lessee, sublessee or otherwise;

(v) all interests in any capital stock or other equity interests of any
Subsidiary or any other Person, all bonds, notes, debentures or other securities
issued by any Subsidiary or any other Person, all loans, advances or other
extensions of credit or capital contributions to any Subsidiary or any other
Person and all other investments in securities of any Person;

(vi) all license Contracts, leases of personal property, open purchase orders
for services, supplies, parts, goods, raw materials or products, unfilled orders
from customers and other Contracts or commitments;

 

© Copyright 2010

3



--------------------------------------------------------------------------------

(vii) all deposits, letters of credit and performance and surety bonds;

(viii) all written (including in electronic form) technical information, data,
specifications, research and development information, engineering drawings and
specifications, operating and maintenance manuals, and materials and analyses
prepared by consultants and other third parties;

(ix) all Intellectual Property;

(x) all Software;

(xi) all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product data and literature, artwork, design,
development and business process files and data, vendor and customer drawings,
specifications, quality records and reports and other books, records, studies,
surveys, reports, plans and documents;

(xii) all prepaid expenses, trade accounts and other accounts and notes
receivable;

(xiii) all rights under Contracts, all claims or rights against any Person,
choses in action or similar rights, whether accrued or contingent;

(xiv) all rights under insurance policies and all rights in the nature of
insurance, indemnification or contribution;

(xv) all licenses, permits, approvals and authorizations that have been issued
by any Governmental Entity;

(xvi) all cash or cash equivalents, bank accounts, lock boxes and other
third-party deposit arrangements; and

(xvii) all interest rate, currency, commodity or other swap, collar, cap or
other hedging or similar Contracts or arrangements.

“Assume” shall have the meaning set forth in Section 2.3; and the terms
“Assumed” and “Assumption” shall have their correlative meanings.

“Audited Party” shall have the meaning set forth in Section 5.2(b).

“Business” shall mean the FAC Retained Business or the FinCo Business, as
applicable.

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which banks are required or authorized by Law to be closed in the State of
California.

“Business Entity” shall mean any corporation, partnership, limited liability
company, joint venture or other entity that may legally hold title to Assets.

 

© Copyright 2010

4



--------------------------------------------------------------------------------

“California Courts” shall have the meaning set forth in Section 14.19.

“Cash Value Appraiser” shall have the meaning set forth in Section 9.4(b).

“Change in Control” shall mean the happening of any of the following:

(i) The consummation of a merger or consolidation of a Party with or into
another entity or any other corporate reorganization, if fifty percent (50%) or
more of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation, or other
reorganization is owned by Persons who were not shareholders of such Party
immediately prior to such merger, consolidation, or other reorganization.

(ii) The sale, Transfer, or other disposition of all or substantially all of a
Party’s assets or the complete liquidation or dissolution of a Party.

(iii) Any transaction as a result of which any Person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of securities of a Party representing at least fifty
percent (50%) of the total voting power of such Party’s then outstanding voting
securities.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of a Party’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held such
Party’s securities immediately before such transaction.

“Claims Administration” shall mean the processing of claims made under the
Shared Policies, including the reporting of claims to the insurance carriers,
management and defense of claims and the provision of appropriate releases upon
settlement of claims.

“Closing Ex-Distribution FAC Share Price” shall mean the last per share trading
price of the “ex-distribution” common shares of FAC on the Distribution Date.

“Closing FAC Share Price” shall mean the last per share trading price of
“regular-way” FAC Common Shares on the Distribution Date.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” shall have the meaning set forth in the recitals.

“Commission” shall mean the United States Securities and Exchange Commission.

“Confidential Business Information” shall mean all Information, data or material
other than Confidential Operational Information, including (i) earnings reports
and forecasts, (ii) macro-economic reports and forecasts, (iii) business plans,
(iv) general market evaluations and surveys and (v) financing and credit-related
information.

 

© Copyright 2010

5



--------------------------------------------------------------------------------

“Confidential Information” shall mean Confidential Business Information and
Confidential Operational Information concerning a Party and/or its Subsidiaries
that, prior to or following the Effective Time, has been disclosed by a Party or
its Subsidiaries to the other Party or its Subsidiaries in written, oral
(including by recording), electronic, or visual form, or has otherwise come into
the possession of the other, including pursuant to the access provisions of
Section 11.1 or Section 11.2 or any other provision of this Agreement (except to
the extent that such information can be shown to have been (i) in the public
domain through no fault of such Party or its Subsidiaries or (ii) lawfully
acquired by such Party or its Subsidiaries from other sources; provided,
however, that in the case of clause (ii), to the knowledge of the Party or
Subsidiary whose information was disclosed, such disclosing sources did not
provide such information in breach of any confidentiality obligations).

“Confidential Operational Information” shall mean all operational Information,
data or material including (i) specifications, ideas and concepts for services
and products, (ii) quality assurance policies, procedures and specifications,
(iii) customer information, (iv) Software, (v) training materials and
information and (vi) all other know-how, methodology, procedures, techniques and
trade secrets related to design, development and operational processes.

“Consents” shall mean any consents, waivers or approvals from, or notification
requirements to, any Person other than a Governmental Entity.

“Contingent Shared Assets” shall mean (i) any of the Assets set forth on
Schedule 1.1(a) (Contingent Shared Assets), (ii) any and all Assets relating to,
arising out of or resulting from the business or operations of FAC or any of its
predecessor companies or businesses or any of its Affiliates, Subsidiaries and
divisions other than any claim or right (against any Person other than any
member of the FAC Group or FinCo Group) that is a FinCo Asset or FAC Retained
Asset (or is otherwise specifically allocated to any Party or Parties under this
Agreement or any Ancillary Agreement), if and to the extent such claim or other
right has accrued as of the Effective Time (or relates to any events or
circumstances prior to the Effective Time), or if such claim or other right were
known and fixed prior to the Effective Time, would have been reflected on the
consolidated balance sheet of FAC prior to the Effective Time or (iii) any
Assets relating to, arising from or involving a general corporate matter of FAC,
including any Assets to the extent relating to, arising out of or resulting from
any terminated or divested Business Entity, business or operation formerly owned
or managed by FAC or any of its Affiliates prior to the Effective Time (other
than any Asset to the extent relating to any terminated Business Entity,
business or operation formerly and primarily owned and managed by or associated
with any member of the FinCo Group or the FAC Group, as the case may be, or any
of their respective Businesses), and, in each case of subclauses (i), (ii) and
(iii), which is not otherwise a FinCo Asset or FAC Retained Asset. An Asset
meeting the foregoing definition shall be considered a Contingent Shared Asset
regardless of whether as of the Effective Time there is any Action pending,
threatened or contemplated with respect thereto. For purposes of the foregoing,
an Asset shall be deemed to have accrued as of the Effective Time if all the
elements of the claim necessary for its assertion shall have occurred on or
prior to the Effective Time, such that the Asset, were it asserted in an Action
on or prior to the Effective Time, would not be dismissed by a court on ripeness
or similar grounds.

 

© Copyright 2010

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this definition of “Contingent
Shared Assets,” Contingent Shared Assets shall not include any Assets related
to, attributable to or arising in connection with Taxes or Tax Returns, which
are expressly governed by the Tax Sharing Agreement.

The term “Contingent” as used in this definition of “Contingent Shared Asset” is
a term of convenience only and shall not otherwise limit the type or manner of
Assets that would otherwise be within the provisions of clauses (i) – (iii) of
this definition.

“Contingent Shared Liabilities” shall mean (i) any of the Liabilities set forth
on Schedule 1.1(b) (Contingent Shared Liabilities), (ii) any and all Liabilities
relating to, arising out of or resulting from the business or operations of FAC,
any of its predecessor companies or businesses or any of its Affiliates,
Subsidiaries and divisions, other than any obligation (against any Person other
than any member of the FAC Group or FinCo Group) that is a FinCo Liability or
FAC Retained Liability (or is otherwise specifically allocated to any Party or
Parties under this Agreement or any Ancillary Agreement), if and to the extent
such obligation has accrued as of the Effective Time (or relates to any events
or circumstances prior to the Effective Time), or if such obligation were known
and fixed prior to the Effective Time, would have been reflected on the
consolidated balance sheet of FAC prior to the Effective Time or (iii) any
Liabilities relating to, arising from or involving a general corporate matter of
FAC, including any Liabilities to the extent relating to, arising out of or
resulting from any terminated or divested Business Entity, business or operation
formerly owned or managed by FAC or any of its Affiliates prior to the Effective
Time (other than any Liability to the extent relating to any terminated Business
Entity, business or operation formerly and primarily owned and managed by or
associated with any member of the FinCo Group or the FAC Group, as the case may
be, or any of their respective Businesses), and, in each case of subclauses (i),
(ii) and (iii), which is not otherwise a FinCo Liability or FAC Retained
Liability. A Liability meeting the foregoing definition shall be considered a
Contingent Shared Liability regardless of whether as of the Effective Time there
is any Action pending, threatened or contemplated with respect thereto. For
purposes of the foregoing, a Liability shall be deemed to have accrued as of the
Effective Time if all the elements of the claim necessary for its assertion
shall have occurred on or prior to the Effective Time, such that were the
Liability asserted in an Action on or prior to the Effective Time, it would not
be dismissed by a court on ripeness or similar grounds.

Notwithstanding anything to the contrary in this definition of “Contingent
Shared Liabilities,” Contingent Shared Liabilities shall not include any
Liabilities related to or attributable to or arising in connection with Taxes or
Tax Returns, which are expressly governed by the Tax Sharing Agreement.

The term “Contingent” as used in this definition of “Contingent Shared
Liabilities” is a term of convenience only and shall not otherwise limit the
type or manner of Liabilities that would otherwise be within the provisions of
clauses (i) – (iii) of this definition.

“Continuing Arrangements” shall mean those arrangements set forth on
Schedule 1.1(c) (Continuing Arrangements) and any Contracts among a third party
and each of the Parties or a member of each Party’s respective Group (it being
understood that to the extent that the rights and obligations of the Parties and
the members of their respective Groups under

 

© Copyright 2010

7



--------------------------------------------------------------------------------

any such Contracts constitute FinCo Assets or FinCo Liabilities or FAC Retained
Assets or FAC Retained Liabilities, such Contracts shall be assigned or retained
pursuant to ARTICLE II).

“Contract” shall mean any agreement, contract, obligation, indenture,
instrument, lease, promise, arrangement, release, warranty, commitment or
undertaking (whether written or oral and whether express or implied).

“Conveyancing and Assumption Instruments” shall mean, collectively, the various
Contracts and other documents heretofore entered into and to be entered into to
effect the Transfer of Assets and the Assumption of Liabilities in the manner
contemplated by this Agreement and the Plan of Separation, or otherwise relating
to, arising out of or resulting from the transactions contemplated by this
Agreement, in such form or forms as the applicable Parties thereto agree.

“Data Tree” shall mean Data Tree LLC, a California limited liability company.

“Disclosure Documents” shall mean any registration statement (including any
registration statement on Form 10) filed with the Commission by or on behalf of
any Party or any of its controlled Affiliates, and also includes any information
statement, prospectus, offering memorandum, offering circular (including
franchise offering circular or any similar disclosure statement) or similar
disclosure document, whether or not filed with the Commission or any other
Governmental Entity, which offers for sale or registers the Transfer or
distribution of any security of such Party or any of its controlled Affiliates.

“Dispute Notice” shall have the meaning set forth in Section 12.1.

“Distribution” shall mean the distribution, on the Distribution Date, to holders
of record of FAC Common Shares as of the Distribution Record Date, of the FinCo
Common Stock owned by FAC on the basis of one (1) share of FinCo Common Stock
for each outstanding FAC Common Share.

“Distribution Agent” shall mean Wells Fargo Shareowner Services.

“Distribution Date” shall mean the date on which FAC distributes all of the
issued and outstanding shares of FinCo Common Stock to the holders of FAC Common
Shares.

“Distribution Record Date” shall mean such date as may be determined by FAC’s
Board of Directors as the record date for the Distribution.

“Distribution-Related Transactions” shall mean the (i) Distribution and (ii) the
distribution by FATICO of all of the issued and outstanding stock of CoreLogic
Holdings II, Inc., a Delaware corporation, to FAC.

“Effective Time” shall mean 10:00 a.m, Eastern Time, on the Distribution Date.

“Election Notice” shall have the meaning set forth in Section 9.3(a).

 

© Copyright 2010

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ESPP” shall have the meaning set forth in Section 6.3.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time that reference is made thereto.

“FAC” shall have the meaning set forth in the preamble.

“FAC Balance Sheet” shall mean the combined balance sheet of the FAC Group
prepared to give effect to the transactions contemplated hereby, including the
notes thereto, as of March 31, 2010; provided, that to the extent any Assets or
Liabilities are Transferred by FinCo or any member of its Group to FAC or any
member of the FAC Group or vice versa in connection with the Plan of Separation
and prior to the Distribution Date, such Assets and/or Liabilities shall be
deemed to be included or excluded from the FAC Balance Sheet, as the case may
be.

“FAC Common Shares” shall mean the issued and outstanding common shares of FAC,
par value $1.00 per share, or the securities of any successor issuer into which
such shares are converted or exchanged.

“FAC Deferred Compensation Plans” shall mean the nonqualified deferred
compensation plans as set forth in Section 6.4(b) and any other legacy
nonqualified deferred compensation plan sponsored by members of the FAC Group.

“FAC Directors” shall mean members of the Board of Directors of FAC.

“FAC Disability Plans” shall mean the short-term disability program and
long-term disability program to be established by FAC under Section 6.8(d), to
be effective no later than the Distribution Date.

“FAC Employee” shall mean an active employee or an individual on vacation or
leave of absence (including maternity, paternity, parental, family, short-term
or long-term sick leave, qualified military service and other leaves) who is
employed by FAC or any member of the FAC Group immediately following the
Distribution Date. FAC Employee shall also include any employee of an entity in
the FAC Group who, as of the Distribution Date, is receiving short-term or
long-term disability benefits or workers’ compensation benefits.

“FAC Equity Plans” shall mean, collectively, the equity-based plans set forth on
Schedule 1.1(d) (FAC Equity Plans).

“FAC Fringe Benefit Plans” shall mean the fringe benefit plans to be established
by FAC under Section 6.8(f).

“FAC Group” shall mean FAC and each Person that is a direct or indirect
Subsidiary of FAC immediately after the Effective Time, and each Business Entity
that becomes

 

© Copyright 2010

9



--------------------------------------------------------------------------------

a Subsidiary of FAC after the Effective Time, which shall include those entities
identified as such on Schedule 1.1(e) (FAC Group).

“FAC Group Insurance Plans” shall mean the basic life insurance, dependent life
insurance, optional life insurance, accidental death and dismemberment
insurance, business travel accident insurance and executive group universal life
insurance program to be established by FAC under Section 6.8(e) and to be
effective no later than the Distribution Date.

“FAC Health Plans” shall mean the FAC employee health benefit plans, any other
medical, HMO, prescription drugs, vision, and dental plans and any similar or
successor plans to be established by FAC under Section 6.8(b).

“FAC Health & Welfare Plans” shall mean the FAC Health Plans, FAC Section 125
Plan, FAC Disability Plans, FAC Group Insurance Plans, FAC Fringe Benefit Plans,
and any other plan, program or arrangement sponsored by FAC and described or
addressed under Section 6.8.

“FAC Indemnitees” shall mean FAC, each member of the FAC Group, each of their
respective directors, officers, employees and agents and each of the heirs,
executors, successors and assigns of any of the foregoing, except the FinCo
Indemnitees.

“FAC Option” means an option to purchase from FAC a stated number of FAC Common
Shares at a specified price.

“FAC Plans” shall mean the employee benefit plans, policies, programs, payroll
practices, and arrangements retained by the FAC Group under this Agreement for
the benefit of FAC Employees and, where applicable, Former FAC Employees.

“FAC Restoration Plan” shall mean the new plan to which the portion of The First
American Corporation Pension Restoration Plan relating to FAC Employees and
Former FAC Employees are to be transferred pursuant to Section 6.7(a).

“FAC Restricted Stock Unit” shall mean a unit granted by FAC pursuant to one of
the FAC Equity Plans representing a general unsecured promise by FAC to deliver
a FAC Common Share.

“FAC Retained Assets” shall mean:

(i) the ownership interests in those Business Entities that are included in the
definition of FAC Group, including those Business Entities set forth on
Schedule 1.1(e) (FAC Group) pursuant to the definition of FAC Group;

(ii) all FAC Retained Contracts, any rights or claims arising thereunder, and
any other rights or claims or contingent rights or claims primarily relating to
or arising from any FAC Retained Asset or the FAC Retained Business;

(iii) any and all Assets reflected on the FAC Balance Sheet or the accounting
records supporting such balance sheet and any Assets acquired by or for FAC

 

© Copyright 2010

10



--------------------------------------------------------------------------------

or any member of the FAC Group subsequent to the date of such balance sheet
that, had they been so acquired on or before such date and owned as of such
date, would have been reflected on such balance sheet if prepared on a
consistent basis, subject to any dispositions of any of such Assets subsequent
to the date of such balance sheet;

(iv) subject to ARTICLE XIII, any rights of any member of the FAC Group under
any Policies, including any rights thereunder;

(v) any and all Assets owned or held immediately prior to the Effective Time by
FAC or any of its Subsidiaries primarily relating to or used in the FAC Retained
Business. The intention of this clause (v) is only to rectify any inadvertent
omission of the Transfer of any Asset that, had the Parties given specific
consideration to such Asset as of the date hereof, would have otherwise been
classified as a FAC Retained Asset. No Asset shall be deemed a FAC Retained
Asset solely as a result of this clause (v) unless a claim with respect thereto
is made by FAC within the applicable time period(s) established by
Section 2.6(d);

(vi) the Assets set forth on Schedule 1.1(f) (FAC Retained Assets) and any and
all Assets that are expressly contemplated by this Agreement or any Ancillary
Agreement as Assets that have been or are to be Transferred to FAC or any other
member of the FAC Group; and

(vii) the Applicable FAC Percentage of any Contingent Shared Asset.

Notwithstanding the foregoing, the FAC Retained Assets shall not include:
(a) any Assets that are expressly contemplated by this Agreement or any
Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be
retained by or Transferred to any member of the FinCo Group; nor (b) any
Liabilities expressly assumed by FinCo pursuant to Section 2.3 of this
Agreement.

In the event of any inconsistency or conflict that may arise in the application
or interpretation of any of the foregoing provisions, for the purpose of
determining what is and is not a FAC Retained Asset, any item explicitly
included on a Schedule referred to in this definition shall take priority over
any provision of the text hereof, and clause (v) shall take priority over
clause (iii) of this definition of “FAC Retained Assets” and over clause (iii)
of the definition of “FinCo Assets.”

“FAC Retained Business” shall mean (i) the business and operations of the
segments of FAC comprising the information solutions group of FAC as described
in the FAC Annual Report on Form 10-K for the year ended December 31, 2009
(specifically excluding the financial services businesses of FinCo as described
in the FinCo Registration Statement) (ii) the business and operations conducted
by the FAC Group, (iii) any other business conducted primarily through the use
of the FAC Retained Assets prior to the Effective Time and (iv) the businesses
and operations of Business Entities acquired or established after the
Distribution Date by or for the information solutions group of FAC in connection
with the operation of the FAC Retained Business.

 

© Copyright 2010

11



--------------------------------------------------------------------------------

“FAC Retained Contracts” shall mean the following Contracts to which FAC or any
of its Affiliates is a party or by which it or any of its Affiliates or any of
their respective Assets is bound, whether or not in writing, except for any such
Contract or part thereof that is expressly contemplated not to be Transferred by
any member of the FinCo Group to FAC or that is expressly contemplated to be
Transferred to (or remain with) any member of the FinCo Group, in each case,
pursuant to any provision of this Agreement or any Ancillary Agreement:

(i) any Contract entered into in the name of, or expressly on behalf of, any
division, business unit or member of the FAC Group;

(ii) any Contract that relates primarily to the FAC Retained Business;

(iii) any Contract representing capital or operating equipment lease obligations
reflected on the FAC Balance Sheet;

(iv) any Contract or part thereof that is otherwise expressly contemplated
pursuant to this Agreement (including pursuant to Section 2.2(b)) or any of the
Ancillary Agreements to be assigned to any member of the FAC Group; and

(v) any guaranty, indemnity, representation or warranty of or in favor of any
member of the FAC Group.

“FAC Retained Liabilities” shall mean:

(i) any and all Liabilities that are expressly contemplated by this Agreement or
any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to
be Assumed by any member of the FAC Group, and all obligations and Liabilities
expressly Assumed by any member of the FAC Group under this Agreement or any of
the Ancillary Agreements;

(ii) any and all Liabilities primarily relating to, arising out of or resulting
from:

(A) the operation or conduct of the FAC Retained Business, as conducted at any
time prior to, on or after the Effective Time (including any Liability relating
to, arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority));

(B) the operation or conduct of any business conducted by any member of the FAC
Group at any time after the Effective Time (including any Liability relating to,
arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority)); or

(C) any FAC Retained Asset, whether arising before, on or after the Effective
Time;

 

© Copyright 2010

12



--------------------------------------------------------------------------------

(iii) any Liabilities to the extent relating to, arising out of or resulting
from any terminated or divested Business Entity, business or operation
(A) formerly and primarily owned or managed by or associated with any member of
the FAC Group as it relates to the FAC Retained Business or (B) set forth on
Schedule 1.1(g) (FAC Retained Liabilities);

(iv) the Applicable FAC Percentage of any Contingent Shared Liability;

(v) any Liabilities relating to Former FAC Employees and employees of the FAC
Group who do not become FinCo Employees immediately following the Effective
Time;

(vi) all Liabilities relating to, arising out of or resulting from the 7.55%
Senior Debentures Due 2028 or 5.70% Senior Notes Due 2014 issued under the
Senior Indenture, dated as of April 7, 1998, between FAC and Wilmington Trust
Company (“Wilmington”), as trustee (as amended by the First Supplemental
Indenture, dated as of July 26, 2004); the 8.50% Junior Subordinated Deferrable
Interest Debentures issued under the Junior Subordinated Debenture Indenture,
dated as of April 22, 1997, between FAC and Wilmington, as trustee; and the
Guarantee Agreement, dated as of September 18, 1997, between Wilmington and FAC,
as payment guarantor of the 8.5% Capital Securities issued by First American
Capital Trust I and any tender offer in connection with any of the foregoing;

(vii) any Liabilities relating to, arising out of or resulting from the Amended
and Restated Credit Agreement dated as of April 12, 2010 between FAC, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended from time to time;

(viii) any Liabilities relating to, arising out of or resulting from any
indebtedness (including debt securities and asset-backed debt) of any member of
the FAC Group or indebtedness (regardless of the issuer of such indebtedness)
exclusively relating to the FAC Retained Business or any indebtedness
(regardless of the issuer of such indebtedness) secured exclusively by any of
the FAC Retained Assets (including any Liabilities relating to, arising out of
or resulting from a claim by a holder of any such indebtedness, in its capacity
as such);

(ix) Specified Shared Expenses, to the extent provided in Section 5.4; and

(x) all Liabilities reflected as liabilities or obligations on the FAC Balance
Sheet or the accounting records supporting such balance sheet, and all
Liabilities arising or Assumed after the date of such balance sheet that, had
they arisen or been Assumed on or before such date and been retained as of such
date, would have been reflected on such balance sheet if prepared on a
consistent basis, subject to any discharge of such Liabilities subsequent to the
date of the FAC Balance Sheet.

 

© Copyright 2010

13



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the FAC Retained Liabilities
shall not include: (a) any Liabilities that are expressly contemplated by this
Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as
Liabilities to be retained or Assumed by any member of the FinCo Group or for
which any such Party is liable; (b) any Contracts expressly Assumed by any
member of the FinCo Group under this Agreement or any of the Ancillary
Agreements; or (c) any Liabilities expressly assumed by FinCo pursuant to
Section 2.3 of this Agreement.

In the event of any inconsistency or conflict that may arise in the application
or interpretation of any of the foregoing provisions, for the purpose of
determining what is and is not a FAC Retained Liability, any item explicitly
included on a Schedule referred to in this definition shall take priority over
any provision of the text hereof, and clause (ii) shall take priority over
clause (x) of this definition of “FAC Retained Liabilities” and over
clause (viii) of the definition of “FinCo Liabilities.”

For the sake of clarity, no Liability shall be a FAC Retained Liability solely
as a result of FAC being named as party to or in any Action due to FAC’s status
as the remaining and legacy Business Entity, or as a result of its status as the
direct or indirect holder of the securities of any Business Entity (unless such
entity is (A) a member of the FAC Group and (B) such Liability primarily relates
to the FAC Retained Business or otherwise fits within one of the categories of
FAC Retained Liabilities in clauses (i) through (x) above).

“FAC Savings Plans” shall mean the First Advantage Savings Plan, and any other
savings plans in the United States or any other country covering FAC Employees,
and all related trusts and other funding arrangements, other than the FinCo
Savings Plans and trusts and other funding arrangements related thereto that FAC
shall retain pursuant to Section 6.6(b)(i).

“FAC Section 125 Plan” shall mean the flexible spending account or flexible
benefit plan qualified under Section 125 of the Code to be established by FAC
under Section 6.8(c).

“FAC Shares” shall have the meaning set forth in Section 8.1(a).

“FACL” shall mean First American CoreLogic, Inc., a Delaware corporation, and
any successors thereof.

“FACL Change in Control” shall mean the happening of any of the following:

(i) The entry into a definitive agreement relating to, or the consummation of a
merger or consolidation of (A) FAC, (B) the entity that has direct ownership of
the RES Database or any portion thereof or (C) any entity that has indirect
ownership of the RES Database or any portion thereof, with or into a Title
Underwriter or any Affiliate thereof or an entity acting in concert with a Title
Underwriter or an Affiliate thereof, if fifty percent (50%) or more of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by Persons who were not shareholders of such entity immediately prior
to such merger, consolidation or other reorganization.

 

© Copyright 2010

14



--------------------------------------------------------------------------------

(ii) The sale, Transfer, or other disposition of all or substantially all of the
Assets of (A) FAC, (B) the entity that has direct ownership of the RES Database
or any portion thereof or (C) any entity that has indirect ownership of the RES
Database or any portion thereof, or the complete liquidation or dissolution of
such entity, whereby a Title Underwriter or any Affiliate thereof or an entity
acting in concert with a Title Underwriter or an Affiliate thereof gains control
of such Assets or entities.

(iii) Any transaction as a result of which any Title Underwriter or any
Affiliate thereof or an entity acting in concert with a Title Underwriter or an
Affiliate thereof becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
(A) FAC, (B) the entity that has direct ownership of the RES Database or any
portion thereof or (C) any entity that has indirect ownership of the RES
Database or any portion thereof, representing at least twenty-five percent
(25%) of the total voting power of such entity’s then outstanding voting
securities.

“FATICO” means First American Title Insurance Company, a California corporation.

“FinCo” shall have the meaning set forth in the preamble.

“FinCo Assets” shall mean:

(i) the ownership interests in those Business Entities that are included in the
definition of FinCo Group including those Business Entities set forth on
Schedule 1.1(i) (FinCo Group) pursuant to the definition of FinCo Group;

(ii) all FinCo Contracts, any rights or claims arising thereunder, and any other
rights or claims or contingent rights or claims primarily relating to or arising
from any FinCo Asset or the FinCo Business;

(iii) any and all Assets reflected on the FinCo Balance Sheet or the accounting
records supporting such balance sheet and any Assets acquired by or for FinCo or
any member of the FinCo Group subsequent to the date of such balance sheet that,
had they been so acquired on or before such date and owned as of such date,
would have been reflected on such balance sheet if prepared on a consistent
basis, subject to any dispositions of any of such Assets subsequent to the date
of such balance sheet;

(iv) subject to ARTICLE XIII, any rights of any member of the FinCo Group under
any Policies;

(v) any and all Assets owned or held immediately prior to the Effective Time by
FAC or any of its Subsidiaries primarily relating to or used in the FinCo
Business. The intention of this clause (v) is only to rectify any inadvertent
omission of the Transfer of any Asset that, had the Parties given specific
consideration to such Asset as of the date hereof, would have otherwise been
classified as a FinCo Asset. No Asset shall be deemed a FinCo Asset solely as a
result of this clause (v) unless a claim with respect thereto is made by FinCo
within the applicable time period(s)

 

© Copyright 2010

15



--------------------------------------------------------------------------------

established by Section 2.6(d);

(vi) the Assets set forth on Schedule 1.1(h) (FinCo Assets) and any and all
Assets that are expressly contemplated by this Agreement or any Ancillary
Agreement as Assets that have been or are to be Transferred to FinCo or any
other member of the FinCo Group; and

(vii) the Applicable FinCo Percentage of any Contingent Shared Asset.

Notwithstanding the foregoing, the FinCo Assets shall not include any:
(a) Assets that are expressly contemplated by this Agreement or any Ancillary
Agreement (or the Schedules hereto or thereto) as Assets to be retained by or
Transferred to any member of the FAC Group and (b) any Liabilities expressly
assumed by FAC pursuant to Section 2.3 of this Agreement.

In the event of any inconsistency or conflict that may arise in the application
or interpretation of any of the foregoing provisions, for the purpose of
determining what is and is not a FinCo Asset, any item explicitly included on a
Schedule referred to in this definition shall take priority over any provision
of the text hereof, and clause (v) shall take priority over clause (iii) of this
definition of “FinCo Assets” and clause (iii) of the definition of “FAC Retained
Assets.”

“FinCo Balance Sheet” shall mean the combined balance sheet of the FinCo Group,
including the notes thereto, as of March 31, 2010, as filed with the Commission;
provided, that to the extent any Assets or Liabilities are Transferred by FAC or
any member of its Group to FinCo or any member of the FinCo Group or vice versa
in connection with the Plan of Separation and prior to the Distribution Date,
such Assets and/or Liabilities shall be deemed to be included or excluded from
the FinCo Balance Sheet, as the case may be.

“FinCo Business” shall mean (i) the business and operations described in the
FinCo Registration Statement, (ii) the business and operations conducted by the
FinCo Group (iii) any other business conducted primarily through the use of the
FinCo Assets prior to the Effective Time and (iv) the businesses and operations
of Business Entities acquired or established by or for FinCo or any of its
Subsidiaries after the date of this Agreement.

“FinCo Common Stock” shall have the meaning set forth in the recitals hereto.

“FinCo Contracts” shall mean the following Contracts to which FAC or any of its
Affiliates is a party or by which it or any of its Affiliates or any of their
respective Assets is bound, whether or not in writing, except for any such
Contract or part thereof that is expressly contemplated not to be Transferred by
any member of the FAC Group to the FinCo Group or that is expressly contemplated
to be Transferred to (or remain with) any member of the FAC Group pursuant to
any provision of this Agreement or any Ancillary Agreement:

(i) any Contract entered into in the name of, or expressly on behalf of, any
division, business unit or member of the FinCo Group;

(ii) any Contract that relates primarily to the FinCo Business;

 

© Copyright 2010

16



--------------------------------------------------------------------------------

(iii) any Contract representing capital or operating equipment lease obligations
reflected on the FinCo Balance Sheet;

(iv) any Contract or part thereof, that is otherwise expressly contemplated
pursuant to this Agreement (including pursuant to Section 2.2(b)) or any of the
Ancillary Agreements to be assigned to any member of the FinCo Group; and

(v) any guaranty, indemnity, representation or warranty of or in favor of any
member of the FinCo Group.

“FinCo Deferred Compensation Plans” shall mean the nonqualified deferred
compensation plans as set forth in Section 6.4(a) (and Schedule 6.4(a) (FinCo
Deferred Compensation Plans) thereto) and any other legacy nonqualified deferred
compensation plan sponsored by members of the FinCo Group.

“FinCo Directors” shall mean members of the Board of Directors of FinCo.

“FinCo Disability Plans” shall mean the short-term disability program and
long-term disability program to be established by FinCo under Section 6.8(d).

“FinCo Employee” shall mean an active employee or an individual on vacation or
on leave of absence (including maternity, paternity, parental, family,
short-term or long-term sick leave, qualified military service and other leaves)
who immediately following the Distribution Date is employed by FinCo or any
member of the FinCo Group. FinCo Employee shall also include any employee of an
entity in the FinCo Group who, as of the Distribution Date, is receiving
short-term or long-term disability benefits or workers’ compensation benefits.

“FinCo Fringe Benefit Plans” shall mean the fringe benefit plans to be
established by FinCo under Section 6.8(f).

“FinCo Group” shall mean FinCo and each Person that is a direct or indirect
Subsidiary of FinCo immediately after the Effective Time, and each Person that
becomes a Subsidiary of FinCo after the Effective Time, which shall include
those entities identified as such on Schedule 1.1(i) (FinCo Group).

“FinCo Group Insurance Plans” shall mean the basic life insurance, dependent
life insurance, optional life insurance, accidental death and dismemberment
insurance, business travel accident insurance and executive group universal life
insurance program to be established by FinCo under Section 6.8(e)

“FinCo Health Plans” shall mean employee health benefit plans, any other
medical, HMO, prescription drugs, vision, and dental plans and any similar or
successor plans program to be established by FinCo under Section 6.8(a).

“FinCo Health & Welfare Plans” shall mean the FinCo Health Plans, FinCo
Section 125 Plan, FinCo Disability Plans, FinCo Group Insurance Plans, FinCo
Fringe Benefit Plans, and any other plan, program or arrangement sponsored by
FinCo and described or addressed under Section 6.8.

 

© Copyright 2010

17



--------------------------------------------------------------------------------

“FinCo Incentive Compensation Plan” shall have the meaning set forth in
Section 6.1(a)(iv).

“FinCo Indemnitees” shall mean each member of the FinCo Group and each of their
Affiliates and each of their respective Affiliates’ respective directors,
officers, employees and agents and each of the heirs, executors, successors and
assigns of any of the foregoing.

“FinCo Information Statement” shall mean the information statement attached as
an exhibit to the FinCo Registration Statement, as sent to the holders of FAC
Common Shares in connection with the Distribution, including any amendment or
supplement thereto.

“FinCo Liabilities” shall mean:

(i) any and all Liabilities that are expressly contemplated by this Agreement or
any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to
be Assumed by any member of the FinCo Group, and all obligations and Liabilities
expressly Assumed by any member of the FinCo Group under this Agreement or any
of the Ancillary Agreements;

(ii) any and all Liabilities primarily relating to, arising out of or resulting
from:

(A) the operation or conduct of the FinCo Business, as conducted at any time
prior to, on or after the Effective Time (including any Liability relating to,
arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority));

(B) the operation or conduct of any business conducted by any member of the
FinCo Group at any time after the Effective Time (including any Liability
relating to, arising out of or resulting from any act or failure to act by any
director, officer, employee, agent or representative (whether or not such act or
failure to act is or was within such Person’s authority)); or

(C) any FinCo Asset, whether arising before, on or after the Effective Time;

(iii) any Liabilities to the extent relating to, arising out of or resulting
from any terminated or divested Business Entity, business or operation
(A) formerly and primarily owned or managed by or associated with any member of
the FinCo Group or any FinCo Business or (B) set forth on Schedule 1.1(j) (FinCo
Liabilities);

(iv) the Applicable FinCo Percentage of any Contingent Shared Liability;

(v) any Liabilities relating to any FinCo Employee or Former FinCo Employee in
respect of the period prior to, on or after the Effective Time;

 

© Copyright 2010

18



--------------------------------------------------------------------------------

(vi) any Liabilities relating to, arising out of or resulting from any
indebtedness (including debt securities and asset-backed debt) of any member of
the FinCo Group or indebtedness (regardless of the issuer of such indebtedness)
exclusively relating to the FinCo Business or any indebtedness (regardless of
the issuer of such indebtedness) secured exclusively by any of the FinCo Assets
(including any Liabilities relating to, arising out of or resulting from a claim
by a holder of any such indebtedness, in its capacity as such);

(vii) Specified Shared Expenses to the extent provided in Section 5.4;

(viii) all Liabilities reflected as liabilities or obligations on the FinCo
Balance Sheet or the accounting records supporting such balance sheet, and all
Liabilities arising or Assumed after the date of such balance sheet that, had
they arisen or been Assumed on or before such date and been retained as of such
date, would have been reflected on such balance sheet if prepared on a
consistent basis, subject to any discharge of such Liabilities subsequent to the
date of the FinCo Balance Sheet.

Notwithstanding anything to the contrary herein, the FinCo Liabilities shall not
include: (a) any Liabilities that are expressly contemplated by this Agreement
or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities
to be retained or Assumed by any member of the FAC Group or for which any such
Party is liable; (b) any Contracts expressly Assumed by any member of the FAC
Group under this Agreement or any of the Ancillary Agreements; and (c) any
Liabilities expressly assumed by FAC pursuant to Section 2.3 of this Agreement.

In the event of any inconsistency or conflict that may arise in the application
or interpretation of any of the foregoing provisions, for the purpose of
determining what is and is not a FinCo Liability, any item explicitly included
on a Schedule referred to in this definition shall take priority over any
provision of the text hereof and clause (ii) shall take priority over
clause (viii) of this definition of “FinCo Liabilities” and over clause (x) of
the definition of “FAC Retained Liabilities.”

For the sake of clarity, no Liability shall be a FinCo Liability as a result of
FinCo’s status as the direct or indirect holder of the securities of any
Business Entity (unless such entity is (A) a member of the FinCo Group and
(B) such Liability primarily relates to the FinCo Business or otherwise fits
within one of the categories of FinCo Liabilities in clauses (i) through
(viii) above).

“FinCo Option” shall have the meaning set forth in Section 6.1(a)(i).

“FinCo Pension Plan” shall mean the Pre-Distribution Pension Plan that FinCo
shall Assume under Section 6.5(a).

“FinCo Plans” shall mean the employee benefit plans, policies, programs, payroll
practices, and arrangements established or assumed by the FinCo Group under this
Agreement for the benefit of FinCo Employees and where applicable, Former FinCo
Employees.

 

© Copyright 2010

19



--------------------------------------------------------------------------------

“FinCo Policies” shall mean all Policies, current or past, that are owned or
maintained by or on behalf of FAC or any Subsidiary of FAC, that relate
exclusively to the FinCo Business and that are either maintained by FinCo or a
member of the FinCo Group or assignable to FinCo or a member of the FinCo Group.

“FinCo Registration Statement” shall mean the registration statement on Form 10
filed by FinCo, in connection with the Distribution, with, and declared
effective by, the Commission.

“FinCo Restoration Plan” shall mean the portion of The First American
Corporation Pension Restoration Plan relating to FinCo Employees and Former
FinCo Employees.

“FinCo Restricted Stock Unit” shall mean a unit representing a general unsecured
promise by FinCo to deliver a share of FinCo Common Stock, which unit is granted
pursuant to the FinCo Incentive Compensation Plan as part of the adjustment to
FAC Restricted Stock Units being made in connection with the Distribution.

“FinCo Savings Plans” shall mean the Pre-Distribution Savings Plans and any
other savings plans in the United States or any other country covering FinCo
Employees, and all related trusts and other funding arrangements, other than the
FAC Savings Plans and trusts and other funding arrangements related thereto that
FinCo shall Assume under Section 6.6(a)(i).

“FinCo Section 125 Plan” shall mean the flexible spending account or flexible
benefit plan qualified under Section 125 of the Code to be assumed by FinCo
under Section 6.8(c).

“FinCo Shared Policies” shall mean all Policies, current or past, that are owned
or maintained by or on behalf of FAC or any Subsidiary of FAC and that relate to
the FinCo Business, other than FinCo Policies.

“First Advantage Directors” shall mean members of the Board of Directors of
First Advantage Corporation, a Delaware corporation.

“First Advantage Savings Plan” shall mean the First Advantage Corporation 401(k)
Savings Plan.

“Force Majeure” shall mean, with respect to a Party, an event beyond the control
of such Party (or any Person acting on its behalf), that by its nature could not
have been foreseen by such Party (or such Person), or, if it could have been
foreseen, was unavoidable, and includes, without limitation, acts of God,
storms, floods, riots, labor unrest, pandemics, nuclear incidents, fires,
sabotage, civil commotion or civil unrest, interference by civil or military
authorities, acts of war (declared or undeclared), armed hostilities or other
national or international calamities or one or more acts of terrorism or failure
of energy sources or distribution facilities. Notwithstanding the foregoing, the
receipt by a Party of a hostile takeover offer, even if unforeseen or
unavoidable, and such Party’s response thereto, shall not be deemed an event of
Force Majeure.

 

© Copyright 2010

20



--------------------------------------------------------------------------------

“Former Corporate Employee” shall mean those individuals identified on Schedule
1.1(k) (Former Corporate Employees), any former employee who terminated
employment with all members of the FAC Group before the Distribution Date (other
than a Former FAC Employee or Former FinCo Employee).

“Former FAC Employee” shall mean any former employee who terminated employment
with all members of the FAC Group before the Distribution Date and who was last
employed by a member of the FAC Group or in the FAC Business, including, without
limitation, the individuals listed on Schedule 1.1(l) (Former FAC Employees).

“Former FAC Director” shall mean any individual who was not an employee of FAC
and who formerly served as a FAC Director and terminated service with all
members of the FAC Group before the Distribution Date.

“Former First Advantage Director” shall mean any former member of the Board of
Directors of First Advantage Corporation, a Delaware corporation, who terminated
service with all members of the FAC Group before the Distribution Date.

“Former FinCo Employee” shall mean any former employee who prior to the
Distribution Date terminated employment with all members of the group comprised
of FAC and its Affiliates (as of prior to the Distribution Date) and was last
employed by a member of the FinCo Group or in the FinCo Business, including,
without limitation, the individuals listed on Schedule 1.1(m) (Former FinCo
Employees).

“Go Shop Period” has the meaning set forth in Section 8.3(b)(ii).

“Governmental Approvals” shall mean any notices or reports to be submitted to,
or other filings to be made with, or any consents, registrations, approvals,
permits or authorizations to be obtained from, any Governmental Entity.

“Governmental Entity” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
executive official thereof.

“Group” shall mean (i) with respect to FAC, the FAC Group and (ii) with respect
to FinCo, the FinCo Group.

“Guaranty Release” shall have the meaning set forth in Section 2.10(b).

“Income Taxes” shall have the meaning set forth in the Tax Sharing Agreement.

“Indemnifiable Loss” and “Indemnifiable Losses” shall mean any and all damages,
losses, deficiencies, Liabilities, obligations, penalties, judgments,
settlements, claims, payments, fines, interest, costs and expenses (including
the costs and expenses of any and all Actions and demands, assessments,
judgments, settlements and compromises relating thereto and the reasonable costs
and expenses of attorneys’, accountants’, consultants’ and other

 

© Copyright 2010

21



--------------------------------------------------------------------------------

professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder), excluding special,
consequential, indirect, punitive damages (other than special, consequential,
indirect and/or punitive damages awarded to any third party against an
Indemnitee) and/or Taxes (which, for the avoidance of doubt, are governed
exclusively by the Tax Sharing Agreement).

“Indemnifying Party” shall have the meaning set forth in Section 10.4(b).

“Indemnitee” shall have the meaning set forth in Section 10.4(b).

“Indemnity Payment” shall have the meaning set forth in Section 10.8(a).

“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, trade secrets,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), communications and materials
otherwise related to or made or prepared in connection with or in preparation
for any legal proceeding, and other technical, financial, employee or business
information or data.

“Insurance Administration” shall mean, with respect to each Shared Policy,
(i) the accounting for premiums, retrospectively-rated premiums, defense costs,
indemnity payments, deductibles and retentions, as appropriate, under the terms
and conditions of each of the Shared Policies (ii) the reporting to excess
insurance carriers of any losses or claims that may cause the per-occurrence,
per-claim or aggregate limits of any Shared Policy to be exceeded, and (iii) the
distribution of Insurance Proceeds as contemplated by this Agreement.

“Insurance Proceeds” shall mean those amounts (i) received by an insured from an
insurance carrier, including due to premium adjustments, whether or not
retrospectively rated, or (ii) paid by an insurance carrier on behalf of an
insured, in either case net of any applicable premium deductible or self-insured
retention. For the avoidance of doubt, “Insurance Proceeds” shall not include
any costs or expenses incurred by a Party in pursuing insurance coverage.

“Insured Claims” shall mean those Liabilities that, individually or in the
aggregate, are covered within the terms and conditions of any of the Shared
Policies, whether or not subject to deductibles, co-insurance, self-insured
retentions, or uncollectibility due to insurer insolvency.

“Intellectual Property” shall mean all intellectual property and industrial
property rights of any kind or nature, including all U.S. and foreign
(i) patents, patent applications, patent disclosures, derivative patents and all
related continuations, continuations-in-part, divisionals, reissues,
re-examinations, substitutions and extensions thereof, (ii) Trademarks,
(iii) copyrights and copyrightable subject matter, (iv) rights of publicity,
(v) moral rights and rights of attribution and integrity, (vi) rights in
Software, (vii) trade secrets and all other confidential information,

 

© Copyright 2010

22



--------------------------------------------------------------------------------

know-how, inventions, proprietary processes, formulae, models and methodologies,
(viii) rights of privacy and rights to personal information, (ix) telephone
numbers and Internet protocol addresses, (x) all rights in the foregoing and in
other similar intangible assets, (ix) all applications and registrations for the
foregoing and (xii) all rights and remedies against past, present, and future
infringement, misappropriation, or other violation of the foregoing.

“IRS Ruling” shall have the meaning set forth in Section 4.5(c).

“Law” shall mean any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
income tax treaty, order, requirement or rule of law (including common law).

“Liabilities” shall mean (i) any and all debts, liabilities, costs, expenses,
interest and obligations, whether accrued or fixed, absolute or contingent,
matured or not matured, reserved or unreserved, or determined or determinable,
including those arising under any Law, claim, demand, Action, whether asserted
or unasserted, (ii) any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Entity and those
arising under any Contract or (iii) any fines, damages or equitable relief that
may be imposed and including all costs and expenses related thereto.

“Liable Party” shall have the meaning set forth in Section 2.9(b).

“License Agreement” shall mean the license agreement or agreements related to
use of certain Intellectual Property to be entered between FAC and FinCo (or
their designees) as licensor or licensee, as applicable.

“Litigation Management Agreement” shall mean that certain Litigation Management
and Coordination Agreement between FAC and FinCo dated as of the date hereof.

“Managing Party” shall have the meaning set forth in Section 7.2(a).

“Non-Cash Consideration” shall have the meaning set forth in Section 9.4(b).

“Non-Employee Directors” shall have the meaning set forth in Section 6.1(d)(ii).

“NYSE” shall mean the New York Stock Exchange.

“Offer to Purchase” shall have the meaning set forth in Section 8.3(b).

“Other Party” shall have the meaning set forth in Section 2.9(a).

“Other Party Marks” shall have the meaning set forth in Section 5.1(d).

“Other Party’s Auditors” shall have the meaning set forth in Section 5.2(b).

“Party” and “Parties” shall have the meanings set forth in the preamble.

 

© Copyright 2010

23



--------------------------------------------------------------------------------

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any Governmental Entity.

“PHI” shall have the meaning set forth in Section 6.9(d).

“Plan of Separation” shall have the meaning set forth in the recitals.

“Plan Transfer Date” shall have the meaning set forth in Section 6.8(a)(i).

“Policies” shall mean insurance policies and insurance Contracts of any kind
(other than life and benefits policies or Contracts), including primary, excess
and umbrella policies, comprehensive general liability policies, director and
officer liability, fiduciary liability, automobile, aircraft, marine, property
and casualty, workers’ compensation and employee dishonesty insurance policies,
self-insurance and captive insurance company arrangements, together with the
rights, benefits and privileges thereunder.

“Pre-Distribution Deferred Compensation Plans” shall mean The First American
Corporation Deferred Compensation Plan, The First American Corporation Executive
Supplemental Benefit Plan and The First American Corporation Management
Supplemental Benefit Plan.

“Pre-Distribution Disability Plans” shall mean any short-term disability program
and long-term disability program sponsored by FAC in place prior to the
effective date of the FAC Disability Plans.

“Pre-Distribution FinCo Stock Price” shall have the meaning set forth in
Section 6.1(a)(ii).

“Pre-Distribution Fringe Benefit Plans” shall mean any fringe benefit plan
sponsored by FAC in place prior to the effective date of the FinCo Fringe
Benefit Plans and/or FAC Fringe Benefit Plans.

“Pre-Distribution Group Insurance Plans” shall mean any basic life insurance,
dependent life insurance, optional life insurance, accidental death and
dismemberment insurance, business travel accident insurance and executive group
universal life insurance programs sponsored by FAC in place prior to the
effective date of the FAC Group Insurance Plans.

“Pre-Distribution Health Plans” shall mean the FAC employee health benefit
plans, any other medical, HMO, prescription drugs, vision, and dental plans and
any similar or successor plans in place prior to the effective date of the FAC
Health Plans.

“Pre-Distribution Pension Plan” shall mean The First American Corporation
Pension Plan.

“Pre-Distribution Restoration Plan” shall mean The First American Corporation
Pension Restoration Plan.

 

© Copyright 2010

24



--------------------------------------------------------------------------------

“Pre-Distribution Savings Plan” shall mean The First American Corporation 401(k)
Savings Plan.

“Pre-Distribution Section 125 Plan” shall mean the flexible spending account or
flexible benefit plan qualified under Section 125 of the Code sponsored by FAC
in place prior to the effective date of the FAC Section 125 Plan.

“Pre-Distribution Trust” shall have the meaning set forth in Section 6.9(g).

“Prime Rate” shall mean the rate per annum publicly announced by JPMorgan
Chase & Co. (or the successor thereto) from time to time as its prime rate in
effect at its principal office in New York City. For purposes of this Agreement,
any change in the Prime Rate shall be effective on the date such change in the
Prime Rate is publicly announced as effective.

“Proposed Sale” shall have the meaning set forth in Section 8.3(a).

“Proposed Sale Notice” shall have the meaning set forth in Section 8.3(a).

“Prospectus” means the prospectus (including any preliminary prospectus and any
final prospectus) included in any Registration Statement, as amended or
supplemented by any free writing prospectus, whether or not required to be filed
with the Commission, any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement and by all other amendments and supplements to the
prospectus, and all material incorporated by reference in such prospectus or
prospectus supplement.

“Purchase Right” shall have the meaning set forth in Section 9.1.

“Records” shall mean any Contracts, documents, books, records or files.

“Registrable Securities” means (i) the FAC Shares and (ii) FAC Common Shares
issued or issuable, directly or indirectly, in exchange for or with respect to
the FAC Shares. Any particular Registrable Securities shall cease to be
Registrable Securities when (A) a registration statement with respect to the
sale of such securities shall have been declared effective under the Securities
Act and such securities shall have been disposed of in accordance with such
registration statement, (B) such securities shall have been sold to the public
pursuant to Rule 144 (or any successor provision) under the Securities Act or
(C) such securities may be resold to the public without volume or method of sale
restrictions pursuant to Rule 144(k) (or any successor provision) under the
Securities Act.

“Registration Statement” means (i) a shelf registration statement filed by FAC
under the Securities Act permitting resales of the Registrable Securities on a
delayed or continuous basis pursuant to the provisions of Section 8.4(a)(i),
(ii) in the circumstances contemplated by Section 8.4(a)(ii), a registration
statement filed by FAC under the Securities Act meeting the requirements of
Section 8.4(a)(ii), or (iii) in the circumstances contemplated by
Section 8.4(b)(ii), a registration statement on Form S-1 or S-3 or an equivalent
general form then in effect filed by FAC, and in each case including the
Prospectus contained therein, any amendments and supplements to such
Registration Statement, including post-effective

 

© Copyright 2010

25



--------------------------------------------------------------------------------

amendments, and all exhibits and all material incorporated by reference in such
Registration Statement; provided, that with respect to any Registration
Statement filed pursuant to Section 8.4(a) that includes a plan of distribution,
such plan of distribution must be approved by FinCo.

“RES Assets” shall mean all of the Assets (including the RES Database) held by
the entity or entities that directly own the RES Database; provided, that the
RES Assets shall not include any Active Trade or Business Assets, as reasonably
determined by FinCo.

“RES Database” shall mean all databases, collections of data or other data or
information owned or controlled by FACL and/or any of its Subsidiaries as of
March 29, 2010 that are sold or licensed (in whole or in part) to third parties
or used by FACL and/or any of its Subsidiaries (in whole or in part) for the
purpose of producing products or services that are sold, licensed or provided to
third parties (the “Historical Data”), together with all databases, collections
of data or other data and information (i) of the nature of or substantially
similar to the Historical Data or (ii) that would have been classified as
Historical Data had it been owned or controlled by FACL and/or any of it
Subsidiaries as of March 29, 2010, that is collected, acquired or developed by
FACL or any of its Affiliates after March 29, 2010 through the date on which
FinCo no longer has a Purchase Right pursuant to ARTICLE IX.

“Rules” shall have the meaning set forth in Section 12.2.

“Run-out” shall have the meaning set forth in Section 6.8(a)(ii).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time that reference is made thereto.

“Security Interest” shall mean any mortgage, security interest, pledge, lien,
charge, claim, option, right to acquire, voting or other restriction,
right-of-entry, covenant, condition, easement, encroachment, restriction on
transfer, or other encumbrance of any nature whatsoever, excluding restrictions
on transfer under securities Laws.

“Shared Contract” shall have the meaning set forth in Section 2.2(b)(i).

“Shared Policies” shall mean all Policies, current or past, that are owned or
maintained by or on behalf of FAC or any of its Subsidiaries and that relate to
one or both the FAC Retained Business and the FinCo Business.

“Software” shall mean all computer programs (whether in source code, object code
or other form), algorithms, databases, compilations and data, and technology
supporting the foregoing, and all documentation related to any of the foregoing,
including flowcharts and other logic and design diagrams, technical, functional
and other specifications, and user and training materials.

“Specified Shared Expenses” shall mean any costs and expenses relating to the
items or categories set forth on Schedule 1.1(n) (Specified Shared Expenses) and
shall be shared in the manner specified in Section 5.4.

 

© Copyright 2010

26



--------------------------------------------------------------------------------

“Subsidiary” shall mean with respect to any Person (i) a corporation, more than
fifty percent (50%) of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person or (ii) any other
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or other entity in which such Person, directly or
indirectly, owns more than fifty percent (50%) of the equity economic interest
thereof or for which such Person, directly or indirectly, has the power to elect
or direct the election of more than fifty percent (50%) of the members of the
governing body or over which such Person otherwise has control (e.g., as the
managing partner of a partnership).

“Suspension Period” shall have the meaning set forth in Section 8.4(a)(iii).

“Tax” shall have the meaning set forth in the Tax Sharing Agreement.

“Tax Contest” shall have the meaning of the definition of “Proceeding” as set
forth in the Tax Sharing Agreement.

“Tax Return” shall include and have the meaning set forth in the Tax Sharing
Agreement for “Income Tax Return” and “Other Tax Return.”

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement by and between FAC
and FinCo, in the form attached hereto as Exhibit A.

“Tax-Free Treatment” shall mean the qualification of each of the
Distribution-Related Transactions, as the case may be, (i) as a transaction
described in Sections 355(a) and 368(a)(1)(D) of the Code, (ii) as transactions
in which the stock distributed thereby is “qualified property” for purposes of
Section 361(c) of the Code and (iii) as transactions in which FAC and any of its
Affiliates or FinCo and any of its Affiliates recognize no income or gain, other
than intercompany items or excess loss accounts required to be taken into
account pursuant to U.S. Treasury Regulations promulgated under Section 1502 of
the Code.

“Third Party Claim” shall have the meaning set forth in Section 10.4(b).

“Third Party Proceeds” shall have the meaning set forth in Section 10.8(a).

“Title Underwriter” shall mean any Person that (i) directly or indirectly or
through an Affiliate is engaged in the business of underwriting title insurance
policies or (ii) is, or has an Affiliate that is, licensed as an underwriter of
title insurance policies.

“Trademarks” shall mean all U.S. and foreign trademarks, service marks,
corporate names, trade names, domain names, logos, slogans, designs, trade dress
and other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing.

“Transfer” shall mean transfer, contribute, assign and convey or cause to be
transferred, contributed, assigned and conveyed, and the term “Transferred”
shall have its correlative meaning.

“Transfer Notice” shall have the meaning set forth in Section 9.3(a).

 

© Copyright 2010

27



--------------------------------------------------------------------------------

“Transition Services Agreements” shall mean the agreements between a member of
the FAC Group and a member of the FinCo Group dated as of the date hereof which
provide for transition services.

“Triggering Event” shall mean the happening of any of the following:

(i) FAC or an Affiliate thereof has finalized the terms of an agreement or the
definitive documentation with respect to, has entered into an agreement with
respect to or is otherwise prepared to consummate in a single transaction or
series of transactions, (A) the sale of FAC, whether through a merger, stock
sale, asset sale or otherwise, (B) the sale of any entity that has direct
ownership of the RES Database or any portion thereof, whether through a merger,
stock sale, asset sale or otherwise or (C) the sale of any entity that has
indirect ownership of the RES Database or any portion thereof, whether through a
merger, stock sale, asset sale or otherwise, in each case, directly or
indirectly to a Title Underwriter or an entity acting in concert with a Title
Underwriter;

(ii) FAC or any Affiliate thereof has finalized the terms of an agreement or the
definitive documentation with respect to, has entered into an agreement with
respect to or is otherwise prepared to consummate the direct or indirect sale of
the RES Database or any portion thereof to a Title Underwriter or an entity
acting in concert with a Title Underwriter; or

(iii) a FACL Change in Control has occurred.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof,” “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.

Section 1.3 Effective Time. This Agreement shall be effective as of the
Effective Time.

ARTICLE II.

THE SEPARATION

Section 2.1 General. Subject to the terms and conditions of this Agreement, the
Parties shall use, and shall cause their respective Affiliates to use, their
respective commercially reasonable best efforts to consummate the transactions
contemplated hereby, a portion of which have already been implemented prior to
the date hereof. It is the intent of the Parties that, after consummation of the
transactions contemplated hereby FAC shall be restructured, to the extent
necessary, such that following the consummation of such restructuring, subject
to Section 2.6, (a) all of FAC’s and its Subsidiaries’ right, title and interest
in and to the FinCo Assets will be owned

 

© Copyright 2010

28



--------------------------------------------------------------------------------

or held by a member of the FinCo Group, the FinCo Business will be conducted by
the members of the FinCo Group and all of the FinCo Liabilities will be Assumed
directly or indirectly by (or remain with) a member of the FinCo Group, and
(b) all of FAC’s and its Subsidiaries’ right, title and interest in and to the
FAC Retained Assets will be owned or held by a member of the FAC Group, the FAC
Retained Business will be conducted by the members of the FAC Group and all of
the FAC Retained Liabilities will be Assumed directly or indirectly by (or
remain with) a member of the FAC Group.

Section 2.2 Transfer of Assets.

(a) On or prior to the Effective Time and to the extent not already completed
(and it being understood that some of such Transfers may occur following the
Effective Time in accordance with Section 2.6), pursuant to the Conveyancing and
Assignment Documents:

(i) FAC shall, on behalf of itself and its Subsidiaries, as applicable, Transfer
to FinCo or another member of the FinCo Group all of its and its Subsidiaries’
right, title and interest in and to the FinCo Assets; and

(ii) FinCo shall, on behalf of itself and its Subsidiaries, as applicable,
Transfer to FAC or another member of the FAC Group all of its and its
Subsidiaries’ right, title and interest in and to the FAC Retained Assets.

(b) Treatment of Shared Contracts. Without limiting the generality of the
obligations set forth in Section 2.2(a):

(i) Unless the Parties otherwise agree or the benefits of any Contract described
in this Section 2.2(b)(i) are expressly conveyed to the applicable Party
pursuant to an Ancillary Agreement, (A) any Contract that is (1) listed on
Schedule 2.2(b) (Shared Contracts), (2) a FAC Retained Asset but inures in part
to the benefit or burden of any member of the FinCo Group or (3) a FinCo Asset
but inures in part to the benefit or burden of any member of the FAC Group
(each, a “Shared Contract”), shall be assigned in part to the applicable
member(s) of the applicable Group, if so assignable, or appropriately amended
prior to, on or after the Effective Time, so that each Party or the members of
their respective Groups as of the Effective Time shall be entitled to the rights
and benefits, and shall Assume the related portion of any Liabilities, inuring
to their respective Businesses; provided, however, that (x) in no event shall
any member of any Group be required to assign (or amend) any Shared Contract in
its entirety or to assign a portion of any Shared Contract (including any
Policy) that is not assignable (or cannot be amended) by its terms (including
any terms imposing consents or conditions on an assignment where such consents
or conditions have not been obtained or fulfilled) and (y) if any Shared
Contract cannot be so partially assigned by its terms or otherwise, or cannot be
amended or if such assignment or amendment would impair the benefit the parties
thereto derive from such Shared Contract, the Parties shall, and shall cause
each of their respective Subsidiaries to, take such other reasonable and
permissible actions to cause a member of the FinCo Group or the FAC Group, as
the case may be, to receive the benefit of that portion of each Shared Contract
that relates to the FinCo Business or the FAC

 

© Copyright 2010

29



--------------------------------------------------------------------------------

Retained Business, as the case may be (in each case, to the extent so related)
as if such Shared Contract had been assigned to (or amended to allow) a member
of the applicable Group pursuant to this Section 2.2 and to bear the burden of
the corresponding Liabilities (including any Liabilities that may arise by
reason of such arrangement) as if such Liabilities had been Assumed by a member
of the applicable Group pursuant to this Section 2.2.

(ii) Each of FAC and FinCo shall, and shall cause the members of its Group to,
(A) treat for all Income Tax purposes the portion of each Shared Contract
inuring to its respective Businesses as Assets owned by, and/or Liabilities of,
as applicable, such Party not later than the Effective Time and (B) neither
report nor take any Income Tax position (on a Tax Return or otherwise)
inconsistent with such treatment (unless required by a change in applicable Tax
Law or good faith resolution of a Tax Contest relating to Income Taxes).

(iii) Nothing in this Section 2.2(b) shall require any member of a Group to make
any payment (except to the extent advanced, Assumed or expressly agreed in
advance to be reimbursed by any member of the other Group or as otherwise
provided on Schedule 1.1(b) (Contingent Shared Liabilities)), incur any material
non-financial obligation or grant any material concession for the benefit of any
member of the other Group in order to effect any transaction contemplated by
this Section 2.2(b).

(c) Consents. The Parties shall use their commercially reasonable best efforts
to obtain the required Consents to Transfer any and all Assets, Contracts,
licenses, permits and authorizations issued by any Governmental Entity or parts
thereof, as contemplated by this Agreement.

Section 2.3 Assumption and Satisfaction of Liabilities. Except as otherwise
specifically set forth in any Ancillary Agreement, from and after the Effective
Time (a) FAC shall, or shall cause a member of the FAC Group to, accept, assume
(or, as applicable, retain) and perform, discharge and fulfill, in accordance
with their respective terms (“Assume”), all of the FAC Retained Liabilities and
(b) FinCo shall, or shall cause a member of the FinCo Group to, Assume all the
FinCo Liabilities, in each case, regardless of (i) when or where such
Liabilities arose or arise, (ii) whether the facts upon which they are based
occurred prior to, on or subsequent to the Effective Time, (iii) where or
against whom such Liabilities are asserted or determined or (iv) whether arising
from or alleged to arise from negligence, recklessness, violation of Law, fraud
or misrepresentation by any member of the FAC Group or the FinCo Group, as the
case may be, or any of their respective past or present directors, officers,
employees, agents, Subsidiaries or Affiliates.

Section 2.4 Intercompany Accounts.

(a) All intercompany receivables, payables and loans and other intercompany
balances between any member of the FAC Group, on the one hand, and any member of
the FinCo Group, on the other hand, that exist and are reflected in the
accounting records of the Parties as of the Effective Time (other than
receivables, payables and loans otherwise specifically provided for under this
Agreement, under any Ancillary Agreement or

 

© Copyright 2010

30



--------------------------------------------------------------------------------

under any Continuing Arrangements, including payables created or required hereby
or by any Ancillary Agreement or any Continuing Arrangements, and other than
bona fide receivables, payables or loans that exist and are reflected in the
accounting records of the Parties as of the Effective Time), shall be eliminated
as discovered as of the Effective Time, subject to the Parties’ agreement (i) as
to the most cost efficient means of effecting such elimination, and (ii) to
share any incremental costs arising as a result of such elimination; provided,
however, that in any event any such means of elimination shall place the Parties
in the same position as if the means were economically equivalent to an
elimination of such amount as of the Effective Time.

(b) As between the Parties (and the members of their respective Groups) all
payments and reimbursements received after the Effective Time by either Party
(or member of its Group) that relate to a Business, Asset or Liability of the
other Party (or member of its Group), shall be held by such Party in trust for
the use and benefit of the Party entitled thereto (at the expense of the Party
entitled thereto) and, promptly upon discovery of receipt by such Party of any
such payment or reimbursement, such Party shall pay or shall cause the
applicable member of its Group to pay over to the other Party the amount of such
payment or reimbursement without right of set-off.

(c) On and prior to the twenty-four (24) month anniversary following the
Effective Time, if either Party discovers that an intercompany receivable,
payable, loan or other intercompany balance between a member of the FAC Group
and a member of the FinCo Group was wrongly eliminated pursuant to
Section 2.4(a), such receivable, payable, loan or other balance shall be
reinstated on the books of the applicable members of the FAC and FinCo Groups
upon the mutual agreement of the Parties.

Section 2.5 Limitation of Liability.

(a) Except in the case of any knowing violation of Law, fraud or intentional
misrepresentation where such violation of Law, fraud or intentional
misrepresentation gave rise to or increased the amount of a Liability (in which
case such Liability shall exist only to such extent), no Party shall have any
Liability to the other Party in the event that any Information exchanged or
provided pursuant to this Agreement after the Effective Time is found to be
inaccurate.

(b) No Party or any Subsidiary thereof shall be liable to the other Party or any
Subsidiary of the other Party based upon, arising out of or resulting from any
Contract, arrangement, course of dealing or understanding existing on or prior
to the Effective Time (other than this Agreement, any Ancillary Agreement, any
Continuing Arrangements, any Shared Contract specified on Schedule 2.2(b)
(Shared Contracts) or any Contract entered into in connection herewith or in
order to consummate the transactions contemplated hereby or thereby or by the
Plan of Separation) and each Party hereby terminates, as of the Effective Time,
any and all Contracts, arrangements, courses of dealing or understandings
between or among it or any member of its Group and the other Party or any member
of the other Party’s Group (other than this Agreement, any Ancillary Agreement,
any Continuing Arrangements, any Shared Contract specified on Schedule 2.2(b)
(Shared Contracts) or any Contract entered into in connection herewith or in
order to consummate the transactions contemplated hereby or thereby or by the
Plan of Separation), and each Party hereby agrees to use commercially reasonable
best efforts to

 

© Copyright 2010

31



--------------------------------------------------------------------------------

obtain any third party waivers, consents or similar items required in connection
with such terminations. It is the Parties’ intent that no such terminated
Contract, arrangement, course of dealing or understanding (including any
provision thereof that purports to survive termination) shall be of any further
force or effect after the Effective Time. In the event a Contract, arrangement,
course of dealing or understanding that should have continued in full force and
effect following the Effective Time is terminated in accordance with the
foregoing provisions, such Contract, arrangement, course of dealing or
understanding shall, pursuant to the express mutual agreement of the relevant
Parties, be reinstated, renewed or revived in accordance with its terms. In the
event a Party is the majority partner, member or shareholder of an entity that
is party to a Contract to be terminated pursuant to this Section 2.5 and
(i) such Contract cannot be terminated without the consent of the respective
minority partner, member or shareholder and such consent has not been obtained,
or (ii) a Liability arises with respect to the rights or asserted rights of the
minority partner, member or shareholder, then the Party that is such majority
partner, member or shareholder shall indemnify and hold harmless the other Party
and all members of the other Party’s Group from such Liability or place the
other Party in the same economic position as if such Contract were terminated.

Section 2.6 Transfers Not Effected On or Prior to the Effective Time; Transfers
Deemed Effective as of the Effective Time.

(a) To the extent that any Transfers contemplated by this ARTICLE II shall not
have been consummated on or prior to the Effective Time, the Parties shall use
commercially reasonable best efforts to effect such Transfers as promptly
following the Effective Time as shall be practicable. Nothing herein shall be
deemed to require the Transfer of any Assets or the Assumption of any
Liabilities that by their terms or operation of Law cannot be Transferred;
provided, however, that the Parties and their respective Subsidiaries shall
cooperate and use commercially reasonable best efforts to seek to obtain any
necessary Consents or Governmental Approvals for the Transfer of all Assets and
Assumption of all Liabilities contemplated to be Transferred and Assumed
pursuant to this ARTICLE II. In the event that any such Transfer of Assets or
Assumption of Liabilities has not been consummated, from and after the Effective
Time, (i) the Party retaining such Asset shall thereafter hold such Asset for
the use and benefit of the Party entitled thereto (at the expense of the Person
entitled thereto) and (ii) the Party intended to Assume such Liability shall, or
shall cause the applicable member of its Group to, pay or reimburse the Party
retaining such Liability for all amounts paid or incurred in connection with the
retention of such Liability. In addition, the Party retaining such Asset or
Liability shall, insofar as reasonably possible and to the extent permitted by
applicable Law, treat such Asset or Liability in the ordinary course of business
in accordance with past practice and take such other actions as may be
reasonably requested by the Party to which such Asset is to be Transferred or by
the Party Assuming such Liability so as to place such Party, insofar as
reasonably possible, in the same position as if such Asset or Liability had been
Transferred or Assumed as contemplated hereby and so that all the benefits and
burdens relating to such Asset or Liability, including possession, use, risk of
loss, potential for gain, and dominion, control and command over such Asset or
Liability, are to inure from and after the Effective Time to the member or
members of the FAC Group or the FinCo Group entitled to the receipt of such
Asset or required to Assume such Liability. In furtherance of the foregoing, the
Parties agree that, as of the Effective Time, each Party shall be deemed to have
acquired complete and sole beneficial ownership over all of the Assets, together
with all rights, powers and privileges incident thereto, and shall be deemed

 

© Copyright 2010

32



--------------------------------------------------------------------------------

to have Assumed in accordance with the terms of this Agreement all of the
Liabilities, and all duties, obligations and responsibilities incident thereto,
that such Party is entitled to acquire or required to Assume pursuant to the
terms of this Agreement.

(b) If and when the Consents, Governmental Approvals and/or conditions, the
absence or non-satisfaction of which caused the deferral of the Transfer of any
Asset or the deferral of the Assumption of any Liability pursuant to
Section 2.6(a), are obtained or satisfied, the Transfer, assignment, Assumption
or novation of the applicable Asset or Liability shall be effected in accordance
with and subject to the terms of this Agreement and/or the applicable Ancillary
Agreement.

(c) The Party retaining any Asset or Liability due to the deferral of the
Transfer of such Asset or the deferral of the Assumption of such Liability
pursuant to Section 2.6(a) or otherwise shall not be obligated, in connection
with the foregoing, to expend any money unless the necessary funds are advanced,
assumed, or expressly mutually agreed in advance to be reimbursed by the Party
entitled to such Asset or the Person intended to be subject to such Liability
and any such expenditures shall be promptly reimbursed by the Party entitled to
such Asset or the Person intended to be subject to such Liability.

(d) On and prior to the twenty-four (24) month anniversary following the
Effective Time, if either Party discovers that any Party owns any Asset that,
although not Transferred pursuant to this Agreement, is agreed by such Party and
the other Party in their good faith judgment to be an Asset that more properly
belongs to the other Party or a Subsidiary of the other Party, or an Asset that
such other Party or Subsidiary was intended to have the right to continue to use
(other than (for the avoidance of doubt), any Asset acquired from an
unaffiliated third party by a Party or member of such Party’s Group following
the Effective Time), then the Party owning such Asset shall, as applicable
(i) Transfer any such Asset to the Party identified as the appropriate
transferee and following such Transfer, such Asset shall be a FinCo Asset or FAC
Retained Asset, as the case may be, or (ii) grant such mutually agreeable rights
with respect to such Asset to permit such continued use, subject to, and
consistent with this Agreement, including with respect to the Assumption of
associated Liabilities, with respect to clauses (i) and (ii) above, subject to
the Parties’ agreement (A) as to the most cost efficient means of effecting such
Transfer or grant of rights and (B) to share any incremental costs arising as a
result of such Transfer or grant of rights; provided, that if the relevant
Parties cannot agree on a means of effecting the Transfer or grant of rights
within thirty (30) days from the date that both Parties have notice of the
discovery of such Asset, then the Asset shall be immediately Transferred or such
rights shall be immediately granted in accordance with Section 2.2(b) and
Section 2.6(a).

(e) After the Effective Time, either Party (or any member of its Group) may
receive mail, packages and other communications properly belonging to the other
Party (or any member of its Group). Accordingly, at all times after the
Effective Time, each Party authorizes the other Party to receive and open all
mail, packages and other communications received by such Party, subject to the
Confidentiality provisions and restrictions in Section 11.5, and to the extent
that they do not relate to the business of the receiving Party, the receiving
Party shall promptly deliver such mail, packages or other communications (or, in
case the same relate to both businesses, copies thereof) to the other Party as
provided for in Section 14.6. The provisions of this Section 2.6(e) are not
intended to, and shall not, be deemed to constitute an

 

© Copyright 2010

33



--------------------------------------------------------------------------------

authorization by any Party to permit the other to accept service of process on
its behalf and no Party is or shall be deemed to be the agent of any other Party
for service of process purposes.

(f) With respect to the Assets and Liabilities described in Section 2.6(a), each
of FAC and FinCo shall, and shall cause the members of its respective Group to,
(i) treat for all Income Tax purposes (A) the deferred Assets as assets having
been Transferred to and owned by the Party entitled to such Assets not later
than the Effective Time and (B) the deferred Liabilities as liabilities having
been Assumed and owned by the Person intended to be subject to such Liabilities
not later than the Effective Time and (ii) neither report nor take any Income
Tax position (on a Tax Return or otherwise) inconsistent with such treatment
(unless required by a change in applicable Tax Law or good faith resolution of a
Tax Contest relating to Income Taxes).

Section 2.7 Conveyancing and Assumption Instruments. In connection with, and in
furtherance of, the Transfers of Assets and the acceptance and Assumptions of
Liabilities contemplated by this Agreement, the Parties shall execute or cause
to be executed, on or after the date hereof by the appropriate entities, any
Conveyancing and Assumption Instruments necessary to evidence the valid and
effective Assumption by the applicable Party of its Assumed Liabilities and the
valid Transfer to the applicable Party or member of such Party’s Group of all
right, title and interest in and to its accepted Assets for Transfers and
Assumptions to be effected pursuant to California Law or the Laws of one of the
other states of the United States or, if not appropriate for a given Transfer or
Assumption, and for Transfers or Assumptions to be effected pursuant to non-U.S.
Laws, in such other form as the Parties shall reasonably agree, including the
Transfer of real property with deeds as may be appropriate. The Transfer of
capital stock shall be effected by means of executed stock powers and notation
on the stock record books of the corporation or other legal entities involved,
or by such other means as may be required in any non-U.S. jurisdiction to
Transfer title to stock and, only to the extent required by applicable Law, by
notation on public registries.

Section 2.8 Further Assurances.

(a) In addition to and without limiting the actions specifically provided for
elsewhere in this Agreement, including Section 2.6, the Parties shall cooperate
with each other and use (and will cause their respective Subsidiaries and
Affiliates to use) commercially reasonable best efforts, on and after the
Effective Time, to take or cause to be taken, all actions, and to do or cause to
be done, all things reasonably necessary on their part under applicable Law or
contractual obligations to consummate and make effective the transactions
contemplated by this Agreement and the Ancillary Agreements.

(b) Without limiting the foregoing, following the Effective Time, each Party
shall cooperate with the other Party, and without any further consideration, but
at the expense of the requesting Party (for requests made following the
Effective Time), to execute and deliver, or use commercially reasonable best
efforts to cause to be executed and delivered, all instruments, including
instruments of Transfer or title, and to make all filings with, and to obtain
all Consents and/or Governmental Approvals, any permit, license, Contract,
indenture or other instrument (including any Consents or Governmental
Approvals), and to take all such other actions as such Party may reasonably be
requested to take by the other Party from time to time, consistent with

 

© Copyright 2010

34



--------------------------------------------------------------------------------

the terms of this Agreement and the Ancillary Agreements, in order to effectuate
the provisions and purposes of this Agreement and the Ancillary Agreements and
the Transfers of the applicable Assets and the assignment and Assumption of the
applicable Liabilities and the other transactions contemplated hereby and
thereby. Without limiting the foregoing, each Party will, at the reasonable
request, cost and expense of the other Party, take such other actions as may be
reasonably necessary to vest in such other Party such title as possessed by the
transferring Party to the Assets allocated to such other Party under this
Agreement or any of the Ancillary Agreements, free and clear of any Security
Interest, if and to the extent it is practicable to do so.

Section 2.9 Novation of Liabilities.

(a) Each Party, at the request of the other Party, shall use commercially
reasonable best efforts to obtain, or to cause to be obtained, any Consent,
substitution or amendment required to novate or assign all obligations under
Contracts, licenses and other obligations or Liabilities for which a member of
such Party’s Group and a member of the other Party’s Group are jointly or
severally liable and that do not constitute Liabilities of such other Party as
provided in this Agreement (such other Party, the “Other Party”), or to obtain
in writing the unconditional release of all parties to such arrangements (other
than any member of the Group who Assumed or retained such Liability as set forth
in this Agreement), so that, in any such case, the members of the applicable
Group will be solely responsible for such Liabilities; provided, however, that
no Party shall be obligated to pay any consideration therefor to any third party
from whom any such Consent, substitution or amendment is requested unless the
requesting Party advances the funds.

(b) If the Parties are unable to obtain, or to cause to be obtained, any such
required Consent, release, substitution or amendment, the Other Party or a
member of such Other Party’s Group shall continue to be bound by such Contract,
license or other obligation that does not constitute a Liability of such Other
Party and, unless not permitted by Law or the terms thereof, as agent or
subcontractor for such Party, the Party (the “Liable Party”) or member of such
Party’s Group who Assumed or retained such Liability as set forth in this
Agreement shall, or shall cause a member of its Group to, pay, perform and
discharge fully all the obligations or other Liabilities of such Other Party or
member of such Other Party’s Group thereunder from and after the Effective
Time. The Liable Party shall indemnify the Other Party and hold it harmless
against any Liabilities (other than Liabilities of such Other Party) arising in
connection therewith; provided, that the Liable Party shall have no obligation
to indemnify the Other Party with respect to any matter to the extent that such
Other Party has engaged in any knowing violation of Law, fraud or intentional
misrepresentation in connection therewith where such violation of Law, fraud or
intentional misrepresentation gave rise to or increased the amount of such
Liability. The Other Party shall, without further consideration, promptly pay
and remit, or cause to be promptly paid or remitted, to the Liable Party or to
another member of the Liable Party’s Group, all money, rights and other
consideration received by it or any member of its Group in respect of such
performance by the Liable Party (unless any such consideration is an Asset of
the Other Party pursuant to this Agreement). If and when any such Consent,
release, substitution or amendment shall be obtained or such agreement, lease,
license or other rights or obligations shall otherwise become assignable or able
to be novated, the Other Party shall promptly Transfer all rights, obligations
and other Liabilities thereunder of any member of the Other Party’s Group to the
Liable Party or to another member of the Liable Party’s Group without

 

© Copyright 2010

35



--------------------------------------------------------------------------------

payment of any further consideration and the Liable Party, or another member of
such Liable Party’s Group, shall Assume such rights and Liabilities without the
payment of any further consideration,.

Section 2.10 Guaranties.

(a) Except for those guaranties set forth on Schedule 2.10(a) (Guaranties Not
Removed) where FAC shall remain as guarantor and FinCo shall indemnify and hold
harmless the FAC Indemnitees for any Indemnifiable Loss arising from or relating
thereto (in accordance with the provisions of ARTICLE VIII) or as otherwise
specified in any Ancillary Agreement, on or prior to the Effective Time (or as
soon as practicable thereafter), (i) FAC shall (with the reasonable cooperation
of the applicable member of the FinCo Group) use its commercially reasonable
best efforts to have any member of the FinCo Group removed as guarantor of or
obligor for any FAC Retained Liability, including in respect of those guaranties
set forth on Schedule 2.10(a)(i) (FAC Removed Guaranties), to the extent that
they relate to FAC Retained Liabilities and (ii) FinCo shall (with the
reasonable cooperation of the applicable member of the FAC Group) use its
commercially reasonable best efforts to have any member of the FAC Group removed
as guarantor of or obligor for any FinCo Liability, including in respect of
those guaranties set forth on Schedule 2.10(a)(ii) (FinCo Removed Guaranties),
to the extent that they relate to FinCo Liabilities.

(b) On or prior to the Effective Time, to the extent required to obtain a
release from a guaranty pursuant to Section 2.10(a) (a “Guaranty Release”):

(i) of any member of the FAC Group, FinCo shall execute a guaranty agreement in
the form of the existing guaranty or such other as restrictive or less
restrictive form as is agreed to by the relevant parties to such guaranty
agreement, except to the extent that such existing guaranty contains
representations, covenants or other terms or provisions either (A) with which
FinCo would be reasonably unable to comply or (B) that would be reasonably
expected to be breached; and

(ii) of any member of the FinCo Group, FAC shall execute a guaranty agreement in
the form of the existing guaranty or such other as restrictive or less
restrictive form as is agreed to by the relevant parties to such guaranty
agreement, except to the extent that such existing guaranty contains
representations, covenants or other terms or provisions either (A) with which
FAC would be reasonably unable to comply or (B) that would be reasonably
expected to be breached.

(c) If FAC or FinCo is unable to obtain, or to cause to be obtained, any such
required removal as set forth in Section 2.10(a) and Section 2.10(b), (i) the
Party that has assumed (or whose Group member has assumed) the Liability with
respect to such guaranty shall indemnify and hold harmless or cause such Group
member to indemnify and hold harmless the guarantor or obligor for any
Indemnifiable Loss arising from or relating thereto (in accordance with the
provisions of ARTICLE X) and shall or shall cause one of its Subsidiaries, as
agent or subcontractor for such guarantor or obligor, to pay, perform and
discharge fully all the obligations or other Liabilities of such guarantor or
obligor thereunder and (ii) each of FAC and FinCo, on behalf of themselves and
the members of their respective Groups, agree not to renew

 

© Copyright 2010

36



--------------------------------------------------------------------------------

or extend the term of, increase its obligations under (other than customary
increases in payment terms under contracts occurring in the ordinary course of
business), or Transfer to a third party, any loan, guaranty, lease, contract or
other obligation for which the other Party or member of such other Party’s Group
is or may be liable unless all obligations of such other Party and the other
members of such other Party’s Group with respect thereto are thereupon
terminated by documentation reasonably satisfactory in form and substance to
such other Party; provided, however, with respect to leases, in the event a
Guaranty Release is not obtained and the relevant beneficiary wishes to extend
the term of such guarantied lease, then such beneficiary shall have the option
of extending the term if it provides such security as is reasonably satisfactory
to the guarantor under such guarantied lease.

Section 2.11 Disclaimer of Representations and Warranties. EACH OF FAC (ON
BEHALF OF ITSELF AND EACH MEMBER OF THE FAC GROUP) AND FINCO (ON BEHALF OF
ITSELF AND EACH MEMBER OF THE FINCO GROUP) UNDERSTANDS AND AGREES THAT, EXCEPT
AS EXPRESSLY SET FORTH HEREIN, IN ANY ANCILLARY AGREEMENT OR IN ANY CONTINUING
ARRANGEMENT, NO PARTY TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY OTHER
AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT, ANY ANCILLARY AGREEMENTS
OR OTHERWISE, IS REPRESENTING OR WARRANTING IN ANY WAY AS TO THE ASSETS,
BUSINESSES OR LIABILITIES CONTRIBUTED, TRANSFERRED OR ASSUMED AS CONTEMPLATED
HEREBY OR THEREBY, AS TO ANY CONSENTS OR GOVERNMENTAL APPROVALS REQUIRED IN
CONNECTION HEREWITH OR THEREWITH, AS TO THE VALUE OR FREEDOM FROM ANY SECURITY
INTERESTS OF, OR ANY OTHER MATTER CONCERNING ANY ASSETS OF SUCH PARTY, OR AS TO
THE ABSENCE OF ANY DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH
RESPECT TO ANY ACTION OR OTHER ASSET, INCLUDING ACCOUNTS RECEIVABLE, OF ANY
PARTY, OR AS TO THE LEGAL SUFFICIENCY OF ANY CONTRIBUTION, ASSIGNMENT, DOCUMENT,
CERTIFICATE OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR
THING OF VALUE UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF. EXCEPT
AS MAY EXPRESSLY BE SET FORTH HEREIN OR IN ANY ANCILLARY AGREEMENT, ALL SUCH
ASSETS ARE BEING TRANSFERRED ON AN “AS IS,” “WHERE IS” BASIS (AND, IN THE CASE
OF ANY REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM DEED OR
CONVEYANCE) AND THE RESPECTIVE TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL
RISKS THAT (I) ANY CONVEYANCE SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE
TRANSFEREE GOOD TITLE, FREE AND CLEAR OF ANY SECURITY INTEREST AND (II) ANY
NECESSARY CONSENTS OR GOVERNMENTAL APPROVALS ARE NOT OBTAINED OR ANY
REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT COMPLIED WITH.

ARTICLE III.

CERTAIN ACTIONS AT OR PRIOR TO THE DISTRIBUTIONS

Section 3.1 Certificate of Incorporation; Bylaws. On or prior to the
Distribution Date, all necessary actions shall be taken to adopt the form of
Certificate of Incorporation and Bylaws

 

© Copyright 2010

37



--------------------------------------------------------------------------------

filed by FinCo with the Commission as exhibits to the FinCo Registration
Statement.

Section 3.2 Directors. On or prior to the Distribution Date, FAC shall take all
necessary action to cause the Board of Directors of FinCo to consist of the
individuals identified in the FinCo Information Statement as director nominees
of FinCo.

Section 3.3 Resignations.

(a) Except as set forth on Schedule 3.3 (FAC Employees/Directors Not Resigning),
on or prior to the Distribution Date, (i) FAC shall remove or cause all its
employees and any employees of its Affiliates (excluding any employees of any
member of the FinCo Group) to resign, effective as of the Distribution Date,
from all positions as officers or directors of any member of the FinCo Group in
which they serve, and (ii) FinCo shall remove or cause all its employees and any
employees of its Affiliates to resign, effective as of the Distribution Date,
from all positions as officers or directors of any members of the FAC Group in
which they serve.

(b) No Person shall be required by any Party to resign from any position or
office with another Party if such Person is disclosed in the FinCo Information
Statement as the Person who is to hold such position or office following the
Distribution.

Section 3.4 Ancillary Agreements. On or prior to the Effective Time, each of FAC
and FinCo shall enter into, and where applicable shall cause a member or members
of their respective Groups to enter into, the Ancillary Agreements and any other
Contracts in respect of the Distributions reasonably necessary or appropriate in
connection with the transactions contemplated hereby and thereby.

ARTICLE IV.

THE DISTRIBUTION

Section 4.1 Stock Dividends to FAC Shareholders. On the Distribution Date, FAC
will cause the Distribution Agent to distribute all of the outstanding shares of
FinCo Common Stock then owned by FAC to the holders of FAC Common Shares as of
the Distribution Record Date, and to credit the appropriate class and number of
such shares of FinCo Common Stock to book entry accounts for each such holder or
designated transferee or transferees of such holder of FinCo Common Stock. For
shareholders of FAC who own FAC Common Shares through a broker or other nominee,
their shares of FinCo Common Stock will be credited to their respective accounts
by such broker or nominee. Each holder of FAC Common Shares on the Distribution
Record Date (or such holder’s designated transferee or transferees) will be
entitled to receive in the Distribution one (1) share of FinCo Common Stock for
every one (1) FAC Common Share held by such shareholder. No action by any such
shareholder shall be necessary for such shareholder (or such shareholder’s
designated transferee or transferees) to receive the applicable number of shares
of (and, if applicable, cash in lieu of any fractional shares) FinCo Common
Stock such shareholder is entitled to in the Distribution.

Section 4.2 Fractional Shares. FAC shareholders holding on the Distribution
Record Date a number of FAC Common Shares that would entitle such shareholders
to receive less than one whole share of FinCo Common Stock in the Distribution,
will receive cash in lieu of

 

© Copyright 2010

38



--------------------------------------------------------------------------------

fractional shares. Fractional shares of FinCo Common Stock will not be
distributed in the Distribution nor credited to book-entry accounts. The
Distribution Agent shall, as soon as practicable after the Distribution Date
(a) determine the number of whole shares and fractional shares of FinCo Common
Stock allocable to each holder of record or beneficial owner of FAC Common
Shares as of the close of business on the Distribution Record Date,
(b) aggregate all such fractional shares into whole shares and sell the whole
shares obtained thereby in open market transactions, in each case at then
prevailing trading prices on behalf of holders who would otherwise be entitled
to fractional share interests, and (c) distribute to each such holder, or for
the benefit of each such beneficial owner, such holder or owner’s ratable share
of the net proceeds of such sale (after making appropriate deductions for any
amount required to be withheld for United States federal income tax
purposes). These sales of fractional shares shall occur as soon after the
Distribution Date as practicable and as determined by the Distribution
Agent. None of FAC, FinCo or the Distribution Agent will guarantee any minimum
sale price for the fractional shares of FinCo Common Stock. Neither FAC nor
FinCo will pay any interest on the proceeds from the sale of fractional
shares. The Distribution Agent acting on behalf of the applicable Party will
have the sole discretion to select the broker-dealers through which to sell the
aggregated fractional shares and to determine when, how and at what price to
sell such shares. Neither the Distribution Agent nor the broker-dealers through
which the aggregated fractional shares are sold will be Affiliates of FAC or
FinCo.

Section 4.3 Actions in Connection with the Distribution.

(a) FinCo shall file such amendments and supplements to its Registration
Statement as FAC may reasonably request prior to the Effective Time, and such
amendments as may be necessary in order to cause the same to become and remain
effective as required by Law, including filing such amendments and supplements
to its Registration Statement as may be required by the Commission or federal,
state or foreign securities Laws.

(b) FinCo shall mail to the holders of FAC Common Shares, at such time on or
prior to the Distribution Date as FAC shall determine, the FinCo Information
Statement, as well as any other information concerning FinCo, its business,
operations and management, the Plan of Separation and such other matters as FAC
shall reasonably determine are necessary and as may be required by Law.

(c) FinCo shall also, prior to the Effective Time, cooperate with FAC in
preparing, filing with the Commission or similar (U.S. or international)
authority and causing to become effective registration statements or amendments
thereof that are required to reflect the establishment of, or amendments to, any
employee benefit and other plans necessary or appropriate in connection with the
Plan of Separation or other transactions contemplated by this Agreement and the
Ancillary Agreements.

(d) Promptly after receiving a request from FAC, to the extent requested, FinCo
shall prepare and, in accordance with applicable Law, file with the Commission
or similar authority any such documentation that FAC determines is necessary or
desirable to effectuate the Distribution, and FAC and FinCo shall each use
commercially reasonable best efforts to obtain all necessary approvals from the
Commission with respect thereto as soon as practicable.

 

© Copyright 2010

39



--------------------------------------------------------------------------------

(e) Promptly after receiving a request from FAC prior to the Effective Time,
FinCo shall prepare and file, and shall use commercially reasonable best efforts
to have approved and made effective, an application for the original listing of
the FinCo Common Stock to be distributed in the Distribution on the NYSE,
subject to official notice of distribution.

(f) Each Party shall provide all cooperation reasonably requested by the other
Party that is necessary or desirable in connection with the Financing
Arrangements.

(g) Nothing in this Section 4.3 shall be deemed, by itself, to shift Liability
to FAC for any portion of the FinCo Registration Statement or FinCo Information
Statement.

Section 4.4 Sole Discretion of FAC. FAC shall, in its sole and absolute
discretion, determine the Distribution Date and all terms of the Distribution,
including the form, structure and terms of any transactions and/or offerings to
effect the Distribution and the timing of and conditions to the consummation
thereof. In addition, FAC may, in accordance with Section 14.11, at any time and
from time to time until the completion of Distribution, decide to abandon the
Distribution or modify or change the terms of the Distribution, including by
accelerating or delaying the timing of the consummation of the Distribution.

Section 4.5 Conditions to the Distribution. Subject to Section 4.4, the
following are conditions to the consummation of the Distribution. The conditions
are for the sole benefit of FAC and shall not give rise to or create any duty on
the part of FAC or the Board of Directors of FAC to waive or not waive any such
condition.

(a) The FinCo Registration Statement shall have been declared effective by the
Commission, with no stop order in effect with respect thereto, and the FinCo
Information Statement shall have been mailed to the holders of FAC Common
Shares;

(b) The FinCo Common Stock to be delivered in the Distribution shall have been
approved for listing on the NYSE, subject to official notice of distribution;

(c) FAC shall have received a private letter ruling from the Internal Revenue
Service (the “IRS Ruling”), substantially to the effect that the distribution
will qualify as a tax-free transaction for U.S. federal income tax purposes
under Sections 368(a)(1)(D) and 355 of the Code;

(d) FAC shall have received the opinion of Deloitte Tax LLP, in form and
substance reasonably satisfactory to FAC, regarding the qualification of the
Distribution as a tax-free transaction for federal income tax purposes under
Sections 368(a)(1)(D) and 355 of the Code, confirming the tax-free status of the
Distribution for U.S. federal income tax purposes to the extent that such
qualification is not addressed by the IRS Ruling, which opinion shall not have
been withdrawn or modified;

(e) The Board of Directors of FAC shall have received an opinion from Duff &
Phelps, LLC, in form and substance reasonably satisfactory to the Board of
Directors, regarding FAC’s solvency and adequacy of capital immediately after
the Distribution and an opinion from in-house counsel that, upon the
Distribution, the shares of FinCo Common Stock will be validly issued, fully
paid and non-assessable;

 

© Copyright 2010

40



--------------------------------------------------------------------------------

(f) Any material Governmental Approvals and other Consents necessary to
consummate the Distribution or any portion thereof shall have been obtained and
be in full force and effect;

(g) No order, injunction or decree issued by any Governmental Entity of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of all or any portion of the Distribution shall be in effect, and
no other event outside the control of FAC that prevents the consummation of all
or any portion of the Distribution shall have occurred or failed to occur;

(h) The financing transactions described in the FinCo Information Statement as
having occurred in connection with the Distribution shall be in place or have
been consummated on or prior to the Distribution; and

(i) The Board of Directors of FAC shall have approved the Distribution, which
approval may be given or withheld at its absolute and sole discretion.

ARTICLE V.

CERTAIN COVENANTS

Section 5.1 Corporate Names and Trademarks.

(a) Corporate Names. As of the Effective Time and subject to Section 5.2(b), the
Parties shall adopt and conduct business under their respective identities and
Trademarks. Further, as of the Effective Time, the Parties shall cease to hold
themselves out as having any affiliation with any of the other Parties or such
Parties’ Affiliates (except as permitted or required under any Continuing
Arrangement or Ancillary Agreement or applicable Law); provided, however, that
for a period of five (5) years following the Distribution Date, the foregoing
shall not prohibit any Party or any member of a Party’s Group from stating in
any advertising or any other communication that it is formerly a FAC Affiliate
or FinCo Affiliate, as applicable.

(b) FAC and Data Tree Name Changes. FAC agrees to use commercially reasonable
best efforts to obtain the approval of its shareholders to change the name of
FAC to a name that does not include the word “First” or “American” and further
agrees, upon receipt of such shareholder approval, to take any and all actions
necessary to effect such name change, including making all required filings in
connection therewith, promptly following the Effective Time. FAC agrees to
change the name of Data Tree to a name that does not include the word “Data” or
“Tree” and to take any and all actions necessary to effect such name change,
including making all required filings in connection therewith, promptly
following the Effective Time.

(c) First American Trademark. Except as otherwise specifically provided for in
the Ancillary Agreements (including the License Agreement), FAC shall, and shall
cause its Affiliates to, as of the Effective Time, cease making any use of
“First American” or any derivative thereof. FAC agrees that a License Agreement
with FinCo, the owner of the “First American” Trademark, is required for any use
by FAC or its Affiliates of such Trademark.

 

© Copyright 2010

41



--------------------------------------------------------------------------------

(d) Other Party Marks. The Parties agree that nothing in the relationship of the
Parties nor past use of any Trademarks (other than those described in
Section 5.1(a)) belonging to the other Party’s Group (“Other Party Marks”) prior
to the Effective Time shall constitute an implied or express license or right to
continued use of the Other Party Marks after the Effective Time and no Party’s
Group shall have any right to use the Other Party Marks except to the extent
expressly set forth in the License Agreement.

Section 5.2 Financial Statements and Accounting. Each Party agrees to provide
the following assistance of access set forth in clauses (a), (b) and (c) of this
Section 5.2, (i) during the three hundred and sixty-five (365) days following
the Effective Time in connection with the preparation and audit of each of the
Party’s financial statements for the year ended December 31, 2010, the printing,
filing and public dissemination of such financial statements, the audit of each
Party’s internal control over financial reporting and management’s assessment
thereof and management’s assessment of each Party’s disclosure controls and
procedures, if required, in each case made as of December 31, 2010; (ii) until
the second anniversary of the Effective Time, with the consent of the other
Party (not to be unreasonably withheld or delayed) for reasonable business
purposes; (iii) in the event that any Party changes its auditors within two
(2) years of the Effective Time, then such Party may request reasonable access
on the terms set forth in this Section 5.2 for a period of up to one hundred and
eighty (180) days from such change; and (iv) from time to time following the
Effective Time, to the extent reasonably necessary to respond (and for the
limited purpose of responding) to any written request or official comment from a
Governmental Entity, such as in connection with responding to a comment letter
from the Commission:

(a) Annual Financial Statements. Each Party shall provide or provide access to
the other Party on a timely basis all Information timely requested and
reasonably required to meet its schedule for the preparation, printing, filing,
and public dissemination of its annual financial statements and for management’s
assessment of the effectiveness of its disclosure controls and procedures and
its internal control over financial reporting in accordance with Items 307 and
308, respectively, of Regulation S-K and, to the extent applicable to such
Party, its auditor’s audit of its internal control over financial reporting and
management’s assessment thereof in accordance with Section 404 of the
Sarbanes-Oxley Act of 2002 and the Commission’s and Public Company Accounting
Oversight Board’s rules and auditing standards thereunder, if required (such
assessments and audit being referred to as the “2010 Internal Control Audit and
Management Assessments”). Without limiting the generality of the foregoing, upon
reasonable advance notice, each Party will provide to its auditors all required
financial and other Information with respect to itself and its Subsidiaries in a
sufficient and reasonable time and in sufficient detail to permit its auditors
to take all steps and perform all reviews necessary to provide sufficient
assistance to the other Party’s auditors with respect to Information to be
included or contained in such other Party’s annual financial statements and to
permit such other Party’s auditors and management to complete the 2010 Internal
Control Audit and Management Assessments, if required.

(b) Access to Personnel and Records. Each Party shall authorize its respective
auditors to make reasonably available to the other Party’s auditors (the “Other
Party’s Auditors”), upon reasonable advance notice, both the personnel who
performed or are performing the annual audits of such audited Party (the
“Audited Party”) and work papers related

 

© Copyright 2010

42



--------------------------------------------------------------------------------

to the annual audits of the Audited Party, in all cases within a reasonable time
prior to the Audited Party’s auditors’ opinion date, so that the Other Party’s
Auditors are able to perform the procedures they reasonably consider necessary
to take responsibility for the work of the Audited Party’s auditors as it
relates to their auditors’ report on such other Party’s financial statements,
all within sufficient time to enable such other Party to meet its timetable for
the printing, filing and public dissemination of its annual financial
statements. Each Party shall, upon reasonable advance notice, make available to
the Other Party’s Auditors and management its personnel and Records in a
reasonable time prior to the Other Party’s Auditors’ opinion date and other
Parties’ management’s assessment date so that the Other Party’s Auditors and
other Parties’ management are able to perform the procedures they reasonably
consider necessary to conduct the 2010 Internal Control Audit and Management
Assessments.

(c) Annual Reports. Each Party will, upon request, deliver to the other Party a
substantially final draft, as soon as the same is prepared, of the first report
to be filed with the Commission (or otherwise) that includes their respective
financial statements (in the form expected to be covered by the audit report of
such Party’s independent auditors) for the year ended December 31, 2010 (such
reports, collectively, the “Annual Reports”); provided, however, that each Party
may continue to revise its respective Annual Report prior to the filing thereof,
which changes will be delivered to the other Party as soon as reasonably
practicable; provided further, that each Party’s personnel will actively consult
with the other Party’s personnel prior to the anticipated filing with the
Commission regarding any material changes that they may consider making to their
respective Annual Reports and related disclosures that could reasonably be
expected to have a significant effect upon the other Party’s financial
statements or related disclosures.

Section 5.3 Certain Securities. Subject to the provisions of Section 6.1 as
applicable, following the Distribution Date, FinCo agrees that, upon exercise of
any option, warrant or similar security to purchase FAC Common Shares or the
conversion of any note or other security of FAC convertible into FAC Common
Shares (in each case that is not otherwise adjusted pursuant to the provisions
of Section 6.1, as applicable), in each case that FAC has issued to third
Persons prior to the Distribution, FinCo shall, upon request by FAC, promptly
(and in any event within any time periods required by the terms of any such
option, warrant, note or similar security) issue to FAC, as agent for the holder
thereof, such number of shares of FinCo Common Stock that FAC would otherwise be
required to deliver to such holder pursuant to the terms of any such security
and FAC shall promptly deliver such shares to such holder. It is further agreed
that with respect to such options, warrants, notes or similar securities, FinCo
shall keep reserved for issuance a sufficient number of shares of its Common
Stock to satisfy any future exercises of such options or warrants or conversion
of such notes or other securities. In connection with the foregoing, FAC will
promptly following receipt of notice that a holder desires to exercise any such
options, warrants or similar security or convert such note or other security, in
each case of the type described in this Section 5.3, notify FinCo, in writing,
so that it may comply with the terms of this Section 5.3; provided, that FinCo
shall have no additional Liability beyond the obligation to deliver shares as
set forth in this Section 5.3. FinCo hereby assumes the obligations set forth in
this Section 5.3. For purposes of this Section 5.3 and similar provisions in
this Agreement, any references to “option” or “options” shall not include any
options described in Section 6.1 and the treatment of such options described in
Section 6.1 shall be governed by the provisions of Section 6.1.

 

© Copyright 2010

43



--------------------------------------------------------------------------------

Section 5.4 Administration of Specified Shared Expenses. The Party so designated
on Schedule 1.1(n) (Specified Shared Expenses) shall be responsible for
administering each Specified Shared Expense. Each Party shall be responsible for
payment of 50% of any Specified Shared Expense, except with respect to certain
Specified Shared Expenses that are otherwise allocated between the Parties
pursuant to the Tax Sharing Agreement or as otherwise provided on Schedule
1.1(n) (Specified Shared Expenses). The designated administering Party shall
invoice the other Party on a quarterly basis, which other Party shall, promptly
following receipt of such invoice, reimburse the administering Party for its
allocable share of such Specified Shared Expenses. In addition, the
administering Party shall, in connection with the receipt of such invoice,
provide to the other Party a quarterly estimated budget (for informational and
planning purposes only) of Specified Shared Expenses for the proceeding quarter.
This Section 5.4 shall not apply to any expenses relating to any compensatory or
benefit plan, program or arrangement addressed in ARTICLE VI.

Section 5.5 Cooperation. From and after the Effective Time, the Parties shall,
and shall cause each of their respective Affiliates and employees to (a) provide
reasonable cooperation and assistance to the other Party (and any member of its
Groups) in connection with the completion of the Plan of Separation (including
assisting in the preparation of the Distributions), (b) provide reasonable
knowledge transfer regarding its applicable Business or FAC’s historical
business and (c) assist the other Party in the orderly and efficient transition
in becoming an independent company; in each case, except as may otherwise be
agreed to by the Parties in writing, at no additional cost to the Party
requesting such assistance other than for the actual out-of-pocket costs (which
shall not include the costs of salaries and benefits of employees of such Party
or any pro rata portion of overhead or other costs of employing such employees
that would have been incurred by such employees’ employer regardless of the
employees’ service with respect to the foregoing) incurred by any such Party, if
applicable. The cooperation and assistance provided for in this Section 5.5
shall not be required to the extent such cooperation and assistance would result
in an undue burden on any Party or would unreasonably interfere with any of its
employees’ normal functions and duties. In furtherance of, and without limiting,
the foregoing, each Party shall make reasonably available for advisory purposes
those employees with particular knowledge of any function or service of which
the other Party was not allocated the employees, agents or consultants involved
in such function or service in connection with the Plan of Separation
(including, employee benefits functions, risk management, etc.).

Section 5.6 Periodic Meetings. Unless otherwise agreed to by the Parties, at
least once during each fiscal quarter during the three (3) year period following
the Distribution Date and upon the request of one of the Parties within the
seven (7) years thereafter, the Parties will hold a meeting for the purpose of
sharing Information related to this Agreement, any Contingent Shared Liabilities
or the preparation of any Party’s financial statements. Each Party will
designate between one (1) and three (3) persons as its standing representatives
for such meetings. Initially, the general counsels of FAC and FinCo shall be
responsible for scheduling such meeting at reasonably consistent and convenient
times and on no less than thirty (30) days’ notice. The Parties’ standing
representatives and others may participate in such meetings in person or other
medium by which all participants may hear each other.

ARTICLE VI.

 

© Copyright 2010

44



--------------------------------------------------------------------------------

EMPLOYEE MATTERS

Section 6.1 Stock Options.

(a) FinCo Options.

(i) On behalf of all FinCo Employees who hold FAC Options, prior to the
Distribution, FAC shall take all actions necessary such that each FAC Option
held by a FinCo Employee that is outstanding immediately prior to the
Distribution, whether vested or unvested, other than any FAC Option subject to
the provisions of Section 6.1(c) below, shall, coincident with the consummation
of the Distribution on the Distribution Date, be converted into an option to
acquire FinCo Common Stock (a “FinCo Option”) in accordance with the succeeding
paragraphs of this Section 6.1(a).

(ii) The number of shares subject to the FinCo Option shall equal the number of
FAC Common Shares subject to the FAC Option multiplied by a fraction, the
numerator of which is the Closing FAC Share Price and the denominator of which
is the last per share trading price of FinCo Common Stock when-issued in the
last trade on the NYSE on the Distribution Date (the “Pre-Distribution FinCo
Stock Price”), with the resulting number of shares subject to the FinCo Option
being rounded down to the nearest whole share.

(iii) The per share exercise price of the FinCo Option shall be equal to the
product of (A) the original exercise price of the FAC Option multiplied by (B) a
fraction, the numerator of which shall be the Pre-Distribution FinCo Stock Price
and the denominator of which shall be the Closing FAC Share Price, which product
shall be rounded up to the nearest cent.

(iv) Prior to the Distribution Date, FAC shall cause FinCo to adopt the First
American Financial Corporation 2010 Incentive Compensation Plan (the “FinCo
Incentive Compensation Plan”), effective as of the Effective Time, shall ensure
or cause FinCo to ensure that the shares issuable under such plan have been
registered on Form S-8 (or successor form) promulgated by the Commission under
the Securities Act, and shall approve, as the sole stockholder of FinCo, the
adoption of the FinCo Incentive Compensation Plan. On or prior to the Effective
Time, FAC shall take all actions deemed necessary and appropriate to revise
awards issued with respect to any FAC Option converted to a FinCo Option to
ensure that the terms and conditions of the FinCo Options described in this
Section 6.1(a) are substantially similar to the terms and conditions applicable
to the corresponding FAC Option, including the terms and conditions relating to
vesting and the post-termination exercise period, and comply with the applicable
provisions of Sections 424(a) and 409A of the Code.

(b) FAC Options.

(i) On behalf of all FAC Employees who hold FAC Options prior to the
Distribution, FAC shall take all actions necessary such that each FAC Option
that is outstanding immediately prior to the Distribution, whether vested or
unvested, other than any FAC Option subject to the provisions of Section 6.1(c)
below, shall, coincident with

 

© Copyright 2010

45



--------------------------------------------------------------------------------

the consummation of the Distribution on the Distribution Date, be adjusted such
that the number of shares subject to each FAC Option and the per-share exercise
price reflect the impact of the Distribution in accordance with the succeeding
paragraphs of this Section 6.1(b).

(ii) The adjusted number of shares subject to the FAC Option shall equal the
original number of FAC Common Shares subject to the FAC Option multiplied by a
fraction, the numerator of which is the Closing FAC Share Price, and the
denominator of which is the Closing Ex-Distribution FAC Share Price in the last
trade on the Distribution Date, with the resulting number of shares subject to
the FAC Option being rounded down to the nearest whole share.

(iii) The per share exercise price of the FAC Option shall be equal to the
product of (A) the original exercise price of the FAC Option multiplied by (B) a
fraction, the numerator of which is the Closing Ex-Distribution FAC Share Price
and the denominator of which is the Closing FAC Share Price, which product shall
be rounded up to the nearest cent.

(c) FAC Options for Certain FAC Option Holders. On behalf of all employees
listed in Schedule 6.1(c) (FAC/FinCo Employees) and Former Corporate Employees,
if any, who hold FAC Options granted prior to the Distribution, FAC shall take
all actions necessary such that each such FAC Option that is outstanding
immediately prior to the Distribution, whether vested or unvested, shall,
coincident with the consummation of the Distribution on the Distribution Date be
treated as described in this Section 6.1(c). Each FAC Option subject to this
Section 6.1(c) will be split into two separate FAC Options, each covering 50% of
the shares subject to the original FAC Option and each with a per share exercise
price equal to the per share exercise price of the original FAC Option. One of
two resulting FAC Options will be converted into a FinCo Option in the same
manner as the FAC Options held by FinCo Employees as described in
Section 6.1(a). The other resulting FAC Option will be adjusted in the same
manner as the FAC Options held by FAC Employees as described in Section 6.1(b).

(d) Former Employees and Former FAC Directors.

(i) FAC Options held by Former FinCo Employees shall be treated in the same
manner as options described in Section 6.1(a); and FAC Options held by Former
FAC Employees and any other individuals listed on Schedule 6.1(d) (Additional
FAC Option Holders) shall be treated in the same manner as options described in
Section 6.1(b).

(ii) FAC Options held by individuals who are not employees of either FinCo or
FAC (“Non-Employee Directors”) and who formerly served as FAC Directors or First
Advantage Directors and on and after the Distribution Date are serving as FinCo
Directors shall be treated in the same manner as described in Section 6.1(a)
above. FAC Options held by Non-Employee Directors who continue to serve as FAC
Directors on and after the Distribution Date, shall be treated in the same
manner as described in Section 6.1(b) above.

 

© Copyright 2010

46



--------------------------------------------------------------------------------

(iii) FAC Options held by Former FAC Directors shall be treated in the same
manner as options described in Section 6.1(c).

(iv) FAC Options held by Former First Advantage Directors shall be treated in
the same manner as options described in Section 6.1(b).

(e) Adjustments to Equity Awards in Connection With the Distribution.
Notwithstanding any other provision of this Agreement, FAC shall have the
authority to make any appropriate adjustments necessary to satisfy the
requirements of U.S. Treasury Regulation Section 1.424-1 for each option award
(without regard to whether such options would otherwise be subject to such
regulation) in accordance with the anti-dilution provisions of the governing
plan.

(f) Settlement of Options. Subject to the terms of this Agreement and any other
agreement made by the Parties from time to time, upon the exercise of any FAC
Options or FinCo Options, each of FAC and FinCo, respectively, shall be solely
responsible to issue shares in settlement of such options without reimbursement,
recourse or other compensation from the other Party. Neither Party shall have
any power or authority to amend the vesting schedule or exercise period or any
other term of an option granted by the other Party.

(g) Notwithstanding any of the foregoing in this Section 6.1, if the Board of
Directors of FAC declares a reverse stock split in conjunction with the
Distribution, FAC Options converted or adjusted pursuant to the preceding
sections of this Section 6.1 will be adjusted as deemed necessary by the Parties
to reflect the reverse stock split.

Section 6.2 Restricted Stock Units.

(a) General Treatment of Restricted Stock Units. Each FAC Restricted Stock Unit
award that is outstanding immediately prior to the Distribution shall,
coincident with the consummation of the Distribution on the Distribution Date,
be converted into Restricted Stock Units as follows:

(i) On behalf of all FinCo Employees who hold such FAC Restricted Stock Units,
FAC shall convert such Units into Restricted Stock Units payable in FinCo shares
that shall retain the vesting schedule associated with such original FAC
Restricted Stock Unit award. The number of FinCo Restricted Stock Units shall
equal the number of outstanding FAC Restricted Stock Units as of the
Distribution Date, multiplied by a fraction, the numerator of which is the
Closing FAC Share Price and the denominator of which is the Pre-Distribution
FinCo Stock Price, which product shall be rounded down to the nearest whole
number of units.

(ii) On behalf of all FAC Employees who hold such FAC Restricted Stock Units,
FAC shall retain such Units as Restricted Stock Units payable in FAC Common
Shares that shall retain the vesting schedule associated with such original FAC
Restricted Stock Unit award. The number of adjusted FAC Restricted Stock Units
shall equal the original number of outstanding FAC Restricted Stock Units as of
the Distribution Date, multiplied by a fraction, the numerator of which is the
Closing FAC Share Price and the denominator of which is the Closing
Ex-Distribution FAC Share

 

© Copyright 2010

47



--------------------------------------------------------------------------------

Price, which product shall be rounded down to the nearest whole number of units.

(iii) On behalf of all employees listed in Schedule 6.1(c) (FAC/FinCo Employees)
and any Former Corporate Employees, if any, who hold FAC Restricted Stock Units
granted prior to the Distribution, FAC shall take all actions necessary such
that each such award of FAC Restricted Stock Units that is outstanding
immediately prior to the Distribution, whether vested or unvested, shall,
coincident with the consummation of the Distribution on the Distribution Date,
be treated as described in this Section 6.2(a)(iii). Each award of FAC
Restricted Stock Unit subject to this Section 6.2(a)(iii) will be split into two
separate awards of FAC Restricted Stock Units, each covering 50% of the shares
subject to the original award of FAC Restricted Stock Units. One of two
resulting awards of FAC Restricted Stock Units will be converted into an award
of FinCo Restricted Stock Units in the same manner as the FAC Restricted Stock
Units held by FinCo Employees as described in Section 6.2(a)(i). The other
resulting award of FAC Restricted Stock Units will be adjusted in the same
manner as the FAC Restricted Stock Units held by FAC Employees as described in
Section 6.2(a)(ii).

(iv) FAC Restricted Stock Units held by Former FinCo Employees shall be treated
in the same manner as restricted stock units described in Section 6.2(a)(i); and
FAC Restricted Stock Units held by Former FAC Employees shall be treated in the
same manner as restricted stock units described in Section 6.2(a)(ii).

(v) FAC Restricted Stock Units held by Non-Employee Directors who formerly
served as FAC Directors and on and after the Distribution Date are serving as
FinCo Directors shall be treated in the same manner as described in
Section 6.2(a)(i) above. FAC Restricted Stock Units held by Non-Employee
Directors who continue to serve as FAC Directors on and after the Distribution
Date, shall be treated in the same manner as described in Section 6.2(a)(ii)
above.

(vi) Notwithstanding the foregoing, if the Board of Directors of FAC declares a
reverse stock split in conjunction with the Distribution, Restricted Stock Unit
awards converted or adjusted pursuant to this Section 6.2(a) will be adjusted as
deemed necessary by the Parties to reflect the reverse stock split.

(b) Grant and Settlement of Awards. Subject to the terms of this Agreement and
any other agreement in force between the Parties from time to time, upon the
vesting or payment of any FAC Restricted Stock Unit award or FinCo Restricted
Stock Unit award, each of FAC and FinCo, respectively, shall be solely
responsible to issue its shares in settlement of the respective awards payable
in its shares without reimbursement, recourse or other compensation from the
other Party. Neither Party shall have any power or authority to amend the
vesting schedule or exercise period or any other term of an award of Restricted
Stock Units granted by the other Party.

Section 6.3 Employee Stock Purchase Plan. Effective May 1, 2010, FAC temporarily
discontinued the purchase of common shares under The First American Corporation
2001 Employee Stock Purchase Plan (the “ESPP”). Any contributions received
subsequent to that date will be returned to employees in accordance with the
terms of the ESPP. FinCo may adopt a

 

© Copyright 2010

48



--------------------------------------------------------------------------------

new employee stock purchase plan effective after the Distribution Date and FAC
may reactivate the ESPP effective after the Distribution Date. For the avoidance
of doubt, following the Distribution Date, the employees listed in Schedule 6.3
(Employees Eligible for ESPP) shall continue to be eligible to participate in
the ESPP, as well as any employee stock purchase plan maintained by FinCo for so
long as such employees meet the eligibility criteria for each such plan.

Section 6.4 Nonqualified Deferred Compensation Plans.

(a) FinCo Deferred Compensation Plans.

(i) Effective as of the Distribution Date, FinCo (or any one of its Subsidiaries
or Affiliates) shall be solely responsible for the satisfaction of all
Liabilities under the FinCo Deferred Compensation Plans listed in Schedule
6.4(a) (FinCo Deferred Compensation Plans), and any other nonqualified deferred
compensation plans in the United States or any other country covering FinCo
Employees or Former FinCo Employees, other than those listed in Schedule 6.4(b)
(FAC Deferred Compensation Plans) and specifically identified as FAC Deferred
Compensation Plans. In this connection, FinCo (or any one of its Subsidiaries or
Affiliates), shall maintain (and rename) the Pre-Distribution Deferred
Compensation Plans as in effect prior to the Distribution Date (subject to such
amendments as FinCo may wish to make that are not inconsistent with the terms of
the relevant FinCo Deferred Compensation Plan).

(ii) All elections by FinCo Employees and Former FinCo Employees that were in
effect under the terms of the applicable FinCo Deferred Compensation Plan
immediately prior to the Distribution Date shall continue in effect from and
after the Distribution Date until a new election that by its terms supersedes
the prior election is made by such FinCo Employee or Former FinCo Employee in
accordance with the terms of the applicable FinCo Deferred Compensation Plan and
consistent with the provisions of Section 409A of the Code to the extent
applicable.

(iii) As of the Distribution Date, FinCo shall be solely responsible for the
management and administration of the FinCo Deferred Compensation Plans.

(iv) Payments to FinCo Employees and Former FinCo Employees under the FinCo
Deferred Compensation Plans shall be made by FinCo or one of its Subsidiaries or
Affiliates as determined in the sole discretion of FinCo.

(b) FAC Deferred Compensation Plans.

(i) Effective as of the Distribution Date, FAC (or any one of its Subsidiaries
or Affiliates) shall be solely responsible for the satisfaction of all
Liabilities under the FAC Deferred Compensation Plans listed in Schedule 6.4(b)
(FAC Deferred Compensation Plans) and any nonqualified deferred compensation
plan benefits covering FAC Employees and Former FAC Employees under the FAC
Deferred Compensation Plans. In this connection, FAC (or any one of its
Subsidiaries or Affiliates) shall maintain one or more nonqualified deferred
compensation plans that shall contain terms that are substantially similar to
the terms and conditions of the Pre-Distribution Deferred

 

© Copyright 2010

49



--------------------------------------------------------------------------------

Compensation Plans as in effect prior to the Distribution Date (subject to such
amendments as FAC may wish to make that are not inconsistent with the terms of
the relevant FAC Deferred Compensation Plan).

(ii) All elections by FAC Employees and Former FAC Employees that were in effect
under the terms of the applicable FAC Deferred Compensation Plan immediately
prior to the Distribution Date shall continue in effect from and after the
Distribution Date until a new election that by its terms supersedes the prior
election is made by such FAC Employee or Former FAC Employee in accordance with
the terms of the applicable FAC Deferred Compensation Plan and consistent with
the provisions of Section 409A of the Code to the extent applicable.

(iii) As of the Distribution Date, FAC shall be solely responsible for the
management and administration of the FAC Deferred Compensation Plans.

(iv) Payments to FAC Employees and Former FAC Employees under the FAC Deferred
Compensation Plans shall be made by FAC or one of its Affiliates as determined
in the sole discretion of FAC.

(c) Handling of Nonqualified Deferred Compensation for Certain Employees. Any
employee listed in Schedule 6.1(c) (FAC/FinCo Employees) who continues to be
employed by both FinCo and FAC after the Distribution Date and any Former
Corporate Employee whose benefits under the Pre-Distribution Deferred
Compensation Plans have not been distributed in full from such plans on or
before the Distribution Date shall be provided with benefits under both the
active FinCo Deferred Compensation Plans in the United States and the active FAC
Deferred Compensation Plans in the United States, to the extent and according to
the terms of this Section 6.4(c). Effective as of the Distribution Date, the
following shall apply for such listed employees and for such Former Corporate
Employees: (i) for any applicable account-based defined contribution plan, each
such employee shall have fifty percent (50%) of his or her account balance in
each such nonqualified deferred compensation plan sponsored by FAC immediately
prior to the Distribution Date in which such employee participates retained by
such FinCo Deferred Compensation Plan and the remaining fifty percent
(50%) shall be transferred to the comparable FAC Deferred Compensation Plan, so
that upon the completion of such actions, such employee shall have the same
aggregate account balances under the relevant nonqualified deferred compensation
plans both immediately before and immediately after the Distribution, (ii) for
any applicable defined benefit plan, each such employee shall have fifty percent
(50%) of his or her Distribution Date accrued benefit, fifty percent (50%) of
his or her includable compensation for periods prior to the Distribution Date,
plus one hundred percent (100%) of his or her service and plan participation for
all applicable periods prior to the Distribution allocated to the calculation of
his or her benefits under each such FinCo Deferred Compensation Plan and FAC
Deferred Compensation Plan, respectively, so that upon the completion of such
actions, such employee shall have the same aggregate accrued benefits under the
relevant FinCo Deferred Compensation Plans and FAC Deferred Compensation Plans,
both immediately before and immediately after the Distribution, (iii) for any
applicable defined benefit plan, each such listed employee shall have one
hundred percent (100%) of his or her respective includable compensation, service
and plan participation for all applicable periods after the Distribution, for
services rendered to FAC or FinCo, as the case may be, allocated to the
calculation of his or her

 

© Copyright 2010

50



--------------------------------------------------------------------------------

benefits solely under each such FinCo Deferred Compensation Plan or FAC Deferred
Compensation Plan, as appropriate, and (iv) with respect to the distribution and
administration of benefits addressed by this Section 6.4, each such Former
Corporate Employee shall be treated as a Former FinCo Employee with respect to
his or her benefits under a FinCo Deferred Compensation Plan and as a Former FAC
Employee with respect to his or her benefits under a FAC Deferred Compensation
Plan. Effective as of the Distribution Date, an individual’s benefit shall be
paid solely from the applicable FinCo Deferred Compensation Plan and/or FAC
Deferred Compensation Plan in which such individual participates.

(d) Continued Employment. Consistent with Section 409A of the Code, the Parties
agree that FinCo Employees who participate in the Pre-Distribution Deferred
Compensation Plans immediately prior to the Distribution Date and who
participate in the FinCo Deferred Compensation Plans immediately following the
Distribution Date, shall not experience a termination of employment or
separation from service as a result of the transactions contemplated herein.

(e) Division of Assets and Liabilities. In connection with the Distribution, any
assets held in trust to satisfy the Liabilities of a given Pre-Distribution
Deferred Compensation Plan prior to the Distribution shall be allocated by value
between such FAC Deferred Compensation Plan and its comparable FinCo Deferred
Compensation Plan in proportion to the Liabilities allocated to such plans. Any
assets held by any Party or Affiliate of a Party to satisfy the Liabilities of a
given Pre-Distribution Deferred Compensation Plan prior to the Distribution
shall be allocated by value between such FAC Deferred Compensation Plan and its
comparable FinCo Deferred Compensation Plan in proportion to the Liabilities
allocated to those plans. To the extent that assets cannot be divided according
to the principles of the preceding sentences after taking commercially
reasonable actions, the Parties shall cooperate to divide such assets as closely
as reasonably possible according to those principles, and the Party sponsoring
the Plan that receives a disproportionately greater allocation of the assets
shall reimburse the other Party for any difference. For the avoidance of doubt,
the FAC Deferred Compensation Plans shall assume one hundred percent (100%) of
the Liabilities of FAC Employees and Former FAC Employees, as well as fifty
percent (50%) of the Liabilities of Former Corporate Employees and any employee
listed in Schedule 6.1(c) (FAC/FinCo Employees), and the FinCo Deferred
Compensation Plans shall assume one hundred percent (100%) of the Liabilities of
FinCo Employees and Former FinCo Employees, as well as fifty percent (50%) of
the Liabilities of Former Corporate Employees and any employee listed in
Schedule 6.1(c) (FAC/FinCo Employees).

Section 6.5 Pension Plans.

(a) On or prior to the Distribution Date, (i) FAC or one of its Affiliates shall
issue and deliver a promissory note to FinCo in the aggregate principal amount
to be mutually agreed between the Parties in the form attached hereto as Exhibit
B covering FAC’s share of the underfunded portion of the FinCo Pension Plan (as
defined below) benefit liability and plan administration costs and (ii) FinCo
shall Assume sponsorship of and be solely responsible for the management,
administration and funding of, and be solely responsible for all Assets and
Liabilities under, the Pre-Distribution Pension Plan (to be hereinafter referred
to as the FinCo Pension Plan), including with respect to FAC Employees, Former
FAC Employees and Former

 

© Copyright 2010

51



--------------------------------------------------------------------------------

Corporate Employees, and FAC shall have no obligation with respect thereto,
except that FAC shall, and hereby does, retain and assume one-half of the
Liability associated with the administration of the Pre-Distribution Pension
Plan including with respect to any breach or alleged breach of fiduciary duty in
connection therewith.

(b) As of the Distribution Date, FinCo shall take all such actions necessary to
(i) become the sole plan sponsor and administrator of the FinCo Pension Plan and
the sponsoring employer under the Trust holding the assets of such Plan and
(ii) appoint members of the Plan investment committee and administrative
committee.

(c) Following the Distribution Date, eligible participants (whether employed by
FAC or FinCo or their adopting affiliates) shall continue to participate in the
FinCo Pension Plan in accordance with the terms and conditions of the FinCo
Pension Plan; provided, however, that the foregoing shall in no way alter any
right of FinCo, subsequent to the Distribution Date, to amend or terminate the
FinCo Pension Plan in accordance with its terms and applicable Law. FinCo and
FAC shall reasonably cooperate with each other in order to facilitate the
foregoing provisions of this Section 6.5.

(d) As of the Distribution Date, FinCo shall be solely responsible for the
adjudication of all FinCo Pension Plan claims filed by FinCo Pension Plan
participants (whether employees of FinCo, FAC, or an affiliated entity),
including, but not limited to, claims filed before the Distribution Date under
such Plan as in effect on the date such claim was filed.

Section 6.6 401(k) Savings Plans.

(a) FinCo 401(k) Savings Plans.

(i) As of the Distribution Date, FinCo shall Assume sponsorship of (and rename)
and be solely responsible for the management and administration of all Assets
and Liabilities under the Pre-Distribution Savings Plan, any other savings plans
in the United States or any other country covering FinCo Employees, and all
related trusts and other funding arrangements, other than the FAC Savings Plans
and trusts and other funding arrangements related thereto (which shall be
referred to as the FinCo Savings Plans).

(ii) Prior to the Distribution Date, FinCo shall take all such actions necessary
to become the plan sponsor of the FinCo Savings Plans and appoint named
fiduciaries of the FinCo Savings Plans, as appropriate.

(iii) As of the Distribution Date, FinCo shall be solely responsible for the
adjudication of claims filed by FinCo Employees, Former FinCo Employees, Former
Corporate Employees, if any, and all employees listed in Schedule 6.1(c)
(FAC/FinCo Employees) under any FinCo Savings Plan.

(iv) Nothing contained in this Agreement shall alter in any way the right of
FinCo, subsequent to the Distribution Date, to amend or terminate any or all of
the FinCo Savings Plans in accordance with the terms thereof and applicable Law.

 

© Copyright 2010

52



--------------------------------------------------------------------------------

(b) FAC 401(k) Savings Plans.

(i) As of the Distribution Date, FAC shall Assume or shall have previously
Assumed sponsorship of and be solely responsible for the management and
administration of all Assets and Liabilities under the First Advantage Savings
Plan. Following the Distribution Date, FAC shall retain sole responsibility for
all benefit obligations incurred prior to the Distribution Date and Liabilities
under the First Advantage Savings Plan, and any other savings plans in the
United States or any other country covering FAC Employees, and all related
trusts and other funding arrangements, other than the FinCo Savings Plans and
trusts and other funding arrangements related thereto (which shall be referred
to as the FAC Savings Plans).

(ii) As of the Distribution Date, FAC shall cause or shall have caused the
Assets and Liabilities of the Pre-Distribution Savings Plan attributable to FAC
Employees and Former FAC Employees to be Assumed by the First Advantage Savings
Plan and transferred to the trust maintained under the First Advantage Savings
Plan in a “transfer of assets or liabilities” in accordance with Section 414(l)
of the Code and Section 208 of ERISA and the respective rules and regulations
promulgated thereunder. The Assets to be transferred will be in the form of cash
or other property, as FAC and FinCo shall mutually agree prior to such transfer.
For the avoidance of doubt, the Assets and Liabilities of the Pre-Distribution
Savings Plan attributable to FinCo Employees, Former FinCo Employees, Former
Corporate Employees, if any, and all employees listed in Schedule 6.1(c)
(FAC/FinCo Employees) shall not be Assumed by the First Advantage 401(k) Plan or
transferred to the trust maintained under the First Advantage 401(k) Plan;
provided, however, that following the Distribution Date, the employees listed on
Schedule 6.6(b) (Employees Eligible for FAC/First Advantage 401(k) Plans) shall
be permitted to participate in both the Pre-Distribution Savings Plan and the
First Advantage 401(k) Plan for so long as such employees meet the eligibility
criteria for each such plan.

(iii) As of the Distribution Date, FAC shall be solely responsible for the
adjudication of claims filed by FAC Employees or Former FAC Employees under any
FAC Savings Plan

(iv) Nothing contained in this Agreement shall alter in any way the right of
FAC, subsequent to the Distribution Date, to amend or terminate the FAC Savings
Plan in accordance with its terms and applicable Law.

Section 6.7 Pension Restoration Plan.

(a) Subject to Section 6.7(e), as of the Distribution Date, (i) FinCo shall
Assume sponsorship of and be solely responsible for the management and
administration of, and be solely responsible for, all Liabilities under the
FinCo Restoration Plan, and FAC shall have no obligation with respect thereto;
and (ii) FAC shall retain and be solely responsible for the management,
administration, and Liabilities of the FAC Restoration Plan and FinCo shall have
no obligation with respect thereto.

(b) Effective as of the Distribution Date, (i) FinCo shall take all such actions

 

© Copyright 2010

53



--------------------------------------------------------------------------------

necessary to become the sole plan sponsor of the FinCo Restoration Plan and
appoint the members of the Plan Administration Committee, and (ii) FAC shall
take all such actions necessary to become the sole plan sponsor of the FAC
Restoration Plan and appoint members of the Plan Administration Committee.

(c) Following the Distribution Date, (i) eligible participants shall continue to
participate in the FinCo Restoration Plan in accordance with its terms;
provided, however, that the foregoing shall in no way alter any right of FinCo,
subsequent to the Distribution Date, to amend or terminate the FinCo Restoration
Plan in accordance with its terms and applicable Law, and (ii) eligible
participants shall continue to participate in the FAC Restoration Plan in
accordance with its terms; provided, however, that the foregoing shall in no way
alter any right of FAC, subsequent to the Distribution Date, to amend or
terminate the FAC Restoration Plan in accordance with its terms and applicable
Law. FinCo and FAC shall reasonably cooperate with each other in order to
facilitate the foregoing provisions of this Section 6.7.

(d) As of the Distribution Date, (i) FinCo shall be solely responsible for the
adjudication of all FinCo Restoration Plan claims filed by FinCo Restoration
Plan participants, including but not limited to claims filed before the
Distribution Date under such Plan, provided that the claim relates to
Liabilities assumed by FinCo under this Section 6.7, and (ii) FAC shall be
solely responsible for the adjudication of all FAC Restoration Plan claims filed
by FAC Restoration Plan participants, including but not limited to claims filed
before the Distribution Date under such Plan; provided that the claim relates to
Liabilities assumed by FAC under this Section 6.7.

(e) Notwithstanding anything herein to the contrary, any Pre-Distribution
Restoration Plan participant who continues to be employed by both FinCo and FAC
after the Distribution Date, or who is a Former Corporate Employee, shall have
fifty percent (50%) of his or her Distribution Date accrued benefit, fifty
percent (50%) of his or her includable compensation for periods prior to the
Distribution Date, plus one hundred percent (100%) of his or her service and
plan participation for all applicable periods prior to the Distribution Date
allocated to the calculation of his or her benefits under such FinCo Restoration
Plan or FAC Restoration Plan, respectively, so that upon the completion of such
actions, such employee shall have the same aggregate accrued benefits under the
FinCo Restoration Plan and FAC Restoration Plan, both immediately before and
immediately after the Distribution Date.

Section 6.8 Health, Welfare and Fringe Benefit Plans.

(a) FinCo Health Plans.

(i) Effective as of April 1, 2010, FinCo shall Assume sponsorship of the
Pre-Distribution Health Plans (which shall be referred to as the FinCo Health
Plans upon and following the time of the transfer thereof to FinCo), and FinCo
Employees shall continue to participate in such FinCo Health Plans on and after
the transfer thereof to FinCo. After the date of the transfer thereof to FinCo
(the “Plan Transfer Date”), FinCo shall assume sole responsibility for all
Liabilities under the FinCo Health Plans and sole responsibility for the payment
of all employer-related costs in maintaining the FinCo Health Plans, and for the
collection and remittance of participant contributions and

 

© Copyright 2010

54



--------------------------------------------------------------------------------

premiums, and shall appoint the members of the FinCo Health Plan benefits review
committee.

(ii) Upon the Plan Transfer Date, FinCo shall become solely responsible for the
adjudication and payment of any claims incurred by a FinCo Employee, Former
FinCo Employee, FAC Employee or Former FAC Employee before the Plan Transfer
Date under a Pre-Distribution Health Plan that have not been finally adjudicated
by FAC on the day immediately preceding the Plan Transfer Date (including,
without limitation, any COBRA or retiree medical claims) (the “Run-out”), but
FAC must reimburse FinCo for the Run-out FinCo pays for FAC Employees and Former
FAC Employees on or after April 1, 2010.

(iii) Any determination made or settlements entered into by FAC prior to the
Plan Transfer Date with respect to claims incurred under the Pre-Distribution
Health Plans shall be final and binding.

(iv) As of the Plan Transfer Date, any Liabilities under COBRA and/or retiree
medical Liabilities attributable to any FinCo Employee or Former FinCo Employees
(or a qualified beneficiary of such individuals) shall become a
FinCo Liability. Effective as of the Plan Transfer Date, FinCo shall be solely
responsible for compliance with the health care continuation coverage
requirements of COBRA and the FinCo Health Plans and with the retiree medical
obligations under the FinCo Health Plans for FinCo Employees, Former FinCo
Employees and their qualified beneficiaries (as such term is defined under
COBRA).

(v) Notwithstanding anything to the contrary in this Section 6.8, on and after
the Plan Transfer Date, Former Corporate Employees and any employee listed on
Schedule 6.1(c) (FAC/FinCo Employees) shall participate in the FinCo Health &
Welfare Plans according to their terms, and FAC shall reimburse FinCo for 50% of
the sum of (A) the accrual rates for any self-insured Health & Welfare Plan in
which such Former Corporate Employees and/or FAC/FinCo Employees participates,
(B) any claims in excess of those accrual rates that are not covered by stop
loss insurance that any such employee incurs under such self-insured plan, and
(C) the cost of any employer subsidy for any insured welfare plan that FinCo
subsidizes (after taking into account any employee premiums paid under such
plans), for so long as a Schedule 6.1(c) (FAC/FinCo Employees) employee
continues to be a co-employee of both FinCo and FAC and continues to participate
in the FinCo Health & Welfare Plans or a Former Corporate Employee continues to
participate in the FinCo Health & Welfare Plans.

(b) FAC Health Plans.

(i) Effective as of April 1, 2010, FAC shall establish the FAC Health Plans, and
FAC Employees shall cease participating in the Pre-Distribution Health Plans as
of the effective date of the FAC Health Plan, and shall instead participate in
the FAC Health Plans in accordance with their terms. As of the effective date of
the FAC Health Plans (except as otherwise provided below): FAC shall be solely
responsible for the management and administration of the FAC Health Plans and
solely responsible for the

 

© Copyright 2010

55



--------------------------------------------------------------------------------

payment of all employer-related costs in establishing and maintaining the FAC
Health Plans, paying all benefits thereunder, and for the collection and
remittance of participant contributions and premiums and shall establish and
appoint members to a benefits review committee to review FAC Health Plan claims.

(ii) Effective as of the transfer of the Pre-Distribution Health Plans to FinCo,
FinCo shall become solely responsible for the adjudication and payment of any
Pre-Distribution Health Plan claims incurred by a FAC Employee or Former FAC
Employee but not finally adjudicated by FAC on the day immediately preceding the
effective date of the FAC Health Plans (including, without limitation, any COBRA
or retiree medical claims).

(iii) Following the effective date of the FinCo Health Plans, any determination
made or settlements entered into by FinCo with respect to claims incurred under
the Pre-Distribution Health Plans by FAC Employees and Former FAC Employees
shall be final and binding.

(iv) Effective for claims incurred on or after the effective date of the FAC
Health Plans, FAC shall be solely responsible for compliance with the health
care continuation coverage requirements of COBRA and the FAC Health Plans and
with the retiree medical obligations under the FAC Health Plans for FAC
Employees, Former FAC Employees and their qualified beneficiaries (as such term
is defined under COBRA). Notwithstanding the foregoing, for avoidance of doubt,
FinCo (as successor to the Pre-Distribution Health Plans) shall be and remain
responsible for all COBRA and retiree medical Run-out with respect to any FAC
Employee or Former FAC Employee, but FAC must reimburse FinCo for the Run-out
FinCo pays for FAC Employees and Former FAC Employees on or after April 1, 2010.

(v) The FAC Health Plan shall provide that each eligible FAC Employee or Former
FAC Employee will receive credit in 2010 for any co-payments and deductibles
paid during 2010 under a Pre-Distribution Health Plan prior to the effective
date of the FAC Health Plans in satisfying any applicable 2010 deductible or
out-of-pocket requirements under the FAC Health Plan. The FAC Health Plan shall
also provide that it shall cover any pre-existing conditions and pre-authorized
medical procedures that are recognized under the Pre-Distribution Health Plan,
and shall take into account all financial accumulators (including without
limitation any prior expenses charged against any annual or lifetime or other
plan maximums) accounted for under the Pre-Distribution Health Plans.

(vi) The FinCo Health Plans and the FAC Health Plans will provide that each
eligible FAC Employee or Former FAC Employee participating in the FAC Health
Plans on or after April 1, 2010, and each eligible FinCo Employee or Former
FinCo Employee participating in the FinCo Health Plans on or after April 1,
2010, will receive credit in 2010 for any co-payments and deductibles paid
during 2010 under the applicable Health Plan, if before the Distribution Date
such Employee thereafter transfers to either the FinCo Health Plans or FAC
Health Plans, as the case may be, and that this credit shall apply in satisfying
any applicable 2010 deductible or out-of-pocket

 

© Copyright 2010

56



--------------------------------------------------------------------------------

requirements under the FinCo Health Plans, or FAC Health Plans, as the case may
be.

(vii) The FinCo Health Plans and FAC Health Plan shall cover any pre-existing
conditions and pre-authorized medical procedures to the extent these are
recognized under the FinCo Health Plans or FAC Health Plan, as the case may be,
for each eligible FAC Employee or Former FAC Employee participating in the FAC
Health Plan on or after April 1, 2010, and each eligible FinCo Employee or
Former FinCo Employee participating in the FinCo Health Plans on or after
April 1, 2010, that transfers to either the FinCo Health Plans or FAC Health
Plan after April 1, 2010 and before the Distribution Date, and in those cases,
with respect to such transferring employees, the Plans shall also take into
account all financial accumulators (including, without limitation, any prior
expenses charged against any annual or lifetime or other plan maximums)
accounted for under the FinCo Health Plans or FAC Health Plan, as the case may
be.

(viii) Any accumulated premiums collected from January 1, 2010 through March 31,
2010, shall be used to pay Pre-Distribution Health Plan expense until such time;
whereupon any excess accumulated premiums remaining thereafter shall be
allocated between and proportionate to the Liabilities of the respective FinCo
Health Plans and FAC Health Plans.

(c) Section 125 Plans. Effective as of April 1, 2010, FinCo will assume
responsibility for sponsorship and administration of the Pre-Distribution
Section 125 Plan with respect to FinCo Employees and Former FinCo Employees, and
FAC will establish or cause to be established a FAC Section 125 Plan with
respect to FAC Employees and Former FAC Employees. On and after that date,
(i) FAC shall be solely responsible for the management and administration of the
FAC Section 125 Plan, and (ii) FinCo will transfer all FAC Employee and Former
FAC Employee Section 125 accounts (including without limitation Flexible
Spending Accounts (“FSA”)) from the FinCo Section 125 Plan to the FAC
Section 125 Plan.

(d) Disability Plans. Effective not later than the Distribution Date, (i) FinCo
shall assume responsibility for the sponsorship and administration of the
Pre-Distribution Disability Plans (which shall be known as the FinCo Disability
Plans), and (ii) FAC shall establish the FAC Disability Plans. On and after that
date, FAC Employees shall cease participating in the Pre-Distribution Disability
Plans and/or FinCo Disability Plans, and shall begin participating in the FAC
Disability Plans. On and after the effective date of the FAC Disability Plans:
(i) FAC shall be solely responsible for the management and administration of the
FAC Disability Plans and solely responsible for the payment of all
employer-related costs in establishing and maintaining the FAC Disability Plans,
and (ii) FinCo shall assume sole responsibility for all disability Liabilities
under the FinCo Disability Plans and shall be solely responsible for the payment
of all employer-related costs in maintaining the FinCo Disability Plans. In the
event that a FinCo Disability Plan is self-funded, FAC shall reimburse FinCo for
the cost of providing disability benefits to an FAC Employee or Former FAC
Employee for time periods occurring on or after the Distribution Date.

(e) Group Insurance Plans. Effective no later than the Distribution Date,
(i) FinCo shall assume responsibility for the sponsorship and administration of
the Pre-Distribution

 

© Copyright 2010

57



--------------------------------------------------------------------------------

Group Insurance Plans (which shall be known as the FinCo Group Insurance Plans),
and (ii) FAC shall establish the FAC Group Insurance Plans. FAC Employees shall
cease participating in the Pre-Distribution Group Insurance Plans and/or FinCo
Group Insurance Plans as of such date, and shall begin participating in the FAC
Group Insurance Plans. On and after the effective date of the FAC Group
Insurance Plans: (i) FAC shall be solely responsible for the management and
administration of the FAC Group Insurance Plans and solely responsible for the
payment of all employer-related costs in establishing and maintaining the FAC
Group Insurance Plans, and (ii) FinCo shall assume sole responsibility for all
Liabilities under the FinCo Group Insurance Plans and shall be solely
responsible for the payment of all employer-related costs in maintaining the
FinCo Group Insurance Plans.

(f) Fringe Benefits. Effective no later than the Distribution Date, FinCo shall
be responsible for establishing the FinCo Fringe Benefits Plans (as necessary)
and FAC shall be responsible for establishing the FAC Fringe Benefits Plans (as
necessary) and each party shall maintain its own fringe benefit plans, policies
and arrangements, including any employee assistance program, educational
assistance program and any other fringe benefit plans, programs and
arrangements. FinCo shall be solely responsible for the management and
administration of all related obligations and responsibilities with respect to
claims for such fringe benefits by FinCo Employees and Former FinCo Employees
(i) incurred under the FinCo Fringe Benefit Plans on and after the effective
date of the FinCo Fringe Benefit Plans and (ii) incurred but not paid under the
Pre-Distribution Fringe Benefit Plans prior to the effective date of the FinCo
Fringe Benefit Plans. FAC shall retain financial and administrative Liability
and all related obligations and responsibilities with respect to claims for such
fringe benefits incurred by FAC Employees and Former FAC Employees at any time.

(g) Paid Time Off and Payroll. Effective as of the Distribution Date, each Party
shall establish or retain their own paid time off policy and (i) any earned but
unused paid time off (including vacation pay) that a FinCo Employee is entitled
to as of the Distribution Date will be credited to the FinCo Employee under the
FinCo paid time off policy and provided in accordance with that policy; and
(ii) any earned but unused paid time off (including vacation pay) that a FAC
Employee is entitled to as of the Distribution Date will be continued by the FAC
paid time off policy and provided in accordance with that policy. On and after
the Distribution Date, each Party shall have no liability for paid time off on
behalf of the other Party’s employees.

(h) Annual Bonus Plans. With respect to any annual bonus or incentive plan not
otherwise described in this Agreement, each Party (or their applicable Affiliate
or Subsidiary) shall be responsible for all Liabilities and fully perform, pay
and discharge all annual bonus obligations relating to any annual incentive plan
for their respective employees and former employees for 2010 and thereafter.

Section 6.9 Cooperation and Administrative Provisions.

(a) Notwithstanding anything herein to the contrary, the Parties shall
reasonably cooperate and work together to unify, consolidate and share (to the
extent permissible under applicable privacy/data protection laws) all relevant
documents, Board resolutions, government filings, data, payroll and employment
Information on regular timetables, make certain that each applicable entity’s
data and records are correct and updated on a timely basis,

 

© Copyright 2010

58



--------------------------------------------------------------------------------

and cooperate as needed with respect to (i) any litigation with respect to an
employee benefit plan or arrangement contemplated by this Agreement, (ii) an
audit of an employee benefit plan or arrangement contemplated by this Agreement
by the Internal Revenue Service, Department of Labor or any other Government
Entity, (iii) seeking a determination letter, private letter ruling or advisory
opinion from the Internal Revenue Service or Department or Labor on behalf of
any employee benefit plan or arrangement contemplated by this Agreement, and
(iv) any filings that are required to be made or supplemented to the Internal
Revenue Service, Pension Benefit Guaranty Corporation, Department of Labor or
any other Government Entity; provided, however, that requests for cooperation
must be reasonable and not interfere with daily business operations.

(b) Notwithstanding anything herein to the contrary, the Parties agree that they
shall share all necessary data elements to administer the FAC and FinCo equity
plans described in Section 6.1 and Section 6.2 for up to a period not to exceed
ten (10) years following the Distribution Date. This data shall be made
available in the formats that exist at the time of the distribution or in any
other mutually agreeable format. Data shall be transmitted to these
administrators via a mutually agreeable method of data transmission. Each Party
also agrees to ensure that their plan administrator will make available all
necessary data elements required now or in the future including but not limited
to, exercise, lapse and tax data, in a timely fashion and to withhold
appropriate taxes at the direction of the employer company of the individual for
the time period covered under this provision.

(c) With respect to any employees on international assignment who are listed on
Schedule 6.9(c) (FinCo Employees on International Assignment) and who become
FinCo Employees, (i) if such employees are repatriated to their home countries
or initiate the process of repatriation prior to the Distribution Date, FAC
shall pay the costs of repatriation; and (ii) if such employees remain on
international assignment through the Distribution Date, (A) FAC shall pay the
cost of assignment up to the Distribution Date except that the tax obligation
for the year of separation shall be prorated between FAC and FinCo, as set forth
in Schedule 6.9(c) (FinCo Employees on International Assignment), and (B) any
costs related to repatriation initiated at some future date shall be the
responsibility of FinCo.

(d) The Parties shall share, or cause to be shared, all Information on
participants in the FinCo Plans and FAC Plans that is necessary and appropriate
for the efficient and accurate administration of the FinCo Plans and FAC Plans,
including (but not limited to) Information reasonably necessary to timely
respond to claims for benefits made by participants and Information on expenses
incurred by FinCo Plans prior to the Distribution Date so that FinCo may invoice
and pay administrative expenses from their respective plan trusts as described
below. The Parties and their respective authorized agents shall, subject to
applicable laws of confidentiality and data protection and transfer, be given
reasonable and timely access to, and may make copies of, all Information
relating to the subjects of this ARTICLE VI to the extent necessary or
appropriate for such administration. The Parties agree, upon reasonable request,
to provide financial, operational and other Information on each FinCo Plan and
FAC Plan, including (but not limited to) Information on a plan’s assets and
liabilities, at a level of detail reasonably necessary and appropriate for the
efficient and accurate administration of each of the FinCo Plans and FAC
Plans. Notwithstanding the foregoing, if any such Information described in this
Section 6.9(d) cannot be reasonably obtained without additional cost, each Party

 

© Copyright 2010

59



--------------------------------------------------------------------------------

shall agree to reimburse the other Party for all additional third-party costs
and such other reasonable costs of obtaining the Information. To the extent that
the FinCo Health Plans and the FAC Health Plans share protected health
Information (“PHI”), the FinCo Health Plans and FAC Health Plans hereby agree to
enter into appropriate business associate agreements to cover the sharing of
PHI, as required by the Health Insurance Portability and Accountability Act of
1996.

(e) To the extent not covered elsewhere in this Agreement, with respect to
expenses and costs incurred on behalf of a FinCo Plan or FAC Plan: (i) FinCo
shall be responsible, through either direct payment or reimbursement to FAC for
its allocable share of actual third party and/or vendor costs and expenses
incurred by any member of the FAC Group or the FAC Plans relating to FinCo
Employees or Former FinCo Employees, and (ii) FAC shall be responsible, through
either direct payment or reimbursement to FinCo for its allocable share of
actual third party and/or vendor costs and expenses incurred by any member of
the FinCo Group or the FinCo Plans relating to FAC Employees or Former FAC
Employees. An allocable share of any such costs and expenses will be determined
in a manner consistent with the manner in which the allocable share of such
costs and expenses was determined prior to the Distribution Date. The Parties
agree to pay their allocable share for any third-party costs associated
partially or entirely with their respective employee benefit plans associated
with this Distribution following the Distribution Date.

(f) To the extent not covered elsewhere in this Agreement, with respect to all
employee benefit plans, policies, programs, payroll practices, and arrangements
maintained outside of the United States, the Parties agree that they shall
reasonably cooperate and work together to facilitate any transfer of employee
benefit plans, policies, programs, payroll practices, and arrangements as
necessary and in accordance with applicable Law.

(g) To the extent not otherwise provided in this Agreement, the Parties agree
that if an amount in the nature of a recovery (including without limitation, a
litigation recovery, premium or other fee or cost rebate, or demutualization
proceeds) becomes payable as the result of the maintenance of an employee
benefit plan covered by this Agreement and such recovery is attributable to
events that occurred prior to the Distribution, then (i) to the extent that the
recovery is payable with respect to the maintenance or management of the assets
of a pre-Distribution master trust or other trust (a “Pre-Distribution Trust”)
that was split into two trusts maintained by the Parties as a result of the
Distribution, such recovery will be allocated to the appropriate
post-Distribution trusts in the same proportion as was applicable to the
Pre-Distribution Trust split; (ii) to the extent that the recovery is payable
with respect to the maintenance or management of the assets of a
Pre-Distribution Trust that was not split as a result of the Distribution, such
recovery will be allocated solely to that trust; (iii) notwithstanding (i) or
(ii), to the extent attributable to a FAC Employee or Former FAC Employee,
allocated to FAC and to the extent attributable to a FinCo Employee or Former
FinCo Employee, allocated to FinCo; and (iv) to the extent that a recovery is
not covered by subclauses (i), (ii) or (iii) above, the Parties will reasonably
cooperate with each other and, subject to any applicable fiduciary duties under
ERISA or otherwise, determine a fair allocation of the recovery among the
appropriate post-Distribution employee benefit plans, associated trusts and/or
plan participants.

(h) To the extent not covered elsewhere in this Agreement, the Parties (and
their Subsidiaries and Affiliates) are hereby authorized to implement the
provisions of this

 

© Copyright 2010

60



--------------------------------------------------------------------------------

ARTICLE VI, including by making appropriate adjustments to employee benefits
provided for in this Agreement; provided such adjustments are intended for
administrative or recordkeeping purposes to retain the value of benefits
provided in accordance with the provisions of this Agreement.

Section 6.10 Approval of Plans; Terms of Participation by Employees in Plans.

(a) Approval of Plans. On or prior to the Distribution Date, the Parties shall
take all actions as may be necessary to approve the stock-based employee benefit
plans of FinCo in order to satisfy the requirements of Rule 16b-3 under the
Exchange Act and the applicable rules and regulations of the NYSE.

(b) Non-Duplication of Benefits. The FinCo Plans and FAC Plans shall not provide
benefits that duplicate benefits provided to a participant by a corresponding
FinCo Plan or FAC Plan. The Parties shall agree on methods and procedures,
including amending the respective plan documents, to prevent FinCo Employees,
Former FinCo Employees, FAC Employees and Former FAC Employees from receiving
duplicate benefits from the FinCo Plans, and FAC Plans; provided, that nothing
shall prevent FinCo from unilaterally amending the FinCo Plans to avoid such
duplication and nothing shall prevent FAC from unilaterally amending the FAC
Plans to avoid such duplication.

(c) Service Credits under Plans. Except as may be specified in Schedule 6.10(c)
(Service Credits Under Plans), service with FAC or any of its Subsidiaries shall
be credited under the FinCo Plans and FAC Plans to the extent and for the
express purposes set forth (including, as applicable and without limitation:
eligibility, vesting, company match levels, subsidies, recognition of
pre-existing credit and credit for amounts of co-pays, out-of-pocket maximums
and deductibles, but not for benefit accrual purposes under pension plans not in
existence on the Distribution Date) under the applicable FinCo Plan or FAC Plan,
except to the extent duplication of benefits would result; provided, however,
that in the event an employee or former employee of one of the Parties (or its
Subsidiaries or Affiliates) becomes employed by the other Party (or its
Subsidiaries or Affiliates) after December 31, 2010, such employee or former
employee’s service with any member of the FAC controlled group prior to the
Distribution Date need not be credited by the new employer except to the extent
required by Law. Notwithstanding the foregoing, in the event of any conflict
between this Section 6.10(c) and the terms of any FinCo Plan or FAC Plan, the
express terms of such plan shall govern.

(d) Plan Elections. Except as may be specifically provided otherwise under this
Agreement or applicable Law, all participant elections (including, without
limitation, enrollment elections, deferral elections, investment elections,
benefit elections, FSA elections, payment elections, beneficiary designations,
qualified domestic relations orders, qualified medical child support orders and
loan agreements) with respect to the participation of a FinCo Employee, Former
FinCo Employee, FAC Employee or Former FAC Employee in a FAC employee benefit
arrangement shall be transferred to and be in full force and effect under the
FinCo Plan or FAC Plan, as applicable, in accordance with the terms of such plan
and to the extent permissible under such plan, until such elections are replaced
or revoked by the employee who made such election.

 

© Copyright 2010

61



--------------------------------------------------------------------------------

(e) Amendment and Termination. No provision in this Agreement shall prohibit the
Parties, subsequent to the Distribution Date, from amending or terminating the
employee benefit plans, policies and programs described herein in accordance
with the provisions of such plans, policies and programs and applicable Law.

Section 6.11 Tax Consequences. For Tax purposes, the Parties agree that the
treatment of all of the equity compensation and deferred compensation
arrangements set forth in this ARTICLE VI shall be treated in accordance with
Paragraph 11 of the Tax Sharing Agreement.

Section 6.12 International Regulatory Compliance. The Parties shall have the
authority to adjust the treatment otherwise described in this ARTICLE VI in
order to ensure compliance with the applicable laws or regulations of countries
outside the United States or to preserve the tax benefits provided under local
tax law or regulation prior to the Distribution.

Section 6.13 No Service Providers Are Third Party Beneficiaries. This Agreement
is solely for the benefit of the Parties and should not be deemed to confer upon
third parties, including, but not limited to, any FinCo Employee, Former FinCo
Employee, FAC Employee, or Former FAC Employee, any remedy, claim, liability,
reimbursement, claim of action or other right based upon one or more of the
provisions of this ARTICLE VI.

Section 6.14 Indemnification.

(a) Notwithstanding any other provision set forth in this Agreement, (i) FinCo
hereby indemnifies and holds harmless FAC and its Subsidiaries and Affiliates
and the FAC Savings Plans, the FAC Restoration Plan, and the FAC Health &
Welfare Plans (and each of their respective officers, directors, employees,
agents and fiduciaries) with respect to any and all Liabilities relating to the
FinCo Savings Plans, FinCo Restoration Plan, and FinCo Health & Welfare Plans,
respectively; and (ii) FAC hereby indemnifies and holds harmless FinCo and its
Subsidiaries and Affiliates and the FinCo Savings Plans, the FinCo Restoration
Plan and the FinCo Health & Welfare Plans (and each of their respective
officers, directors, employees, agents and fiduciaries) with respect to any and
all Liabilities relating to the FAC Savings Plans, the FAC Restoration Plan, and
FAC Health & Welfare Plans, respectively. Furthermore, FinCo agrees to hold FAC
harmless with respect to any Liabilities related to actions taken to establish
the FinCo Plans (and related third party administrative agreements) on or prior
to the Distribution Date. FAC agrees to hold FinCo harmless with respect to any
Liabilities related to actions taken to establish the FAC Plans (and related
third party administrative agreements) on or prior to the Distribution Date.

(b) Notwithstanding any other provision set forth in this Agreement, as of the
Distribution Date, FinCo hereby indemnifies and holds harmless FAC (and its
affiliates, Subsidiaries, officers, directors, employees, agents and
fiduciaries) with respect to any and all Liabilities in respect of the FinCo
Pension Plan, but FAC must, and hereby does, retain and assume one-half of the
Liability associated with the administration of the Pre-Distribution Pension
Plan including with respect to any breach or alleged breach of fiduciary duty in
connection therewith.

 

© Copyright 2010

62



--------------------------------------------------------------------------------

ARTICLE VII.

CONTINGENT SHARED ASSETS AND CONTINGENT SHARED LIABILITIES

Section 7.1 Contingent Shared Assets and Contingent Shared Liabilities.

(a) Contingent Shared Assets. To the extent that a Party or any member of its
Group receives from a third party any proceeds of any kind arising out of a
Contingent Shared Asset, to the extent necessary, such Party shall, or shall
cause the applicable member of its Group to, promptly (but in no event later
than thirty (30) days following receipt thereof, unless there is a good faith
open question as to whether such proceeds are in fact Contingent Shared Assets
and the matter has been submitted for resolution pursuant to the terms of this
Agreement, in which case, promptly following the final determination thereof)
Transfer such amount to the other Party pursuant to and in accordance with their
respective Applicable Percentage. Transfers under this Section 7.1(a) are
subject to the Parties’ agreement (i) as to the most cost efficient means of
effecting such Transfer and (ii) to share any incremental costs arising as a
result of such Transfer; provided, that if the Parties cannot agree on a means
of effecting the Transfer within thirty (30) days from the date that the Parties
have notice of the discovery of such proceeds, then the proceeds shall be
immediately Transferred.

(b) Contingent Shared Liabilities. Except as otherwise expressly set forth in
this ARTICLE VII or the Tax Sharing Agreement (with respect to Taxes) and
without limiting the indemnification provisions hereof, FAC and FinCo shall each
be responsible for its Applicable Percentage of the Contingent Shared
Liabilities (in addition to, without duplication, each such Party’s Applicable
Percentage of any Indemnifiable Losses in respect of any such Contingent Shared
Liabilities pursuant to and in accordance with the relevant provisions of
ARTICLE X). Any amount owed in respect of any Contingent Shared Liabilities
(including reimbursement for the out-of-pocket costs and expenses of defending,
managing or providing assistance to the Managing Party pursuant to
Section 7.3(b) with respect to any Third Party Claim that is a Contingent Shared
Liability, which shall include any amounts with respect to a bond, prepayment or
similar security or obligation required (or determined to be advisable by the
Managing Party) to be posted by the Managing Party in respect of any claim)
shall be remitted promptly after the Party entitled to such amount provides an
invoice (including reasonable supporting Information with respect thereto) to
the Party owing such amount and such out-of-pocket costs and expenses shall be
included in the calculation of the amount of the applicable Contingent Shared
Liability in determining the reimbursement obligations of the other Party with
respect thereto; provided, however, in the event that an amount in excess of
$1,000,000, is owed by the Parties to any third party or parties, in lieu of
remitting amounts directly to the Party providing the invoice, the owing Party
may remit the owed amount directly to the appropriate third party or parties or
to a trust established by the invoicing Party, in such invoicing Party’s

 

© Copyright 2010

63



--------------------------------------------------------------------------------

name (but for the benefit of the third party or parties), and each Party shall
contribute its Applicable Percentage of the owed amount to such trust
account. In furtherance of the foregoing, the Managing Party shall be entitled
to reimbursement by the other Party (in an amount of one-half each and when
invoiced) of any out-of-pocket costs and expenses (which shall include the pro
rata portion of the costs of salaries and benefits of employees attributed to
the management or defense of such Contingent Shared Liability) related to or
arising out of defending or managing any such Contingent Shared Liability, in
advance of a final determination or resolution of any Action related to a
Contingent Shared Liability. For U.S. federal income Tax purposes, the Parties
shall treat the payment of Contingent Shared Liabilities (and costs and expenses
relating to Contingent Shared Liabilities, as the case may be) as set forth in
the Tax Sharing Agreement. It shall not be a defense to any obligation by the
non-managing Party to pay any amounts, whether pursuant to this ARTICLE VII or
in respect of Indemnifiable Losses pursuant to ARTICLE X, in respect of any
Contingent Shared Liability that (i) such Party was not consulted in the defense
or management thereof, (ii) that such Party’s views or opinions as to the
conduct of such defense were not accepted or adopted, (iii) that such Party does
not approve of the quality or manner of the defense thereof or (iv) that such
Contingent Shared Liability was incurred by reason of a settlement rather than
by a judgment or other determination of Liability (even if, subject to
Section 10.4(b)(v), such settlement was effected without the consent or over the
objection of such Party).

Section 7.2 Management of Contingent Shared Assets and Contingent Shared
Liabilities.

(a) For purposes of this ARTICLE VII, “Managing Party” shall initially mean
FinCo; provided, however, that under certain circumstances FAC may become the
Managing Party as may be otherwise agreed to in writing by the Parties or as set
forth on Schedule 1.1(b) (Contingent Shared Liabilities).

(b) Except as provided in the Tax Sharing Agreement (with respect to management
of Tax Contests), the Managing Party shall, on behalf of the other Party, have
sole and exclusive authority to commence, prosecute, manage, control, conduct or
defend (or assume the defense of) or otherwise determine all matters whatsoever
(including, as applicable, litigation strategy and choice of legal counsel or
other professionals) with respect to any Contingent Shared Asset and, on behalf
of the other Party, any Action or Third Party Claim with respect to a Contingent
Shared Liability (including with respect to those Contingent Shared Assets set
forth on Schedule 1.1(a) (Contingent Shared Assets) and Contingent Shared
Liabilities set forth on Schedule 1.1(b) (Contingent Shared Liabilities)). The
Managing Party shall use its commercially reasonable best efforts to promptly
notify the other Party in the event that it commences an Action with respect to
a Contingent Shared Asset; provided, that the failure to provide such notice
shall not give rise to any rights on the part of the other Party against the
Managing Party or affect any other provision of this Section 7.2. So long as the
Managing Party has assumed and is actively and diligently conducting the defense
of any Contingent Shared Liability in accordance with this Section 7.2(b), the
other Party will not consent to the entry of any judgment or enter into any
settlement with respect to the Contingent Shared Liability without the prior
written consent of the Managing Party.

(c) Each Party acknowledges that the Managing Party may elect not to

 

© Copyright 2010

64



--------------------------------------------------------------------------------

pursue any Contingent Shared Asset for any reason whatsoever (including a
different assessment of the merits of any Action, claim or right than the other
Party might make or any business reasons that may be in the best interests of
the Managing Party or a member of such Managing Party Group, without regard to
the best interests of any member of the other Party’s Group) and that no member
of the Managing Party Group shall have any Liability to any Person (including
any member of the other Party’s Group) as a result of any such determination. If
the Managing Party elects not to pursue a Contingent Shared Asset, the Managing
Party shall promptly notify the other Party in writing of such election. At any
time after receipt of such notice, the other Party may elect to pursue such
Contingent Shared Asset and be deemed the Managing Party with respect thereto.

(d) The Managing Party shall on a monthly basis, or if a material development
occurs as soon as reasonably practicable after such occurrence, fully inform the
other Party of the status of and developments relating to any matter involving a
Contingent Shared Asset or Contingent Shared Liability and provide copies of any
material document, notices or other materials related to such matters. The other
Party shall cooperate fully with the Managing Party in its management of any of
such Contingent Shared Asset or Contingent Shared Liability and shall take such
actions in connection therewith that the Managing Party reasonably requests
(including providing access to such Party’s Records and employees as set forth
in Section 7.3).

(e) Neither FAC nor FinCo shall take, nor permit any member of its respective
Group to take, any action (including commencing any Action) or omit to take any
action that may interfere with or that may adversely affect the rights and
powers of the Managing Party pursuant to this ARTICLE VII.

(f) In the event of any dispute as to whether any claim, obligation, Asset or
Liability is a Contingent Shared Asset or a Contingent Shared Liability, or
whether such claim, obligation, Asset or Liability is an Asset or Liability
allocated to one of the Parties pursuant to this Agreement or an Ancillary
Agreement as set forth in Section 7.4(b), the Managing Party may, but shall not
be obligated to, commence prosecution or other assertion of such claim or right
pending resolution of such dispute. In the event that the Managing Party
commences any such prosecution or assertion and, upon resolution of the dispute
(pursuant to ARTICLE X or otherwise), it is determined that such Asset or
Liability is not a Contingent Shared Asset or a Contingent Shared Liability and
that such Asset or Liability belongs to the other Party, pursuant to the
provisions of this Agreement or any Ancillary Agreement, the Managing Party
shall have the right to cease the prosecution or assertion of such right or
claim and the other Party shall cooperate to transfer the control thereof to the
other Party. In such event, the other Party shall promptly reimburse the
Managing Party for all out-of-pocket costs and expenses incurred to such date in
connection with the prosecution or assertion of such claim or right.

Section 7.3 Access to Information; Certain Services; Expenses.

(a) Access to Information and Employees by the Managing Party. Unless otherwise
prohibited by Law or more specifically provided in the Tax Sharing Agreement
with respect to Tax Contests and access to information related thereto, in
connection with the management and disposition of any Contingent Shared Asset or
any Contingent Shared Liability,

 

© Copyright 2010

65



--------------------------------------------------------------------------------

the other Party shall make readily available to and afford to the Managing Party
and its authorized accountants, counsel and other designated representatives
reasonable access, subject to appropriate restrictions for classified,
privileged or confidential information, to the employees, properties, and
Information of such Party and the members of such Party’s Group insofar as such
access relates to the relevant Contingent Shared Asset or Contingent Shared
Liability; provided, that it is understood by the Parties that such access as
well as any services provided pursuant to Section 7.3(b) below may require a
significant time commitment on the part of such Party’s employees and that any
such commitment shall not otherwise limit any of the rights or obligations set
forth in this ARTICLE VII; provided, further, that it is also understood that
such access and such services provided shall not unreasonably interfere with any
of such Party’s employees’ normal functions. Nothing in this Section 7.3(a)
shall require any Party to violate any agreement with any third party regarding
the confidentiality of confidential and proprietary information relating to that
third party or its business; provided, however, that in the event that a Party
is required to disclose any such Information, such Party shall use commercially
reasonable best efforts to seek to obtain such third party’s written Consent to
the disclosure of such Information.

(b) Certain Services. Each of FAC and FinCo shall make available to the other,
upon reasonable written request, its and its Subsidiaries’ officers, directors,
employees and agents to assist in the management (including, if applicable, as
witnesses in any Action) of any Contingent Shared Liabilities and Contingent
Shared Assets to the extent that such Persons may reasonably be required in
connection with the prosecution, defense or day-to-day management of any
Contingent Shared Asset or Contingent Shared Liability. In respect of the
foregoing, Schedule 1.1(a) (Contingent Shared Assets) and Schedule 1.1(b)
(Contingent Shared Liabilities) set forth certain identified Contingent Shared
Assets and Contingent Shared Liabilities, respectively, and may identify (but do
not limit) those employees and agents who shall assist the Managing Party in its
management of such Contingent Shared Liabilities and Contingent Shared Assets.

Section 7.4 Notice Relating to Contingent Shared Assets and Contingent Shared
Liabilities; Disputes.

(a) In the event that any Party or any member of such Party’s Group or any of
their respective Affiliates, becomes aware of (i) any Asset or Liability that
may be a Contingent Shared Asset or Contingent Shared Liability, (ii) any matter
or occurrence that has given or could give rise to a Contingent Shared Liability
or Contingent Shared Asset or (iii) any matter reasonably relevant to the
Managing Party’s ongoing or future management, prosecution, defense and/or
administration of any Contingent Shared Liability or Contingent Shared Asset,
such Party shall promptly (but in any event within thirty (30) days of becoming
aware of such Asset, Liability or related matter, unless, by its nature the
subject matter of such notice would require earlier notice) notify the other
Party of any such matter (setting forth in reasonable detail the subject matter
thereof); provided, however, that the failure to provide such notice shall not
release any Party from any of its obligations under this ARTICLE VII except and
solely to the extent that any such Party shall have been actually prejudiced as
a result of such failure.

(b) In the event that any Party disagrees whether a claim, obligation, Asset or
Liability is a Contingent Shared Asset or a Contingent Shared Liability or
whether such claim,

 

© Copyright 2010

66



--------------------------------------------------------------------------------

obligation, Asset or Liability is an Asset or Liability allocated to one of the
Parties pursuant to this Agreement or any Ancillary Agreement, then such matter
shall be resolved pursuant to and in accordance with the dispute resolution
provisions set forth in ARTICLE X.

Section 7.5 Cooperation with Governmental Entity. If, in connection with any
Contingent Shared Asset or Contingent Shared Liability, the Non-Managing Party
is required by Law to respond to or cooperate with a Governmental Entity, such
Party shall be entitled to cooperate and respond to such Governmental Entity
after, to the extent practicable under the specific circumstances, consultation
with the Managing Party of such Contingent Shared Asset or Contingent Shared
Liability; provided, that to the extent such consultation was not practicable
such Party shall promptly inform the Managing Party of such cooperation or
response to the Governmental Entity and the subject matter thereof. In the event
that the Non-Managing Party is requested or required by any Governmental Entity
to take any action in connection with any Contingent Shared Asset or Contingent
Shared Liability pursuant to written or oral question or request for Information
or documents in any legal or administrative proceeding, review, interrogatory,
subpoena, investigation, demand or similar process, such Party will notify the
Managing Party promptly of the request or requirement and such Party’s response
thereto.

Section 7.6 Default. In the event that a Party defaults in any full or partial
payment in respect of any Contingent Shared Liability (as provided in this
ARTICLE VII and in ARTICLE X), including the payment of the costs and expenses
of the Managing Party, then the non-defaulting Party may exercise any available
legal remedies available against such defaulting Party; provided, further, that
interest shall accrue on any such defaulted amounts at a rate per annum equal to
the then applicable Prime Rate plus four percent (4%) (or the maximum legal
rate, whichever is lower). In connection with the foregoing, it is expressly
understood that a defaulting Party’s share of the proceeds from any Contingent
Shared Asset may be used via a right of offset to satisfy, in whole or in part,
the obligations of such defaulting Party.

Section 7.7 Litigation Management Agreement. Notwithstanding anything to the
contrary in this Agreement, the Parties acknowledge and agree that the
Litigation Management Agreement (as the same may be formally or informally
amended from time to time to include additional litigation matters) shall govern
with respect to all matters specifically set forth therein or covered by the
terms thereof (including, but not limited to, any Contingent Shared Liabilities
that consist of litigation). In the event of a conflict between the provisions
of the Litigation Management and the provisions of this Agreement with respect
to such matters the Litigation Management Agreement shall control.

ARTICLE VIII.

ISSUANCE OF FAC SHARES; REGISTRATION RIGHTS

Section 8.1 Issuance of FAC Shares to FinCo.

(a) On the Distribution Record Date, FAC shall issue 5,173,306 FAC Common Shares
to FinCo and 7,759,959 FAC Common Shares to FATICO (collectively, the “FAC
Shares”), determined by (i) dividing $250 million by the ex-distribution FAC
closing share price on the Distribution Record Date if FAC’s Common Shares are
trading ex-distribution on

 

© Copyright 2010

67



--------------------------------------------------------------------------------

the Distribution Record Date or (ii) if there is no such closing share price on
the Distribution Record Date, by dividing $250 million by a reasonable estimate
of the ex-distribution FAC closing share price as determined in good faith by
the Board of Directors of FAC on the Distribution Record Date, with each of
FinCo’s and FATICO’s proportional ownership of the FAC Shares to be determined
by FinCo prior to the issuance. The issuance of any FAC Shares to FATICO shall
be subject to the terms of the purchase agreement between FAC and FATICO, dated
as of June 1, 2010. Within five (5) years of the Distribution Date, FinCo shall,
and shall cause FATICO to, dispose of the FAC Shares; provided, however, that
FAC has complied with the requirements set forth in Section 8.4.

(b) Promptly following the Distribution Date, each of FinCo and FATICO shall
cancel any shares of FinCo Common Stock received by them in the Distribution due
to their ownership of the FAC Shares.

Section 8.2 Cash Adjustment; Promissory Note. If the value of the FAC Shares on
the Distribution Date (determined solely by reference to the Closing
Ex-Distribution FAC Share Price) exceeds $250,000,000, then each of FinCo and
FATICO shall pay to FAC its pro rata portion of an adjustment equal to the
amount of such excess. If the value of the FAC Shares on the Distribution Date
(determined solely by reference to the Closing Ex-Distribution FAC Share Price)
is less than $250,000,000, then FAC shall pay to each of FinCo and FATICO its
pro rata portion of an adjustment equal to the amount of such deficiency. The
payment of the adjustment set forth in this Section 8.2 shall be paid by FAC or
FinCo and FATICO, as the case may be within ten Business Days following the
Distribution Date, in the form of (a) a cash payment to the other party or
parties up to $10,000,000 (or, with respect to FinCo and FATICO, up to
$10,000,000 in the aggregate) and (b) a promissory note or notes in the form set
forth as Exhibit C hereto issued to the other party or parties with an aggregate
principal amount equal to the amount of the adjustment (if any) in excess of
$10,000,000.

Section 8.3 Right of First Offer.

(a) If FinCo or FATICO desires to Transfer or otherwise directly or indirectly
dispose of one percent (1%) or more of the total number of FAC Common Shares
then outstanding, in one (1) transaction or a series of transactions during any
ten (10) day period (a “Proposed Sale”), then FinCo (or FATICO) shall first
notify FAC in writing. FinCo’s (or FATICO’s) notice to FAC (the “Proposed Sale
Notice”) shall state FinCo’s or FATICO’s intention to transfer the FAC Shares
and the amount of FAC Shares to be sold. Notwithstanding the foregoing, FinCo
and FATICO shall be limited to a maximum of three (3) Proposed Sales per year
through the fourth anniversary of the Distribution Date; thereafter there shall
be no limits on the number of Proposed Sales FinCo and FATICO may initiate.

(b) In the event FAC wishes to purchase the FAC Shares, FAC shall notify FinCo
in writing of its desire to purchase or to designate another Person to purchase,
all of the FAC Shares covered by the Proposed Sale Notice (an “Offer to
Purchase”) within two (2) Business Days of receipt of a Proposed Sale Notice for
$100 million or less of FAC Shares (based on the last per share trading price of
FAC Common Shares on the day prior to receipt of the Proposed Sale Notice) and
within five (5) Business Days of receipt of a Proposed Sale Notice for more than
$100 million of FAC Shares (based on the last per share trading price of FAC

 

© Copyright 2010

68



--------------------------------------------------------------------------------

Common Shares on the day prior to receipt of the Proposed Sale Notice).

(i) An Offer to Purchase shall (A) state the proposed price (which shall be
payable in immediately available funds and solely in U.S. dollars) at which FAC
is offering to purchase the FAC Shares (which price may be stated either as a
dollar amount or as tied to a specific or average closing price of FAC Common
Shares for a particular day or a specified period of time), (B) state the
material terms and conditions of the purchase of the FAC Shares, (C) provide
that the closing of any sale upon acceptance of an Offer to Purchase shall take
place no more than ten (10) Business Days following such acceptance and
(D) state that the Offer to Purchase is irrevocable for a period of seventy-five
(75) Business Days from the date of FinCo’s receipt of such Offer to Purchase.

(ii) During the seventy-five (75) Business Days following receipt of an Offer to
Purchase, FinCo and/or FATICO shall have the opportunity to seek alternative
purchasers for the FAC Shares (the “Go Shop Period”); provided that during the
Go Shop Period, FinCo can only sell the FAC Shares to an alternative purchaser
if the terms offered by such alternative purchaser are superior, in the good
faith determination of FinCo, to the terms of such Offer to Purchase.

(iii) In the event that FinCo and/or FATICO do not enter into an agreement for
the sale of FAC Shares to an alternative purchaser during the Go-Shop Period,
the right of first offer provided hereunder shall be deemed to be revived and
such FAC Shares shall not be offered unless first reoffered to FAC. For the
avoidance of doubt, FinCo and FATICO have no obligation to accept the Offer to
Purchase prior to or following the expiration of the Go Shop Period.

(iv) In the event that FinCo and/or FATICO enter into an agreement for the sale
of FAC Shares to an alternative purchaser, the registration rights set forth in
Section 8.4 shall transfer with the FAC Shares to such alternative purchaser,
and FAC, FinCo and FATICO shall execute such documention as is reasonably
necessary for the assignment and assumption of the rights and obligations set
forth in Section 8.4.

(c) In the event FAC does not deliver an Offer to Purchase to FinCo pursuant to
Section 8.3(b) above, FinCo shall have a period of seventy-five (75) Business
Days to enter into a definitive agreement with respect to a Proposed Sale of the
FAC Shares; provided, however, that in the event the Proposed Sale is covered by
a registration statement, the seventy-five (75) Business Day period shall be
extended for each day the effectiveness of the registration statement is
suspended or the Proposed Sale is otherwise not permitted pursuant to the
registration statement. FinCo may affect the Proposed Sale of the FAC Shares
during this period on any terms and subject to any conditions that it desires.

Section 8.4 Registration Rights.

(a) Demand Registration.

(i) Until such time as all Registrable Securities cease to be Registrable
Securities, FAC agrees to use its commercially reasonable best efforts to keep
current and

 

© Copyright 2010

69



--------------------------------------------------------------------------------

effective a shelf Registration Statement, and to file such supplements or
amendments to such Registration Statement as may be necessary or appropriate in
order to keep such shelf Registration Statement continuously effective and
useable, for the resale of Registrable Securities under the Securities Act, and
in conjunction with the procedures set forth in Section 8.4(c), FAC will use its
commercially reasonable best efforts to effect such registration to permit the
sale of such Registrable Securities in accordance with the intended method or
methods of disposition thereof.

(ii) If FAC is no longer eligible to use a shelf Registration Statement, FAC
agrees that, within thirty (30) days of FinCo’s and FATICO’s written request to
register the resale of a specified amount of Registrable Securities (which shall
represent at least $20 million of FAC Common Shares, or during the six (6) month
period immediately prior to the fifth anniversary of the Distribution Date, such
lesser amount as FATICO and FinCo have in their possession) under the Securities
Act, FAC will file a Registration Statement, on an appropriate form, to register
the resale of such Registrable Securities, which Registration Statement will (if
specified in FinCo’s and FATICO’s notice) contemplate the ability of FinCo and
FATICO to effect an underwritten offering, and will use its commercially
reasonable best efforts to cause such Registration Statement to become or be
declared effective, and to file such supplements or amendments to such
Registration Statement as may be necessary or appropriate in order to keep such
Registration Statement effective and useable, for the resale of Registrable
Securities under the Securities Act, through the completion of the offering
thereof.

(iii) Notwithstanding anything to the contrary contained in this Agreement, FAC
shall be entitled, from time to time (but not during the six (6) month period
immediately prior to the fifth anniversary of the Distribution Date), by
providing prior written notice to FinCo and FATICO, to require FinCo and FATICO
to suspend the use of the Prospectus included in any Registration Statement for
resales of Registrable Securities under any shelf Registration Statement
pursuant to Section 8.4(a)(i) or to postpone the filing or suspend the use of
any Registration Statement pursuant to Section 8.4(a)(ii) for a reasonable
period of time not to exceed sixty (60) days in succession (or a longer period
of time with the prior written consent of FinCo and FATICO, which consent shall
not be unreasonably withheld) and not more than twice in any one (1) year period
(a “Suspension Period”) if (A) the Board of Directors of FAC determines in good
faith that effecting the registration (or permitting sales under an effective
registration) would materially and adversely affect an offering of FAC
securities, (B) FAC is in possession of material non-public information and the
Board of Directors of FAC determines in good faith that the disclosure of such
information during the period specified in such notice would be materially
detrimental to FAC, or (C) FAC shall determine that it is required to disclose
in any such Registration Statement a contemplated financing, acquisition,
corporate reorganization or other similar transaction or other material event or
circumstance affecting FAC or its securities, and the Board of Directors of FAC
determines in good faith that the disclosure of such information at such time
would be materially detrimental to FAC.

(iv) After the expiration of any Suspension Period and without any further
request from FinCo and FATICO, FAC shall as promptly as reasonably

 

© Copyright 2010

70



--------------------------------------------------------------------------------

practicable prepare a Registration Statement or post-effective amendment or
supplement to the applicable shelf Registration Statement or Prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include a material misstatement or
omission or be not effective and useable for resale of Registrable Securities.

(v) If at any time or from time to time FinCo and FATICO desire to sell
Registrable Securities representing at least $50 million in FAC Common Shares in
an underwritten offering, the managing underwriter or underwriters for such
offering shall be selected by FinCo. FinCo will provide FAC with prior written
notice of any such underwritten offering, such notice to be provided as soon as
reasonably practicable after FinCo and FATICO determine to proceed with such
offering. FAC shall use its commercially reasonable best efforts to assist such
managing underwriter or underwriters in their efforts to sell Registrable
Securities pursuant to such Registration Statement and shall use commercially
reasonable best efforts to make senior executives with appropriate seniority and
expertise reasonably available for “road show” or other presentations during the
marketing period.

(b) Piggyback Registration Rights.

(i) FAC shall not, without the prior written consent of FinCo and FATICO (which
consent may be withheld in FinCo’s and FATICO’s sole discretion), grant or enter
into any agreement or undertaking that would permit any Person to include any
FAC Common Shares in a Registration Statement filed pursuant to Section 8.4(a).

(ii) If, at any time when FinCo or FATICO holds Registrable Securities, FAC
proposes or is required to register any of its equity securities under the
Securities Act on a Registration Statement (other than pursuant to registrations
relating solely to employee benefit plans or dividend reinvestment plans or
registrations on Form S-4 or Form S-8 or any successor or similar form that is
then in effect), whether or not for its own account, FAC shall give prompt
written notice of its intention to do so to FinCo and/or FATICO, as applicable.
Upon the written request of FinCo and/or FATICO, as applicable, made within
fifteen (15) days following the receipt of any such written notice (which
request shall specify the number of Registrable Securities intended to be
disposed of by FinCo and/or FATICO, as applicable, and the intended method of
disposition thereof), FAC shall cause all such Registrable Securities to be
included in the Registration Statement with the securities that FAC at the time
proposes to register.

(c) Registration Procedures. Whenever FAC is required by the provisions of this
Agreement to use commercially reasonable best efforts to effect or cause the
registration of any Registrable Securities under the Securities Act as provided
in this ARTICLE VIII, FAC will as expeditiously as possible use its commercially
reasonable best efforts to:

(i) before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, excluding documents incorporated by reference in the
Registration Statement, furnish to FinCo and FATICO and the managing underwriter

 

© Copyright 2010

71



--------------------------------------------------------------------------------

or underwriters, if any, copies of all such documents proposed to be filed,
which documents will be subject to the review of FinCo and FATICO and the
managing underwriter or underwriters, and FAC will not file any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto
(excluding such documents incorporated by reference and proposed to be filed
after the initial filing of the Registration Statement) to which FinCo and
FATICO or the managing underwriter or underwriters, if any, shall reasonably and
timely object; provided, that FAC may assume, for the purposes of this
Section 8.4(c)(i), that objections to the inclusion of information (A) requested
by the staff of the Commission to be included in the Registration Statement or
other documents, (B) required, in the opinion of counsel to FAC, to be in the
Registration Statement or other documents, or (C) required by the Securities Act
to be in the Registration Statement or other documents, shall not be deemed to
be reasonable objections; and, provided, further, that FAC shall, to the extent
reasonably practicable in light of the circumstances, consult with FinCo and
FATICO and the managing underwriter or underwriters as to any document that is
to be incorporated by reference in the Registration Statement during the
marketing period of any underwritten offering until the closing of such
underwritten offering;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be required by the federal securities Laws or the
instructions applicable to the registration form utilized by FAC for
registration or otherwise necessary to keep the Registration Statement effective
and cause the Prospectus as so supplemented to be filed pursuant to Rule 424
under the Securities Act; and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) notify FinCo and FATICO and the managing underwriter or underwriters, if
any, promptly, and confirm such advice in writing,

(A) when the Registration Statement, any pre-effective amendment thereto, the
Prospectus or any prospectus supplement or post-effective amendment to the
Registration Statement has been filed, and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,

(B) of any comments by the Commission and the “Blue Sky” or securities
commissioner or regulator of any state with respect to the Registration
Statement, the Prospectus or any prospectus supplement or any request by the
Commission for amendments or supplements to the Registration Statement, the
Prospectus or any prospectus supplement or for additional information,

(C) of the issuance by the Commission or any other regulatory authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation or threatening of any proceedings for that purpose,

 

© Copyright 2010

72



--------------------------------------------------------------------------------

(D) if at any time the representations and warranties of FAC contemplated by
Section 8.4(c)(xiii) below cease to be true and correct,

(E) of the receipt by FAC of any notification with respect to the suspension of
the qualification of the Registrable Securities for sale under the securities or
“Blue Sky” laws of any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and

(F) of the existence of any fact which results in the Registration Statement,
any amendment or post-effective amendment thereto, the Prospectus, any
prospectus supplement, or any document incorporated therein by reference
containing an untrue statement of material fact or omitting to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;

(iv) make every commercially reasonable best effort to obtain the withdrawal of
any order suspending the effectiveness of the Registration Statement at the
earliest possible moment;

(v) if requested by the managing underwriter or underwriters or FinCo and
FATICO, as soon as practicable incorporate in a Prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters or FinCo and FATICO reasonably request to be included therein
relating to the sale of the Registrable Securities, including without
limitation, information with respect to the amount of Registrable Securities
being sold to such underwriter or underwriters, the purchase price being paid
therefor by such underwriter or underwriters and with respect to any other terms
of the underwritten offering (including whether such underwriting commitment is
on a firm commitment or best efforts basis) of the Registrable Securities to be
sold in such offering; and make all required filings of such Prospectus
supplement or post-effective amendment promptly upon notice of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

(vi) furnish to FinCo and FATICO and to each managing underwriter or
underwriters, without charge, at least one signed copy of the Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference therein);

(vii) deliver to FinCo and FATICO and each underwriter, if any, without charge,
as many copies (including an electronic copy) of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
may reasonably request; FAC consents to the use of the Prospectus or any
amendment or supplement thereto by FinCo and FATICO and each underwriter, if
any, in connection with the offering and sale of the Registrable Securities
covered by the Prospectus or any amendment or supplement thereto;

(viii) prior to any public offering of Registrable Securities, use its

 

© Copyright 2010

73



--------------------------------------------------------------------------------

commercially reasonable best efforts to register or qualify or cooperate with
FinCo and FATICO, the managing underwriter or underwriters, if any, and their
respective counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of such jurisdictions as FinCo and FATICO or any underwriter reasonably
requests in writing and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided that FAC will not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;

(ix) cooperate with FinCo and FATICO and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of the
Registrable Securities to be sold; and enable such Registrable Securities to be
in such denominations and registered in such names as FinCo and FATICO or the
managing underwriter or underwriters, if any, may request at least two
(2) business days’ prior to any delivery of Registrable Securities;

(x) use its commercially reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities, federal,
state or local, as may be necessary to enable the seller or sellers thereof or
the underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities;

(xi) except as permitted by Section 8.4(a)(iii), if any fact contemplated by
Section 8.4(c)(iii)(F) above shall exist, prepare a post-effective amendment or
supplement to the Registration Statement or the related Prospectus or any
document incorporated therein by reference or file any other required document
so that the Prospectus, as thereafter delivered to the purchasers of the
Registrable Securities, will not contain an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading;

(xii) use its commercially reasonable best efforts to cause all Registrable
Securities covered by the Registration Statement to be listed on each securities
exchange on which the FAC Common Shares are then listed, if any;

(xiii) enter into such customary agreements (including a customary underwriting
agreement with the underwriter or underwriters, if any) and take all such other
actions in connection therewith in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection, whether or
not an underwriting agreement is entered into and whether or not the Registrable
Securities are to be sold in an underwritten offering:

(A) make such representations and warranties to FinCo and FATICO and the
underwriter or underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in underwritten offerings of equity
securities;

 

© Copyright 2010

74



--------------------------------------------------------------------------------

(B) cause to be delivered to FinCo and FATICO and the underwriter or
underwriters, if any, opinions of counsel to FAC, dated, in the case of an
underwritten offering, the date of delivery of any Registrable Securities sold
pursuant thereto which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriter or underwriters, if any,
and FinCo and FATICO, addressed to FinCo and FATICO and each underwriter, if
any, covering the matters customarily covered in opinions requested in
underwritten offerings of common stock and such other matters as may be
reasonably requested by FinCo and FATICO or the appointed representative of or
counsel to FinCo and FATICO (it being agreed that the matters to be covered by
such opinions shall include and shall cover both the date of the first contract
to sell the Registrable Securities and the date of delivery of any Registrable
Securities sold pursuant thereto);

(C) cause to be delivered, in the case of an underwritten offering, at the time
of delivery of any Registrable Securities sold pursuant thereto, letters from
FAC’s independent certified public accountants addressed to FinCo and FATICO and
each underwriter, if any, in customary form and covering such financial and
accounting matters as are customarily covered by letters of independent
certified public accountants delivered in connection with underwritten public
offerings of common stock;

(D) if an underwriting agreement is entered into, the same shall provide for
indemnification of the underwriters by FAC in customary form; and

(E) FAC shall deliver such documents and certificates as may be reasonably
requested by FinCo and FATICO or the managing underwriter or underwriters, if
any, to evidence compliance with Section 8.4(c)(iii)(A) above and with any
customary conditions contained in the underwriting agreement, if any, or other
agreement entered into by FAC in connection with such offering.

The above shall be done at each closing under such underwriting or similar
agreement or as and to the extent required thereunder;

(xiv) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations under the federal securities Laws, and make
generally available to its security holders earnings statements satisfying the
provisions of Section 11(a) of the Securities Act, no later than forty (40) days
after the end of any twelve (12) month period (or sixty (60) days, if such
period is a fiscal year) commencing on the date of the filing of any Prospectus
relating to the sale of Registrable Securities, which statements shall cover a
twelve (12) month period.

FAC may require FinCo and FATICO to furnish to FAC such information regarding
the distribution of such securities as FAC may from time to time reasonably
request in writing and as shall be required by law or by the Commission in
connection with any registration.

 

© Copyright 2010

75



--------------------------------------------------------------------------------

FinCo agrees that, upon receipt of any notice from FAC of the happening of any
event of the kind described in Section 8.4(c)(iii)(F) hereof, FinCo will, and
FinCo will cause FATICO to, forthwith discontinue disposition of Registrable
Securities until FinCo’s and FATICO’s receipt of the copies of the supplemented
or amended Prospectus contemplated by Section 8.4(c)(xi) hereof, or until it is
advised in writing by FAC that the use of the Prospectus may be resumed.

(d) Registration Expenses. All expenses incident to FAC’s performance of or
compliance with this Section 8.4, or in connection with an offering effected
under Section 8.4(b)(ii), including without limitation:

(i) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority), unless
the required filing or filings arise solely by reason of the status of FinCo and
FATICO or any of its Affiliates, or their intended use of proceeds of the
offering (in which case such fees shall be the responsibility of FinCo and
FATICO);

(ii) fees and expenses of compliance with securities or “Blue Sky” laws
(including reasonable fees and disbursements of one counsel for FinCo and FATICO
and the underwriter or underwriters in connection with the registration or
qualification of the Registrable Securities under applicable state securities
laws and determination of their eligibility for investment under the laws of
such jurisdictions as FinCo and FATICO, the managing underwriter or underwriters
may designate);

(iii) all printing, messenger, telephone and delivery expenses of FAC,
including, without limitation, the expenses of printing the Registration
Statement and the Prospectus, the expenses of preparing the Registrable
Securities for delivery and the expenses of printing or producing any
agreement(s) among underwriters, underwriting agreement(s) and “Blue Sky” or
legal investment memoranda, any selling agreements and any other documents in
connection with the offering, sale or delivery of Registrable Securities to be
disposed of;

(iv) fees, disbursements and expenses of counsel for FAC;

(v) fees and disbursements of all independent certified public accountants of
FAC (including the expenses of any special audit and accountants’ letters
required by or incident to such performance);

(vi) all fees and expenses incurred by FAC in connection with the listing of the
Registrable Securities on any securities exchange pursuant to
Section 8.4(c)(xii); and

(vii) fees and expenses of other Persons retained by FAC;

will be borne by FAC, whether or not the Registration Statement becomes
effective; provided, that FAC shall not be required to bear such expenses for
more than three (3) Registration Statements that become effective pursuant to
Section 8.4(a)(ii). In connection with any offering effected pursuant to
Section 8.4(a)(ii) following the time that FinCo and FATICO shall have

 

© Copyright 2010

76



--------------------------------------------------------------------------------

completed three (3) Registration Statements that have become effective pursuant
hereto, all such out-of-pocket expenses reasonably incurred by FAC shall be
borne by FinCo and FATICO, in proportion to the Registrable Securities sold by
each of them in such offering. FAC will, in any event, pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses of any Person, including special experts,
retained by FAC.

(e) Rule 144. FAC covenants that it shall use its commercially reasonable best
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act and it will take such further action as FinCo and FATICO
may reasonably request, all to the extent required from time to time to enable
FinCo and FATICO to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such rule may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the Commission. Upon
the reasonable request of FinCo and FATICO, FAC will deliver to FinCo and FATICO
a written statement as to whether it has complied with such information and
requirements.

ARTICLE IX.

RES DATABASE PURCHASE RIGHT

Section 9.1 Purchase Right. Upon the occurrence of a Triggering Event prior to
the tenth anniversary of the Distribution Date, FinCo or its designee shall have
the right to purchase at its option (the “Purchase Right”) from any or all of
FAC, an Affiliate of FAC or such other Person that directly or indirectly owns
the RES Database, as applicable:

(a) the RES Assets (which shall exclude, for the avoidance of doubt, assets that
are Active Trade or Business Assets, as reasonably determined by FinCo); or

(b) all of the capital stock owned by FAC or an Affiliate of FAC of the entity
that directly owns the RES Database or any portion thereof; provided, that such
entity shall Transfer out of such entity Active Trade or Business Assets, as
reasonably determined by FinCo, prior to the closing of the Purchase Right;

provided, that in either case such purchase will not, as reasonably determined
by FinCo, cause the Distribution-Related Transactions to fail to qualify for
Tax-Free Treatment; provided, further, that if FinCo reasonably determines that
such purchase will cause the Distribution-Related Transactions to fail to
qualify for Tax-Free Treatment, FinCo shall have the right to specify assets to
be excluded from the RES Assets or to cause to be Transferred out of the entity
specified in Section 9.1(b) so that such purchase will not cause the
Distribution-Related Transactions to fail to qualify for Tax-Free Treatment. FAC
shall be liable for any Taxes resulting from the transaction contemplated by
this Section 9.1 (including the purchase transaction, the distribution of assets
in contemplation of the transaction, and the failure of the Distribution-Related
Transactions to qualify for Tax-Free Treatment); provided, however, that to the
extent that FinCo determines that the purchase contemplated by this section will
not cause the Distribution-Related Transactions to fail to qualify for Tax-Free
Treatment and the Internal Revenue Service successfully challenges such
position, FinCo shall be liable for any Taxes and

 

© Copyright 2010

77



--------------------------------------------------------------------------------

costs resulting from the failure of the Distribution-Related Transaction to
qualify for Tax-Free Treatment but only if and to the extent that FinCo did not
act in good faith in making such determination.

Section 9.2 Cooperation.

(a) FAC, on behalf of itself and all of its Affiliates, agrees to cooperate in
good faith with FinCo and timely provide to FinCo all documents and information
(including, without limitation, any Information) that FinCo reasonably requires
to make any determination under this ARTICLE IX, including, without limitation,
whether the exercise of the Purchase Right will cause the Distribution-Related
Transactions to fail to qualify for Tax-Free Treatment, assets that must be
excluded from the RES Assets or that must be Transferred out of the entity
specified in Section 9.1(b) so that the exercise of the Purchase Right will not
cause the Distribution-Related Transactions to fail to qualify for Tax-Free
Treatment, and whether assets are Active Trade or Business Assets. Upon
reasonable notice, FAC shall make its, or shall cause its Affiliates, as
applicable, to make their, employees and facilities available on a mutually
convenient basis to provide explanation of any documents or information provided
hereunder.

(b) FinCo shall have the right to obtain a private letter ruling (or, if
applicable, a supplemental private letter ruling) or opinion of counsel or tax
advisors in its sole discretion to make any determination under this ARTICLE IX,
including, without limitation, whether the exercise of the Purchase Right will
cause the Distribution-Related Transactions to fail to qualify for Tax-Free
Treatment, assets that must be excluded from the RES Assets or that must be
Transferred out of the entity specified in Section 9.1(b) so that the exercise
of the Purchase Right will not cause the Distribution-Related Transactions to
fail to qualify for Tax-Free Treatment, and whether assets are Active Trade or
Business Assets. If FinCo determines to obtain a private letter ruling or
opinion of counsel or tax advisors, FAC shall (and shall cause each of its
Affiliates) to cooperate with FinCo and take any and all actions reasonably
requested by FinCo in connection with obtaining the opinion private letter
ruling (including, without limitation, by making any representation or covenant
or providing any materials or information requested by any tax authority,
counsel or tax advisors. FinCo shall reimburse FAC for all reasonable costs and
expenses incurred by FAC in cooperating with FinCo’s request for a private
letter ruling within 10 (ten) Business Days after receiving an invoice from FAC
therefor.

(c) FAC (and its Affiliates) shall execute and deliver to FinCo (or any FinCo
Affiliates as FinCo shall designate) any power of attorney or other document
requested by FinCo (or such designee) in connection with any determination under
this ARTICLE IX (including any a private letter ruling request or tax opinion
under this Section 9.2).

(d) FAC (and its Affiliates) shall cooperate with FinCo (and its Affiliates) in
good faith to structure the purchase made pursuant to ARTICLE IX in a manner so
as to enable FinCo to reasonably determine that the exercise of the Purchase
right will not cause the Distribution-Related Transactions to fail to qualify
for Tax-Free Treatment, including excluding certain assets from the RES Assets
or causing certain RES Assets to be Transferred out of the entity specified in
Section 9.1(b) so that the exercise of the Purchase Right will not cause the
Distribution-Related Transactions to fail to qualify for Tax-Free Treatment and
make such representations and covenants (as set forth in Section 9.2(b)) in
order to allow FinCo (or its

 

© Copyright 2010

78



--------------------------------------------------------------------------------

advisors) to make such determination.

(e) In the event that FinCo reasonably determines the exercise of the Purchase
Right will not cause the Distribution-Related Transaction to fail to qualify for
Tax-Free Treatment, neither party shall or shall permit any of its Affiliates to
take any action or position contrary to such determination.

Section 9.3 Procedure.

(a) Upon the occurrence of a Triggering Event, FAC will notify FinCo in writing
(pursuant to the instructions set forth in Section 14.6) within two (2) Business
Days thereafter of its intention to effect such transaction or that it has
become aware of a Triggering Event, describing the purchase price (or other
consideration) and the other material terms and conditions of the proposed
Transfer, including the identity of the prospective buyer or buyers, and a true
and complete copy of any and all available documents constituting the pending
transaction (the “Transfer Notice”).

(b) After receipt of the Transfer Notice or upon FinCo becoming aware of the
occurrence of a Triggering Event, FinCo or its designee will have the right, but
not the obligation, to exercise the Purchase Right by delivering a written
notice (pursuant to the instructions set forth in Section 14.6) of such election
(the “Election Notice”) to FAC within one hundred twenty (120) days of receipt
of the Transfer Notice. The Election Notice shall set forth a date not later
than one hundred twenty (120) days from the delivery of the Election Notice on
which the purchase pursuant to this Section 9.3(b) shall be consummated;
provided, however, that with respect to a purchase subject to Section 9.4(b)
below, the closing shall be consummated within the later of sixty (60) days
following the determination of value by the Cash Value Appraiser or one hundred
twenty (120) days from the delivery of the Election Notice and; provided
further, that the parties shall exercise commercially reasonable best efforts to
negotiate, execute and deliver appropriate documentation (in form and substance
acceptable to FinCo) to evidence such purchase.

(c) The failure of FinCo or its designee to deliver a timely Election Notice
shall constitute a waiver of the Purchase Right to which FinCo is entitled
pursuant to this ARTICLE IX.

(d) If FinCo fails to timely exercise the Purchase Right, the applicable selling
entity may consummate the sale to the Title Underwriter specified in the
Transfer Notice on the terms and conditions set forth in the Transfer Notice
within ninety (90) days after the Election Notice was first delivered to FinCo.
If the applicable selling entity fails to consummate the sale to the Title
Underwriter specified in the Transfer Notice within such ninety (90) day period,
then the Purchase Right will be reinstated in full force and effect.

Section 9.4 Purchase Price. If FinCo or its designee exercises the Purchase
Right, the purchase price will be determined as follows:

(a) If FinCo or its designee elects to purchase the same entity or collection of
Assets that is the subject of the Transfer Notice (or is otherwise the subject
of the transaction that resulted in a Triggering Event), then the purchase price
for such entity or Assets shall be the

 

© Copyright 2010

79



--------------------------------------------------------------------------------

amount agreed upon with such Title Underwriter (as set forth in the Transfer
Notice).

(b) If FinCo or its designee elects to purchase an entity or collection of
Assets that is not the entity or collection of Assets that is the subject of the
Transfer Notice (or is otherwise the subject of the transaction that resulted in
a Triggering Event) (the “Non-Cash Consideration”), or if the Purchase Right
with respect to such entity or Assets arises from a FACL Change in Control, then
the Parties shall designate a mutually acceptable appraiser who is not
affiliated with either FAC or FinCo and has substantial professional experience
with regard to the valuation of the Non-Cash Consideration involved, and if they
cannot agree on an appraiser within twenty (20) days after the Election Notice
is delivered, each shall select an appraiser of recognized standing and the two
appraisers shall designate a third appraiser of recognized standing (the “Cash
Value Appraiser”). The Cash Value Appraiser shall make the relevant
determination of value of the Non-Cash Consideration as soon as practicable
following the designation of the Cash Value Appraiser. Any decision of the Cash
Value Appraiser shall be final, conclusive and binding, and neither FAC nor
FinCo may contest any action by the other Party in accordance with the decision
of the Cash Value Appraiser. All fees, costs and expenses of the Cash Value
Appraiser relating to the procedures set forth in this ARTICLE IX shall be
governed by Section 5.4 of this Agreement. FAC and FinCo each shall bear their
own expenses.

(c) The purchase price as set forth in this Section 9.4 shall in all
circumstances be paid in cash.

Section 9.5 No Lien. FAC and FinCo acknowledge and agree that nothing in this
Agreement is intended to or shall constitute a lien on or a grant of a security
interest in the Assets described in this ARTICLE IX.

Section 9.6 FAC Use of RES Database. Upon consummation of a transaction effected
through a Purchase Right pursuant to this ARTICLE IX, all rights of FAC and any
of its Subsidiaries to use the RES Database or any portion thereof shall cease.

Section 9.7 Transfer of Embodiments. In the event of the consummation of a
transaction effected through a Purchase Right pursuant to this ARTICLE IX, FinCo
and FAC will cooperate in the Transfer of the embodiments of the RES Database in
such form and on such media as FinCo may reasonably request within a reasonable
time after such transaction is consummated.

Section 9.8 Transferees. Notwithstanding any provision herein to the contrary,
FAC and FACL shall not, and FAC shall cause its Subsidiaries not to, Transfer
the RES Database or any portion thereof unless the transferee shall execute an
agreement agreeing to be bound by the provisions of this ARTICLE IX; mutatis
mutandis, including, without limitation, the obligation to cause any further
transferee to be similarly bound.

Section 9.9 Effect of Not Following Procedure. Any sale, Transfer or other
disposition of the RES Database, either directly or indirectly, not in
accordance with the foregoing procedures of this ARTICLE IX shall be null and
void and of no force and effect.

Section 9.10 FinCo Assignment; Change in Control. FinCo’s rights under this
ARTICLE IX shall not be assignable, in whole or in part, and shall automatically
terminate upon

 

© Copyright 2010

80



--------------------------------------------------------------------------------

a Change in Control of FinCo.

Section 9.11 Remedies. Notwithstanding anything in this Agreement to the
contrary, the Parties recognize that the performance of the obligations by FAC
and its Affiliates under this ARTICLE IX are special, unique and extraordinary
in character, and that in the event of the breach by FAC and/or its Affiliates
of the terms and conditions of this ARTICLE IX, FinCo shall be entitled, if it
so elects, to institute and prosecute proceedings to enforce the specific
performance thereof pursuant to Section 14.20 by FAC or its Affiliates or to
enjoin FAC and/or its Affiliates from consummating any transaction that would
result in the direct or indirect Transfer of the RES Database.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Release of Pre-Distribution Claims.

(a) Except (i) as provided in Section 10.1(c), (ii) as may be otherwise
expressly provided in this Agreement, any Ancillary Agreement or in connection
with any Continuing Arrangements and (iii) for any matter for which any Party is
entitled to indemnification or contribution pursuant to this ARTICLE X, each
Party, for itself and each member of its Group, its Affiliates and all Persons
who at any time prior to the Effective Time were directors, officers, agents or
employees of any member of its Group (in their respective capacities as such),
in each case, together with its heirs, executors, administrators, successors and
assigns, does hereby remise, release and forever discharge the other Party and
the members of the other Party’s Group, their respective Affiliates and all
Persons who at any time prior to the Effective Time were shareholders,
directors, officers, agents or employees of any member of such other Party (in
their respective capacities as such), in each case, together with its heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever, whether at Law or in equity (including any right of contribution),
whether arising under any Contract, by operation of Law or otherwise, existing
or arising from any acts or events occurring or failing to occur or alleged to
have occurred or to have failed to occur or any conditions existing or alleged
to have existed on or before the Effective Time, including in connection with
the Plan of Separation and all other actions taken to implement the Distribution
and any of the other transactions contemplated hereunder and under the Ancillary
Agreements.

(b) The Parties represent, warrant and agree that they have been fully advised
of the content of Section 1542 of the Civil Code of the State of California,
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially effected his settlement
with the debtor.” The Parties hereby expressly waive and relinquish all rights
and benefits under that section and any Law or legal principle of similar effect
in any jurisdiction with respect to the release granted in this Agreement.

(c) Nothing contained in Section 10.1(a) and Section 10.4(a) shall impair or
otherwise affect any right of either Party, and as applicable, a member of
either Party’s Group, to enforce this Agreement, any Ancillary Agreement or any
agreements, arrangements, commitments or understandings contemplated in this
Agreement or any Ancillary Agreement. In addition, nothing contained in
Section 10.1(a) shall release any person from:

 

© Copyright 2010

81



--------------------------------------------------------------------------------

(i) any Liability Assumed, Transferred or allocated to a Party or a member of
such Party’s Group pursuant to or contemplated by, or any other Liability of any
member of such Group under, this Agreement or any Ancillary Agreement including,
with respect to FAC, any FAC Retained Liability and, with respect to FinCo, any
FinCo Liability;

(ii) any Liability for the sale, lease, construction or receipt of goods,
property or services purchased, obtained or used in the ordinary course of
business by a member of one Group from or on behalf of a member of the other
Group prior to the Effective Time;

(iii) any Liability for unpaid amounts for products or services or refunds owing
on products or services due on a value-received basis for work done by a member
of one Group at the request or on behalf of a member of the other Group;

(iv) any Liability provided in or resulting from any other Contract or
understanding that is entered into after the Effective Time between one Party
(and/or a member of such Party’s Group), on the one hand, and the other Party
(and/or a member of such Party’s Group), on the other hand;

(v) any Liability with respect to a Contingent Shared Liability pursuant to
ARTICLE VII;

(vi) any Liability with respect to any Continuing Arrangements;

(vii) any Liability surrounding the exchange or provision of Information
pursuant to this Agreement, as set forth in Section 2.5(a);

(viii) any Liability resulting from the rights of a minority partner, member or
shareholder with respect to any minority interest Contract, as set forth in
Section 2.5(b); and

(ix) any Liability that the Parties may have with respect to indemnification or
contribution pursuant to this Agreement or otherwise for claims brought against
the Parties by third Persons, which Liability shall be governed by the
provisions of this ARTICLE X and, if applicable, the appropriate provisions of
the Ancillary Agreements.

In addition, nothing contained in Section 10.1(a) shall release FAC from
indemnifying any director, officer or employee of FinCo who was a director,
officer or employee of FAC or any of its Affiliates on or prior to the
Distribution Date, as the case may be, to the extent such director, officer or
employee is or becomes a named defendant in any Action with respect to which he
or she was entitled to such indemnification pursuant to then existing
obligations.

(d) Each Party shall not, and shall not permit any member of its Group to make,
any claim, demand or offset, or commence any Action asserting any claim or
demand, including any claim of contribution or indemnification, against the
other Party or any member of the other Party’s Group, or any other Person
released pursuant to Section 10.1(a), with respect to

 

© Copyright 2010

82



--------------------------------------------------------------------------------

any Liabilities released pursuant to Section 10.1(a).

(e) It is the intent of each Party, by virtue of the provisions of this
Section 10.1, to provide for a full and complete release and discharge of all
Liabilities existing or arising from all acts and events occurring or failing to
occur or alleged to have occurred or to have failed to occur and all conditions
existing or alleged to have existed on or before the Effective Time, whether
known or unknown, between or among either Party (and/or a member of such Party’s
Group), on the one hand, and the other Party (and/or a member of such Party’s
Group), on the other hand (including any contractual agreements or arrangements
existing or alleged to exist between or among any such members on or before the
Effective Time), except as specifically set forth in Section 10.1(a) and
Section 10.1(c). At any time, at the reasonable request of the other Party, a
Party shall cause each member of its respective Group and, to the extent
practicable each other Person on whose behalf it released Liabilities pursuant
to this Section 10.1, to execute and deliver releases reflecting the provisions
hereof.

Section 10.2 Indemnification by FAC.

(a) Except as otherwise specifically set forth in any provision of this
Agreement or of any Ancillary Agreement or with respect to any Continuing
Arrangement, following the Distribution Date, FAC shall and shall cause the
other members of the FAC Group to indemnify, defend and hold harmless the FinCo
Indemnitees from and against any and all Indemnifiable Losses of the FinCo
Indemnitees, respectively, arising out of, by reason of or otherwise in
connection with (i) the FAC Retained Liabilities or alleged FAC Retained
Liabilities (as alleged by a third party) or (ii) any breach by FAC of any
provision of this Agreement or any Ancillary Agreement unless such Ancillary
Agreement expressly provides for separate indemnification therein, in which case
any such indemnification claims shall be made thereunder.

(b) FAC shall indemnify and hold harmless FinCo, FATICO, each underwriter with
respect to Registrable Securities and each of their respective officers,
directors, employees and agents and each Person who controls FinCo, FATICO or
such underwriter within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act from and against any and all losses, claims,
damages and Liabilities caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus, including any amendment or supplement
thereto, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages or
Liabilities relate to any untrue statement or omission or alleged untrue
statement or omission based upon information furnished in writing to FAC by
FinCo, FATICO or any underwriter expressly for use therein.

Section 10.3 Indemnification by FinCo.

(a) Except as otherwise specifically set forth in any provision of this
Agreement or of any Ancillary Agreement or with respect to any Continuing
Arrangement, FinCo shall and shall cause the other members of the FinCo Group to
indemnify, defend and hold harmless the FAC Indemnitees from and against any and
all Indemnifiable Losses of the

 

© Copyright 2010

83



--------------------------------------------------------------------------------

FAC Indemnitees, respectively, arising out of, by reason of or otherwise in
connection with (i) the FinCo Liabilities or alleged FinCo Liabilities (as
alleged by a third party) or (ii) any breach by FinCo of any provision of this
Agreement or any Ancillary Agreement unless such Ancillary Agreement expressly
provides for separate indemnification therein, in which case any such
indemnification claims shall be made thereunder.

(b) FinCo shall and shall cause FATICO to indemnify and hold harmless FAC, its
directors, its officers who sign any Registration Statement and each Person, if
any, who controls FAC within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from FAC to FinCo and FATICO (but not in an amount exceeding the net
proceeds to FinCo and FATICO from the offering of any Registrable Securities
pursuant to such Registration Statement), but only with reference to information
relating to FinCo or FATICO furnished in writing by FinCo or FATICO to FAC
expressly for use in any Registration Statement, preliminary prospectus, or
Prospectus, including any amendment or supplement thereto.

Section 10.4 Procedures for Indemnification.

(a) An Indemnitee shall give the Indemnifying Party notice of any matter that an
Indemnitee has determined has given or could give rise to a right of
indemnification under this Agreement (other than a Third Party Claim which shall
be governed by Section 10.4(b)), within thirty (30) days of such determination,
stating the amount of the Indemnifiable Loss claimed, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed by such
Indemnitee or arises; provided, however, that the failure to provide such
written notice shall not release the Indemnifying Party from any of its
obligations except and solely to the extent the Indemnifying Party shall have
been actually prejudiced as a result of such failure.

(b) Third Party Claims.

(i) If a claim or demand is made against a FAC Indemnitee or a FinCo Indemnitee
(each, an “Indemnitee”) by any Person who is not a party to this Agreement (a
“Third Party Claim”) as to which such Indemnitee is or may be entitled to
indemnification pursuant to this Agreement, such Indemnitee shall, in writing
and in reasonable detail, and promptly (and in any event within fifteen
(15) days) after receipt by such Indemnitee of written notice of a Third Party
Claim, provide notice of such Third Party Claim to the Party (and, if
applicable, the Managing Party) that is or may be required pursuant to this
ARTICLE X or pursuant to any Ancillary Agreement to make such indemnification
(the “Indemnifying Party”). If either Party shall receive notice or otherwise
learn of the assertion of a Third Party Claim that may reasonably be determined
to be a Contingent Shared Liability, such Party, as appropriate, shall give the
Managing Party (as determined pursuant to ARTICLE VII) written notice thereof
within fifteen (15) days after such Person becomes aware of such Third Party
Claim; provided, however, that the failure to provide notice of any such Third
Party Claim pursuant to this or the preceding sentence shall not release the
Indemnifying Party from any of its obligations except and solely to the extent
the Indemnifying Party shall have been actually prejudiced as a result of such
failure. Thereafter, the Indemnitee shall deliver to

 

© Copyright 2010

84



--------------------------------------------------------------------------------

the Indemnifying Party (and, if applicable, to the Managing Party), promptly
(and in any event within five (5) Business Days) after the Indemnitee’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnitee relating to the Third Party Claim.

(ii) Other than in the case of (A) a Contingent Shared Liability (the defense of
which shall be assumed and controlled by the Managing Party as provided for in
ARTICLE VII), (B) indemnification pursuant to the Tax Sharing Agreement or
(C) indemnification by a beneficiary Party of a guarantor Party pursuant to
Section 2.10(c) (the defense of which shall be assumed and controlled by the
beneficiary Party), an Indemnifying Party shall assume and control the defense
of any Third Party Claim, at such Indemnifying Party’s own cost and expense and
by such Indemnifying Party’s own counsel (which counsel is reasonably acceptable
to the applicable Indemnitees), within thirty (30) days of the receipt of such
notice from such Indemnitees. In connection with the Indemnifying Party’s
defense of a Third Party Claim, such Indemnitee shall have the right to employ
separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, at its own expense and, in any event, shall
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent Information, materials and information in such Indemnitee’s possession
or under such Indemnitee’s control relating thereto as are reasonably required
by the Indemnifying Party; provided, however, that in the event of a conflict of
interest between the Indemnifying Party and the applicable Indemnitee(s), such
Indemnitee(s) shall be entitled to retain, at the Indemnifying Party’s Expense,
separate counsel as required by the applicable rules of professional conduct
with respect to such matter; provided further, that if (x) the Third Party Claim
is not a Contingent Shared Liability and (y) the Indemnifying Party has assumed
the defense of the Third Party Claim but has specified, and continues to assert,
any reservations or exceptions to such defense, then, in any such case, the
reasonable fees and expenses of one separate counsel for all Indemnitees shall
be borne by the Indemnifying Party.

(iii) Other than in the case of a Contingent Shared Liability, if an
Indemnifying Party fails for any reason to assume responsibility for defending a
Third Party Claim within the time specified, such Indemnitee may defend such
Third Party Claim at the cost and expense of the Indemnifying Party. If the
Indemnitee is conducting the defense against any such Third Party Claim, the
Indemnifying Party shall cooperate with the Indemnitee in such defense and make
available to the Indemnitee, at the Indemnitee’s expense, all witnesses,
pertinent Information, and material in such Indemnifying Party’s possession or
under such Indemnifying Party’s control relating thereto as are reasonably
required by the Indemnitee.

(iv) Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim in accordance with the terms of this Agreement, no Indemnitee may
settle or compromise any Third Party Claim that is not a Contingent Shared
Liability (with any Contingent Shared Liability handled in accordance with
ARTICLE VII) without the consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed.

 

© Copyright 2010

85



--------------------------------------------------------------------------------

(v) In the case of a Third Party Claim (except for any Third Party Claim that is
a Contingent Shared Liability which, with respect to the subject matter of this
Section 10.4(b)(v), shall be governed by Section 7.4), no Indemnifying Party
shall consent to entry of any judgment or entry into any settlement of the Third
Party Claim without the consent of the Indemnitee if the effect thereof is to
permit any injunction, declaratory judgment, other order or other non-monetary
relief to be entered, directly or indirectly, against any Indemnitee; it being
understood that in the case of a Third Party Claim that is a Contingent Shared
Liability, such matters are addressed in ARTICLE VII.

(vi) For the avoidance of doubt, and pursuant to Section 7.7, the Litigation
Management Agreement (and not the provisions of this Section 10.4(b)) shall
govern with respect to all Third Party Claims specifically set forth in the
Litigation Management Agreement or covered by the terms thereof.

(c) Absent fraud or willful misconduct by an Indemnifying Party, the
indemnification provisions of this ARTICLE X shall be the sole and exclusive
remedy of an Indemnitee for any monetary or compensatory damages or losses
resulting from any breach of this Agreement and each Indemnitee expressly waives
and relinquishes any and all rights, claims or remedies such Person may have
against any Indemnifying Party with respect to the foregoing other than under
this ARTICLE X.

Section 10.5 Cooperation in Defense and Settlement.

(a) With respect to any Third Party Claim that is not a Contingent Shared
Liability and that implicates both Parties in a material fashion due to the
allocation of Liabilities, responsibilities for management of defense and
related indemnities pursuant to this Agreement or any of the Ancillary
Agreements, the Parties agree to use commercially reasonable best efforts to
cooperate fully and maintain a joint defense (in a manner that will preserve for
both Parties the attorney-client privilege, joint defense or other privilege
with respect thereto). The Party that is not responsible for managing the
defense of such Third Party Claims shall, upon reasonable request, be consulted
with respect to significant matters relating thereto and may, if necessary or
helpful, retain counsel to assist in the defense of such claims.

(b) Each of FAC and FinCo agrees that at all times from and after the Effective
Time, if an Action is commenced by a third party with respect to which FAC (or
any member of the FAC Group), on one hand, and FinCo (or any member of the FinCo
Group), on the other hand, is a nominal defendant or such Action is otherwise
not a Liability allocated to such named Party under this Agreement or any
Ancillary Agreement, then the other Party shall use commercially reasonable best
efforts to cause such nominal defendant to be removed from such Action, as soon
as reasonably practicable.

Section 10.6 Indemnification Payments. Indemnification required by this ARTICLE
X shall be made by periodic payments of the amount thereof in a timely fashion
during the course of the investigation or defense, as and when bills are
received or an Indemnifiable Loss or Liability incurred.

 

© Copyright 2010

86



--------------------------------------------------------------------------------

Section 10.7 Contribution.

(a) If the indemnification provided for herein, including in respect of any
Contingent Shared Liability, is unavailable to, or insufficient to hold harmless
an Indemnitee under this Agreement or any Ancillary Agreement in respect of any
Liabilities referred to herein or therein, then the Indemnifying Party shall
contribute to the amount paid or payable by such Indemnitee as a result of such
Liabilities in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party and the Indemnitee in connection with the actions or
omissions that resulted in Liabilities as well as any other relevant equitable
considerations. With respect to the foregoing, the relative fault of the
Indemnifying Party and Indemnitee shall be determined by reference to, among
other things, whether the misstatement or alleged misstatement of a material
fact or omission or alleged omission to state a material fact relates to
Information supplied by such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to Information and opportunity to
correct or prevent such statement or omission.

(b) The Parties agree that it would not be just and equitable if contribution
pursuant to this Section 10.7 were determined by a pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 10.7(a). The amount paid or payable by an
Indemnitee as a result of the Liabilities referred to in Section 10.7(a) shall
be deemed to include, subject to the limitations set forth above, any legal or
other fees or expenses reasonably incurred by such Indemnitee in connection with
investigating any claim or defending any Action. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

Section 10.8 Indemnification Obligations Net of Insurance Proceeds and Other
Amounts.

(a) Any Indemnifiable Loss subject to indemnification or contribution pursuant
to this ARTICLE X including, for the avoidance of doubt, in respect of any
Contingent Shared Liability, will be calculated (i) net of Insurance Proceeds
that actually reduce the amount of the Indemnifiable Loss, (ii) net of any
proceeds received by the Indemnitee from any third party for indemnification for
such Liability that actually reduce the amount of the Indemnifiable Loss (“Third
Party Proceeds”) and (iii) net of any tax benefits actually realized in
accordance with, and subject to, the principles set forth or referred to in the
Tax Sharing Agreement, and increased in accordance with, and subject to, the
principles set forth in the Tax Sharing Agreement. Accordingly, the amount that
any Indemnifying Party is required to pay to any Indemnitee pursuant to this
ARTICLE X will be reduced by any Insurance Proceeds or Third Party Proceeds
theretofore actually recovered by or on behalf of the Indemnitee in respect of
the related Indemnifiable Loss. If an Indemnitee receives a payment required by
this Agreement from an Indemnifying Party in respect of any Indemnifiable Loss
(an “Indemnity Payment”) and subsequently receives Insurance Proceeds or Third
Party Proceeds, then the Indemnitee will pay to the Indemnifying Party an amount
equal to the excess of the Indemnity Payment received over the amount of the
Indemnity Payment that would have been due if the Insurance Proceeds or Third
Party Proceeds had been received, realized or recovered before the Indemnity
Payment was made.

 

© Copyright 2010

87



--------------------------------------------------------------------------------

(b) The Parties acknowledge that the indemnification and contributions hereof do
not relieve any insurer who would otherwise be obligated to pay any claim to pay
such claim. In furtherance of the foregoing, the Indemnitee shall use
commercially reasonable best efforts to seek to collect or recover any
third-party Insurance Proceeds and any Third Party Proceeds (other than
Insurance Proceeds under an arrangement where future premiums are adjusted to
reflect prior claims in excess of prior premiums) to which the Indemnified Party
is entitled in connection with any Indemnifiable Loss for which the Indemnified
Party seeks contribution or indemnification pursuant to this ARTICLE X;
provided, that the Indemnitee’s inability to collect or recover any such
Insurance Proceeds or Third Party Proceeds shall not limit the Indemnifying
Party’s obligations hereunder.

Section 10.9 Additional Matters; Survival of Indemnities.

(a) The indemnity and contribution agreements contained in this ARTICLE X shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Indemnitee; (ii) the knowledge by the
Indemnitee of Indemnifiable Losses for which it might be entitled to
indemnification or contribution hereunder; and (iii) any termination of this
Agreement.

(b) The rights and obligations of each Party and its respective Indemnitees
under this ARTICLE X shall survive the sale or other Transfer by any Party or
its respective Subsidiaries of any Assets or businesses or the assignment by it
of any Liabilities.

(c) Each Party shall, and shall cause the members of its respective Group to,
preserve and keep in their possession their Records relating to financial
reporting, internal audit, employee benefits, past acquisition or disposition
transactions, claims, demands, actions, and email files and backup tapes
regarding any of the foregoing as such pertain to any period prior to the
Distribution Date, whether in electronic form or otherwise, until the date on
which such Records are no longer required to be retained pursuant to such
Party’s applicable record retention policy and schedules as in effect
immediately prior to the Distribution Date or as modified in good faith
thereafter; provided, however, to the extent the Tax Sharing Agreement provides
for a longer period of retention of Tax Records, such longer period as provided
in the Tax Sharing Agreement shall control.

ARTICLE XI.

CONFIDENTIALITY; ACCESS TO INFORMATION

Section 11.1 Provision of Corporate Records. Other than in circumstances in
which indemnification is sought pursuant to ARTICLE X (in which event the
provisions of such Article will govern) or for matters related to provision of
Tax Records (in which event the provisions of the Tax Sharing Agreement will
govern) and without limiting the applicable provisions of ARTICLE VII, and
subject to appropriate restrictions for classified, privileged or confidential
information:

(a) After the Effective Time, upon the prior written request by FinCo for
specific and identified Information that relates to (i) FinCo or the conduct of
the FinCo Business

 

© Copyright 2010

88



--------------------------------------------------------------------------------

up to the Distribution Date, or (ii) any Ancillary Agreement to which FAC and
FinCo are parties, FAC shall provide, as soon as reasonably practicable
following the receipt of such request, appropriate copies of such Information
(or the originals thereof if FinCo has a reasonable need for such originals) in
the possession or control of FAC or any of its Affiliates or Subsidiaries, but
only to the extent such items so relate and are not already in the possession or
control of FinCo.

(b) After the Distribution Date, upon the prior written request by FAC for
specific and identified Information which relates to (i) FAC or the conduct of
the FAC Retained Business up to the Distribution Date, or (ii) any Ancillary
Agreement to which FinCo and FAC are parties, FinCo shall provide, as soon as
reasonably practicable following the receipt of such request, appropriate copies
of such Information (or the originals thereof if FAC has a reasonable need for
such originals) in the possession or control of FinCo or any of its
Subsidiaries, but only to the extent such items so relate and are not already in
the possession or control of FAC.

Section 11.2 Access to Information. Other than in circumstances in which
indemnification is sought pursuant to ARTICLE X (in which event the provisions
of such Article will govern) or for access with respect to tax matters (in which
event the provisions of the Tax Sharing Agreement will govern) and without
limiting the applicable provisions of ARTICLE VII, from and after the Effective
Time, each of FAC and FinCo shall afford to the other and its authorized
accountants, counsel and other designated representatives reasonable access
during normal business hours, subject to appropriate restrictions for
classified, privileged or Confidential Information, to the personnel,
properties, and Information of such Party and its Subsidiaries insofar as such
access is reasonably required by the other Party and relates to (a) such other
Party or the conduct of its business prior to the Effective Time or (b) any
Ancillary Agreement to which the Party requesting such access and the Party
requested to grant such access are parties. Nothing in this Section 11.2 shall
require any Party to violate any agreement with any third party regarding the
confidentiality of confidential and proprietary Information relating to that
third party or its business; provided, however, that in the event that a Party
is required to disclose any such Information, such Party shall use commercially
reasonable best efforts to seek to obtain such third party Consent to the
disclosure of such Information.

Section 11.3 Witness Services. At all times from and after the Effective Time,
each of FAC and FinCo shall use its commercially reasonable best efforts to make
available to the others, upon reasonable written request, its and its
Subsidiaries’ officers, directors, employees, consultants and agents as
witnesses to the extent that (a) such Persons may reasonably be required to
testify in connection with the prosecution or defense of any Action in which the
requesting Party may from time to time be involved (except for claims, demands
or Actions between members of each Group) and (b) there is no conflict in the
Action between the Parties. A Party providing a witness to the other Party under
this Section 11.3 shall be entitled to receive from the recipient of such
services, upon the presentation of invoices therefor, payments for such amounts,
relating to disbursements and other out-of-pocket expenses (which shall not
include the costs of salaries and benefits of employees who are witnesses or any
pro rata portion of overhead or other costs of employing such employees that
would have been incurred by such employees’ employer regardless of the
employees’ service as witnesses), as may be reasonably incurred and properly
paid under applicable Law.

Section 11.4 Reimbursement; Other Matters. Except to the extent otherwise

 

© Copyright 2010

89



--------------------------------------------------------------------------------

contemplated by this Agreement (including pursuant to Section 7.3) or any
Ancillary Agreement a Party providing Information or access to Information to
the other Party under this ARTICLE XI shall be entitled to receive from the
recipient, upon the presentation of invoices therefor, payments for such
amounts, relating to supplies, disbursements and other out-of-pocket expenses,
as may be reasonably incurred in providing such Information or access to such
Information.

Section 11.5 Confidentiality.

(a) Notwithstanding any termination of this Agreement, for a period of five
(5) years from the Effective Time, the Parties shall hold, and shall cause each
of their respective Subsidiaries to hold, and shall each cause their respective
officers, employees, agents, consultants and advisors to hold, in strict
confidence, and not to disclose or release or use, without the prior written
consent of the other Party (which may be withheld in such Party’s sole and
absolute discretion, except where disclosure is required by applicable Law), any
and all Confidential Information (as defined herein) concerning the other Party;
provided, that the Parties may disclose, or may permit disclosure of,
Confidential Information (i) to their respective auditors, attorneys, financial
advisors, bankers and other appropriate consultants and advisors who have a need
to know such Information and are informed of their obligation to hold such
Information confidential to the same extent as is applicable to the Parties and
in respect of whose failure to comply with such obligations, the applicable
Party will be responsible, (ii) if the Parties or any of their respective
Subsidiaries are required or compelled to disclose any such Confidential
Information by judicial or administrative process or by other requirements of
Law or stock exchange rule, (iii) as required in connection with any legal or
other proceeding by one Party against the other Party, or (iv) as necessary in
order to permit a Party to prepare and disclose its financial statements, Tax
Returns or other required disclosures. Notwithstanding the foregoing, in the
event that any demand or request for disclosure of Confidential Information is
made pursuant to clause (ii) above, each Party, as applicable, shall promptly
notify the other of the existence of such request or demand and shall provide
the other a reasonable opportunity to seek an appropriate protective order or
other remedy, which both Parties will cooperate in obtaining. In the event that
such appropriate protective order or other remedy is not obtained, the Party
whose Confidential Information is required to be disclosed shall or shall cause
the other Party to furnish, or cause to be furnished, only that portion of the
Confidential Information that is legally required to be disclosed and shall take
commercially reasonable steps to ensure that confidential treatment is accorded
such Information.

(b) Notwithstanding anything to the contrary set forth herein, (i) the Parties
shall be deemed to have satisfied their obligations hereunder with respect to
Confidential Information if they exercise the same degree of care (but no less
than a reasonable degree of care) as they take to preserve confidentiality for
their own similar Information and (ii) confidentiality obligations provided for
in any agreement between each Party or its Subsidiaries and their respective
employees shall remain in full force and effect.

(c) Notwithstanding anything to the contrary set forth herein, Confidential
Information of any Party in the possession of and used by the other Party as of
the Effective Time may continue to be used by such Party in possession of the
Confidential Information in and only in the operation of the FinCo Business or
the FAC Retained Business, as the case may be;

 

© Copyright 2010

90



--------------------------------------------------------------------------------

provided, that such use is not competitive in nature, and may be used only so
long as the Confidential Information is maintained in confidence and not
disclosed in violation of Section 11.5(a). Such continued right to use may not
be transferred (directly or indirectly) to any third party without the prior
written consent of the applicable Party, except pursuant to Section 14.9.

(d) Each Party acknowledges that it and the other members of its respective
Group may have in their possession confidential or proprietary Information of
third parties that was received under confidentiality or non-disclosure
agreements with such third party while part of the FAC Group. Each of the
Parties will hold, and will cause the other members of it respective Group and
their respective representatives to hold, in strict confidence the confidential
and proprietary Information of third parties to which it or any other member of
its respective Group has access, in accordance with the terms of any agreements
entered into prior to the Effective Time between one or more members of the FAC
Group (whether acting through, on behalf of, or in connection with, the
separated Businesses) and such third parties.

Section 11.6 Privileged Matters.

(a) Pre-Separation Services. The Parties recognize that legal and other
professional services that have been and will be provided prior to the Effective
Time have been and will be rendered for the collective benefit of each of the
members of the FAC Group and the FinCo Group, and that each of the members of
the FAC Group and the FinCo Group should be deemed to be the client with respect
to such pre-separation services for the purposes of asserting all privileges
that may be asserted under applicable Law.

(b) Post-Separation Services. The Parties recognize that, following the
Effective Time, legal and other professional services will be provided that will
be rendered solely for the benefit of FAC or FinCo, as the case may be. With
respect to such post-separation services, the Parties agree as follows:

(i) FAC shall be entitled, in perpetuity, to control the assertion or waiver of
all privileges in connection with privileged Information that relates solely to
the FAC Retained Business, whether or not the privileged Information is in the
possession of or under the control of FAC or FinCo. FAC shall also be entitled,
in perpetuity, to control the assertion or waiver of all privileges in
connection with privileged Information that relates solely to the subject matter
of any claims constituting FAC Retained Liabilities, now pending or that may be
asserted in the future, in any lawsuits or other proceedings initiated against
or by FAC, whether or not the privileged Information is in the possession of or
under the control of FAC or FinCo; and

(ii) FinCo shall be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with privileged Information that relates solely
to the FinCo Business, whether or not the privileged Information is in the
possession of or under the control of FAC or FinCo. FinCo shall also be
entitled, in perpetuity, to control the assertion or waiver of all privileges in
connection with privileged Information that relates solely to the subject matter
of any claims constituting FinCo Liabilities, now pending or that may be
asserted in the future, in any lawsuits or other proceedings initiated against
or by FinCo, whether or not the privileged Information is in the

 

© Copyright 2010

91



--------------------------------------------------------------------------------

possession of or under the control of FAC or FinCo.

(c) The Parties agree that they shall have a shared privilege, with equal right
to assert or waive, subject to the restrictions in this Section 11.6, with
respect to all privileges not allocated pursuant to the terms of
Section 11.6(b). All privileges relating to any claims, proceedings, litigation,
disputes or other matters that involve both FAC and FinCo in respect of which
both Parties retain any responsibility or Liability under this Agreement shall
be subject to a shared privilege among them.

(d) Except as provided in Section 11.6(e) or Section 11.6(f) below, neither
Party may waive any privilege that could be asserted under any applicable Law,
and in which the other Party has a shared privilege, without the consent of the
other Party, which consent shall not be unreasonably withheld or delayed or
as. Consent shall be in writing, or shall be deemed to be granted unless written
objection is made within twenty (20) days after notice upon the other Party
requesting such consent.

(e) In the event of any litigation or dispute between or among the Parties or
any members of their respective Groups, either Party may waive a privilege in
which the other Party or member of such Group has a shared privilege, without
obtaining the consent of the other Party; provided, that such waiver of a shared
privilege shall be effective only as to the use of Information with respect to
the litigation or dispute between the Parties and/or the members of their
respective Groups, and shall not operate as a waiver of the shared privilege
with respect to third parties.

(f) If a dispute arises between the Parties or their respective Subsidiaries
regarding whether a privilege should be waived to protect or advance the
interest of a Party, each Party agrees that it shall negotiate in good faith,
shall endeavor to minimize any prejudice to the rights of the other Party, and
shall not unreasonably withhold consent to any request for waiver by the other
Party. Each Party specifically agrees that it will not withhold consent to
waiver for any purpose except to protect its own legitimate interests.

(g) Upon receipt by a Party or by any Subsidiary thereof of any subpoena,
discovery or other request that arguably calls for the production or disclosure
of Information subject to a shared privilege or as to which the other Party has
the sole right hereunder to assert a privilege, or if a Party obtains knowledge
that any of its or any of its Subsidiaries’ current or former directors,
officers, agents or employees have received any subpoena, discovery or other
requests that arguably calls for the production or disclosure of such privileged
Information, such Party shall promptly notify the other Party of the existence
of the request and shall provide the other Party a reasonable opportunity to
review the Information and to assert any rights it or they may have under this
Section 11.6 or otherwise to prevent the production or disclosure of such
privileged Information.

(h) The transfer of all Information pursuant to this Agreement is made in
reliance on the agreement of FAC and FinCo as set forth in Section 11.5 and this
Section 11.6, to maintain the confidentiality of privileged Information and to
assert and maintain all applicable privileges. The access to Information being
granted pursuant to Section 7.3, Section 10.5, Section 11.1 and Section 11.2
hereof, the agreement to provide witnesses and individuals

 

© Copyright 2010

92



--------------------------------------------------------------------------------

pursuant to Section 7.3, Section 10.5, and Section 11.3 hereof, the furnishing
of notices and documents and other cooperative efforts contemplated by
Section 7.3 and Section 10.5 hereof, and the transfer of privileged Information
between the Parties and their respective Subsidiaries pursuant to this Agreement
shall not be deemed a waiver of any privilege that has been or may be asserted
under this Agreement or otherwise.

(i) Notwithstanding any provision to the contrary in this Section 11.6, the
Audit Management Party (as defined in the Tax Sharing Agreement) shall have the
authority to disclose or not disclose, in its sole discretion, any and all
privileged Information to (i) any Taxing Authority (as defined in the Tax
Sharing Agreement) conducting a Tax Contest or (ii) to third parties in
connection with the defense of a Tax Contest, including, expert witnesses,
accountants and other advisors, potential witnesses and other parties whose
assistance is deemed, in the sole discretion of the Audit Management Party, to
be necessary or beneficial to representing the interests of the Parties
hereunder.

Section 11.7 Ownership of Information. Any Information owned by one Party or any
of its Subsidiaries that is provided to a requesting Party pursuant to this
ARTICLE XI shall be deemed to remain the property of the providing Party. Unless
specifically set forth herein, nothing contained in this Agreement shall be
construed as granting or conferring rights of license or any other rights in any
such Information.

Section 11.8 Other Agreements. The rights and obligations granted under this
ARTICLE XI are subject to any specific limitations, qualifications or additional
provisions on the sharing, exchange or confidential treatment of Information set
forth in any Ancillary Agreement.

ARTICLE XII.

DISPUTE RESOLUTION

Section 12.1 Negotiation Period.

(a) In the event of a controversy, dispute or claim arising out of, in
connection with or in relation to the interpretation, performance,
nonperformance, validity or breach of this Agreement or otherwise arising out
of, or in any way related to this Agreement or the transactions contemplated
hereby, including any claim based on contract, tort, statute or constitution
(but excluding any controversy, dispute or claim arising out of any Contract
relating to the use or lease of real property if any third party is a necessary
party to such controversy, dispute or claim) (collectively, “Agreement
Disputes”), the general counsels and chief financial officers of each Party and
such other executive officers as each Party invites shall negotiate for a
reasonable period of time to settle such Agreement Dispute; provided, that such
reasonable period shall not, unless otherwise agreed by the Parties in writing,
exceed thirty (30) days from the time of receipt by a Party of written notice of
such Agreement Dispute (“Dispute Notice”). If the general counsels, chief
financial officers and such other invited executive officers are unable to
resolve the Agreement Dispute within such time frame, the general counsels,
chief financial officers and chief executive officers of each Party shall
negotiate for an additional period not to exceed fifteen (15) days; provided,
however, that in the event of any arbitration in accordance

 

© Copyright 2010

93



--------------------------------------------------------------------------------

with Section 12.2 hereof, the Parties shall not assert the defenses of statute
of limitations and laches arising during the period beginning after the date of
receipt of the Dispute Notice, and any contractual time period or deadline,
under this Agreement or any Ancillary Agreement to which such Agreement Dispute
relates, occurring after the Dispute Notice is received shall not be deemed to
have passed until such Agreement Dispute has been resolved.

(b) Notwithstanding the foregoing, in the event an Agreement Dispute arises from
a matter governed by the Litigation Management Agreement, the general counsels
of each Party shall first negotiate on their own for a period of time not to
exceed thirty (30) days from the time of receipt by a Party of a Dispute Notice.
If the general counsels are unable resolve such Agreement Dispute within the
thirty (30) day time frame, then negotiations will commence pursuant to the
process set forth in Section 12.1(a).

Section 12.2 Arbitration. Subject to Section 12.8, if the Agreement Dispute has
not been resolved for any reason after the negotiation period, such Agreement
Dispute shall be determined, at the request of any Party, by arbitration
conducted in Orange County, California, before one arbitrator. The arbitration
shall be administered by JAMS pursuant to its Comprehensive Arbitration Rules
and Procedures, except as modified herein (the “Rules”). Each Party shall submit
a list of three (3) proposed arbitrators to the other Party and the Parties
shall negotiate to appoint a mutually agreed upon arbitrator within thirty
(30) days. If an arbitrator is not timely appointed by the Parties under this
Section 12.2, the arbitrator shall be appointed by JAMS in accordance with the
listing, ranking and striking method in the Rules, and in any such procedure,
each Party shall be given a limited number of strikes, excluding strikes for
cause. Any controversy concerning whether an Agreement Dispute is an arbitrable
Agreement Dispute, whether arbitration has been waived, whether an assignee of
this Agreement is bound to arbitrate, or as to the interpretation of
enforceability of this ARTICLE XII shall be determined by the arbitrator. In
resolving any Agreement Dispute, the Parties intend that the arbitrator shall
apply the substantive Laws of the State of California, without regard to any
choice of law principles thereof that would mandate the application of the laws
of another jurisdiction. The Parties intend that the provisions to arbitrate set
forth herein be valid, enforceable and irrevocable, and any award rendered by
the arbitrator shall be final and binding on the Parties. The Parties agree to
comply and cause the members of their applicable Group, to comply with any award
made in any such arbitration proceedings and agree to enforcement of or entry of
judgment upon such award in any court of competent jurisdiction, including any
federal or state court in California. The arbitrator shall be entitled, if
appropriate, to award any remedy in such proceedings, including monetary damages
in accordance with Section 12.3, specific performance and all other forms of
legal and equitable relief; provided, however, the arbitrator shall not be
entitled to award punitive, exemplary, treble or any other form of
non-compensatory damages unless in connection with indemnification for a Third
Party Claim (and in such a case, only to the extent awarded in such Third Party
Claim). Notwithstanding the foregoing, nothing in this Section 12.2 shall be
deemed to preclude a Party from seeking provisional remedies in aid of
arbitration from a court of appropriate jurisdiction.

Section 12.3 Arbitration with Respect to Monetary Damages. Subject to
Section 12.8, in the event the Agreement Dispute involves (a) valuation of a
Liability under (i) this Agreement, (ii) any Ancillary Agreement or (iii) any
other agreement entered into by the Parties pursuant to this Agreement or any
Ancillary Agreement, (b) an amount in controversy in an Agreement

 

© Copyright 2010

94



--------------------------------------------------------------------------------

Dispute or (c) an amount of damages following a determination of Liability, the
arbitration shall proceed in the following manner: Each Party shall submit to
the arbitrator and exchange with each other, on a schedule to be determined by
the arbitrator, a proposed valuation, amount or damages, as the case may be,
together with a statement, including all supporting documents or other evidence
upon which it relies, setting forth such Party’s explanation as to why its
proposal is reasonable and appropriate. The arbitrator, within fifteen (15) days
of receiving such proposals and supporting documents, shall choose between the
proposals and shall be limited to awarding only one of the proposals submitted.

Section 12.4 Arbitration Period. Any arbitration proceeding shall be concluded
in a maximum of six (6) months from the commencement of the arbitration. The
parties involved in the proceeding may agree in writing to extend the
arbitration period if necessary to appropriately resolve the Agreement Dispute.

Section 12.5 Treatment of Negotiations and Arbitration. Without limiting the
provisions of the Rules, unless otherwise agreed in writing by or among the
Parties or permitted by this Agreement, the Parties shall keep, and shall cause
the members of their applicable Group to keep, confidential all matters relating
to any negotiation, conference, arbitration, discussion or arbitration award
pursuant to this ARTICLE XII and all such matters shall be treated as compromise
and settlement negotiations for purposes of Rule 408 of the Federal Rules of
Evidence and comparable state rules; provided, that such matters may be
disclosed (a) to the extent reasonably necessary in any proceeding brought to
enforce the award or for entry of a judgment upon the award and (b) to the
extent otherwise required by Law or stock exchange rule. Nothing said or
disclosed, nor any document produced, in the course of any negotiations,
conferences and discussions that is not otherwise independently discoverable,
shall be offered or received as evidence or used for impeachment or for any
other purpose in any current or future arbitration. Nothing contained herein is
intended to or shall be construed to prevent a Party from applying to any court
of competent jurisdiction for interim measures or other provisional relief in
connection with the subject matter of any Agreement Disputes. Without prejudice
to such provisional remedies as may be available under the jurisdiction of a
court, the arbitral tribunal shall have full authority to grant provisional
remedies and to direct the Parties to request that any court modify or vacate
any temporary or preliminary relief issued by such court, and to award damages
for the failure of any Party to respect the arbitral tribunal’s orders to that
effect.

Section 12.6 Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to provide service and honor all other
commitments under this Agreement and each Ancillary Agreement during the course
of dispute resolution pursuant to the provisions of this ARTICLE XII with
respect to all matters not subject to such dispute resolution.

Section 12.7 Consolidation. The arbitrator may consolidate an arbitration under
this Agreement with any arbitration arising under or relating to the Ancillary
Agreements or any other agreement between the parties entered into pursuant
hereto, as the case may be, if the subject of the Agreement Disputes thereunder
arise out of or relate essentially to the same set of facts or
transactions. Such consolidated arbitration shall be determined by the
arbitrator appointed for the arbitration proceeding that was commenced first in
time.

Section 12.8 Exception to Arbitration. Notwithstanding anything in this ARTICLE
XII

 

© Copyright 2010

95



--------------------------------------------------------------------------------

to the contrary, in the event that the matters described on Schedule 12.8
(Exceptions to Arbitration) have been fully and finally completed, including the
exhaustion of all appeals, if the Agreement Dispute has not been resolved for
any reason after the negotiation period, such Agreement Dispute may be subject
to litigation in accordance with Section 14.19 and Section 14.21.

ARTICLE XIII.

INSURANCE

Section 13.1 Policies and Rights Included Within Assets. The FinCo Assets shall
include (a) any and all rights of an insured Party under each of the FinCo
Shared Policies, subject to the terms of such FinCo Shared Policies and any
limitations or obligations of FinCo contemplated by this ARTICLE XIII,
specifically including rights of indemnity and the right to be defended by or at
the expense of the insurer, with respect to all actual or alleged wrongful acts,
occurrences, events, claims, suits, actions, proceedings, injuries, losses,
Liabilities, damages and expenses that occurred or are alleged by any Party to
have occurred, in whole or in part, prior to the Distribution Date in connection
with the conduct of the FinCo Business, regardless of whether any suit, claim,
action or proceeding is brought before or after the Distribution Date or, to the
extent any claim is made against FinCo or any of its Subsidiaries, the conduct
of the FAC Retained Business, and that actual or alleged wrongful acts,
occurrences, events, claims, suits, actions, proceedings, injuries, losses,
Liabilities, damages and expenses may arise out of an insured or insurable
occurrence or wrongful act under one or more of such FinCo Shared Policies;
provided, however, that nothing in this clause shall be deemed to constitute (or
to reflect) an assignment of such FinCo Shared Policies to FinCo, and (b) the
FinCo Policies.

Section 13.2 [Reserved]

Section 13.3 [Reserved]

Section 13.4 Administration; Other Matters.

(a) Administration. Unless otherwise provided in writing between the Parties,
from and after the Effective Time, FAC shall be responsible for (i) Insurance
Administration of the Shared Policies and (ii) Claims Administration under such
Shared Policies with respect to Contingent Shared Liabilities, FAC Retained
Liabilities and FinCo Liabilities; provided, that FinCo shall be responsible for
all such Insurance Administration and Claims Administration when the relevant
aspects of such Shared Policies relate exclusively to the FinCo Business or a
member of the FinCo Group; provided further, that the retention of such
responsibilities by FAC is in no way intended to limit, inhibit or preclude any
right to insurance coverage for any Insured Claim of a named insured under such
Policies as contemplated by the terms of this Agreement and; provided further,
that FAC’s retention of the administrative responsibilities for the Shared
Policies shall not relieve FinCo of the primary responsibility for reporting
such Insured Claim accurately, completely and in a timely manner or of FinCo’s
authority to settle any such Insured Claim within any period or amount permitted
or required by the relevant Policy. FAC may discharge its administrative
responsibilities under this Section 13.4 by contracting for the provision of
services by independent parties. Each Party shall pay

 

© Copyright 2010

96



--------------------------------------------------------------------------------

any costs relating to defending its respective Insured Claims under Shared
Policies to the extent such costs, including defense, out-of-pocket expenses,
and direct and indirect costs of employees or agents of FAC related to Claims
Administration and Insurance Administration, are not covered under such
Policies. Each Party shall be responsible for obtaining or reviewing the
appropriateness of releases upon settlement of its respective Insured Claims
under Shared Policies.

(b) Allocation of Insurance Proceeds. Unless otherwise provided in writing
between the Parties, Insurance Proceeds received with respect to suits,
occurrences, claims, costs and expenses covered under the Shared Policies shall
be paid to FAC with respect to FAC Retained Liabilities and to FinCo with
respect to FinCo Liabilities. In the event that the aggregate limits on any
Shared Policies are exhausted by the payment of Insured Claims by the Parties,
the Parties agree to allocate the Insurance Proceeds received thereunder based
upon their respective percentage of the total insured claim or claims that were
covered under such Shared Policy (their “Allocable Portion of Insurance
Proceeds”), and any Party that has received Insurance Proceeds in excess of such
Party’s Allocable Portion of Insurance Proceeds shall pay to the other Party the
appropriate amount so that each Party will have received its Allocable Portion
of Insurance Proceeds. Each of the Parties agrees to use commercially reasonable
best efforts to maximize available coverage under those Shared Policies
applicable to it for the benefit of both Parties, and to take all commercially
reasonable steps to recover from all other responsible parties (except the
Parties) in respect of an Insured Claim to the extent coverage limits under a
Shared Policy have been exceeded or would be exceeded as a result of such
Insured Claim.

(c) Allocation of Aggregate Deductibles. In the event that both Parties have
insured claims under any Shared Policy for which an aggregate deductible is
payable, the Parties agree that the aggregate amount of the total deductible
paid shall be borne by the Parties in the same proportion that the Insurance
Proceeds received by each such Party bears to the total Insurance Proceeds
received under the applicable Shared Policy (their “Allocable Share of the
Deductible”), and if either Party has paid more than its Allocable Share of the
Deductible such Party shall be entitled to receive from the other Party an
appropriate amount such that each Party will only have to bear its Allocable
Share of the Deductible.

Section 13.5 Agreement for Waiver of Conflict and Shared Defense. In the event
that Insured Claims of both Parties exist relating to the same occurrence, the
Parties shall jointly defend and waive any conflict of interest necessary to the
conduct of the joint defense. Nothing in this ARTICLE XIII shall be construed to
limit or otherwise alter in any way the obligations of the Parties to this
Agreement, including those created by this Agreement, by operation of Law or
otherwise.

Section 13.6 Cooperation. The Parties agree to use their commercially reasonable
best efforts to cooperate with respect to the various insurance matters
contemplated by this Agreement.

Section 13.7 Certain Matters Relating to FAC’s Organizational Documents. For a
period of six (6) years from the Distribution Date, FAC’s Articles of
Incorporation, as amended, and Bylaws, as amended, shall contain provisions no
less favorable with respect to

 

© Copyright 2010

97



--------------------------------------------------------------------------------

indemnification than are set forth in FAC’s Articles of Incorporation and Bylaws
immediately after the Effective Time, which provisions shall not be amended,
repealed or otherwise modified for a period of six (6) years from the
Distribution Date in any manner that would affect adversely the rights
thereunder of individuals who, at or prior to the Effective Time, were
directors, officers, employees, fiduciaries or agents of any member of the FAC
Group or the FinCo Group, unless such modification shall be (a) pursuant to the
reincorporation of FAC as a Delaware corporation or (b) required by Law (and
then only to the minimum extent required by Law).

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Complete Agreement; Construction. This Agreement, including the
Exhibits and Schedules hereto, and the Ancillary Agreements and any side
agreement the Parties may enter into regarding insurance, shall constitute the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments, course of dealings
and writings with respect to such subject matter. In the event of any
inconsistency between this Agreement and any Schedule hereto, the Schedule shall
prevail. In the event and to the extent that there shall be a conflict between
the provisions of this Agreement and the provisions of any Ancillary Agreement
or Continuing Arrangement, such Ancillary Agreement or Continuing Arrangement
shall control; provided, that with respect to any Conveyancing and Assumption
Instrument, this Agreement shall control unless specifically stated otherwise in
such Conveyancing and Assumption Instrument. Except as expressly set forth in
this Agreement or any Ancillary Agreement: (a) all matters relating to Taxes and
Tax Returns of the Parties and their respective Subsidiaries shall be governed
exclusively by the Tax Sharing Agreement; and (b) for the avoidance of doubt, in
the event of any conflict between this Agreement or any Ancillary Agreement, on
the one hand, and the Tax Sharing Agreement, on the other hand, with respect to
such matters, the terms and conditions of the Tax Sharing Agreement shall
govern; provided, however, that the Parties’ rights and obligations with respect
to the Purchase Right set forth in ARTICLE IX shall be governed solely by
ARTICLE IX and not by the Tax Sharing Agreement.

Section 14.2 Ancillary Agreements. This Agreement is not intended to address,
and should not be interpreted to address, the matters specifically and expressly
covered by the Ancillary Agreements.

Section 14.3 Counterparts. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each Party and
delivered to the other Party.

Section 14.4 Survival of Agreements. Except as otherwise contemplated by this
Agreement or any Ancillary Agreement, all covenants and agreements of the
Parties contained in this Agreement and each Ancillary Agreement shall survive
the Effective Time and remain in full force and effect in accordance with their
applicable terms.

Section 14.5 Expenses. Except as otherwise provided (a) in this Agreement
(including with respect to Specified Shared Expenses, responsibility for which
is allocated pursuant to

 

© Copyright 2010

98



--------------------------------------------------------------------------------

Section 5.4), or (b) in any Ancillary Agreement, the Parties agree that all
other expenses shall (i) to the extent incurred and payable prior to the
Distribution Date, be paid by FAC and (ii) to the extent any such Expenses arise
and are payable by any Party following the Distribution Date, be paid by such
Party. Notwithstanding the foregoing, each Party shall be responsible for (and
reimburse the other Party to the extent such Party has paid such costs and
expenses on behalf of the responsible Party), its own internal fees, costs and
expenses (e.g., salaries of personnel working in its respective Business)
incurred in connection with the Plan of Separation.

Section 14.6 Notices. All notices, requests, claims, demands and other
communications under this Agreement and, to the extent applicable and unless
otherwise provided therein, under each of the Ancillary Agreements, shall be in
English, shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 14.6):

To FAC:

4 First American Way

Santa Ana, CA 92707

Attn: General Counsel

Facsimile: (714) 250-6917

To FinCo:

1 First American Way

Santa Ana, CA 92707

Attn: General Counsel

Facsimile: (714) 250-3325

Section 14.7 Waivers and Consents. The failure of either Party to require strict
performance by the other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof. Any consent required or permitted to be given by
either Party to the other Party under this Agreement shall be in writing and
signed by the Party giving such consent.

Section 14.8 Amendments. Subject to the terms of Section 14.11 hereof, this
Agreement may not be modified or amended except by an agreement in writing
signed by a duly authorized representative of each of the Parties.

Section 14.9 Assignment. Except as otherwise provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, by either Party, without the prior written consent of the other
Party, and any attempt to assign any rights or obligations arising under this
Agreement without such consent shall be void; provided, that a Party may assign
this Agreement in connection with a merger transaction in which such Party is
not the surviving entity or in connection with the sale by such Party of all or
substantially all of its Assets; provided, further, that the surviving entity of
such merger or the transferee of such

 

© Copyright 2010

99



--------------------------------------------------------------------------------

Assets shall agree in writing, in form reasonably satisfactory to the other
Party, to be bound by the terms of this Agreement as if named as a “Party”
hereto.

Section 14.10 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

Section 14.11 Certain Termination and Amendment Rights. This Agreement
(including ARTICLE X hereof) may be terminated and the Distribution may be
amended, modified or abandoned at any time prior to the Distribution Date by and
in the sole discretion of FAC without the approval of FinCo or the shareholders
of FAC. In the event of such termination, neither Party shall have any liability
of any kind to the other Party or any other Person. After the Distribution Date,
this Agreement may not be terminated or amended except by an agreement in
writing signed by FAC and FinCo.

Notwithstanding the foregoing, ARTICLE X shall not be terminated or amended
after the Effective Time in a manner adverse to the third party beneficiaries
thereof without the Consent of any such Person.

Section 14.12 Payment Terms.

(a) Except as expressly provided to the contrary in this Agreement or in any
Ancillary Agreement, any amount to be paid or reimbursed by a Party (and/or a
member of such Party’s Group), on the one hand, to the other Party (and/or a
member of such Party’s Group), on the other hand, under this Agreement shall be
paid or reimbursed hereunder within thirty (30) days after presentation of an
invoice or a written demand therefor setting forth, or accompanied by,
reasonable documentation or other reasonable explanation supporting such amount.

(b) Except as expressly provided to the contrary in this Agreement (including
with respect to certain default payments described in Section 7.6) or in any
Ancillary Agreement, any amount not paid when due pursuant to this Agreement
(and any amount billed or otherwise invoiced or demanded and properly payable
that is not paid within thirty (30) days of such bill, invoice or other demand)
shall bear interest at a rate per annum equal to the Prime Rate plus four
percent (4%) (or the maximum legal rate, whichever is lower), calculated for the
actual number of days elapsed, accrued from the date on which such payment was
due up to the date of the actual receipt of payment.

Section 14.13 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement or any Ancillary Agreement (including adversely affecting the rights
or ability of a Party to successfully pursue indemnification, contribution or
payment pursuant to ARTICLE VII and ARTICLE X).

Section 14.14 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such

 

© Copyright 2010

100



--------------------------------------------------------------------------------

Party on and after the Distribution Date.

Section 14.15 Third Party Beneficiaries. Except (a) as provided in ARTICLE X
relating to Indemnitees and for the release under Section 10.1 of any Person
provided therein, (b) as provided in Section 13.7 relating to the directors,
officers, employees, fiduciaries or agents provided therein and (c) as
specifically provided in any Ancillary Agreement, this Agreement is solely for
the benefit of the Parties and should not be deemed to confer upon third parties
any remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

Section 14.16 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 14.17 Exhibits and Schedules. The Exhibits and Schedules hereto shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 14.18 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal Laws of the State of California, without regard
to the conflict of laws principles thereof.

Section 14.19 Consent to Jurisdiction. Subject to the provisions of ARTICLE X
hereof, each of the Parties irrevocably submits to the exclusive jurisdiction of
(a) the state courts of California, or (b) the United States District Court for
the Central District of California (the “California Courts”), for the purposes
of any suit, action or other proceeding to compel arbitration or for provisional
relief in aid of arbitration in accordance with ARTICLE XII or to prevent
irreparable harm, and to the non-exclusive jurisdiction of the California Courts
for the enforcement of any award issued thereunder. Each of the Parties further
agrees that service of any process, summons, notice or document by
U.S. registered mail to such Party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in the
California Courts with respect to any matters to which it has submitted to
jurisdiction in this Section 14.19. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the California Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 14.20 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to an injunction or injunctions to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.

Section 14.21 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO

 

© Copyright 2010

101



--------------------------------------------------------------------------------

A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 14.21.

Section 14.22 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 14.23 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement or, unless otherwise
expressly provided therein, any Ancillary Agreement, so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
feasible.

Section 14.24 Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

Section 14.25 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances (including with respect to the rights, entitlements,
obligations and recoveries that may arise out of one or more of the following
Sections: Section 3.4; Section 7.3; Section 8.2; Section 10.3; and
Section 10.4).

[Signature Page Follows]

 

© Copyright 2010

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE FIRST AMERICAN CORPORATION By:  

/s/    Anand Nallathambi

Name:   Anand Nallathambi Title:   Executive Vice President FIRST AMERICAN
FINANCIAL CORPORATION By:  

/s/    Dennis J. Gilmore

Name:   Dennis J. Gilmore Title:   Chief Executive Officer

Acknowledged and Agreed with Respect to Article IX:

 

FIRST AMERICAN CORELOGIC, INC. By:  

/s/    Stergios Theologides

Name:   Stergios Theologides Title:   Senior Vice President

 

© Copyright 2010

103